UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Information 6 Ratings 8 Book Net Income vs. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Outlook 22 Main Economic Indicators 23 Guidance 24 Income Statement vs. Managerial Income vs. Adjusted Income 25 2 - Economic and Financial Analysis 29 Consolidated Statement of Financial Position 30 Adjusted Income Statement 31 Financial Margin – Interest and Non-Interest 31 – Financial Margin - Interest 32 • Loan Financial Margin - Interest 34 • Funding Financial Margin - Interest 50 • Securities/Other Financial Margin - Interest 55 • Insurance Financial Margin - Interest 55 – Financial Margin – Non-Interest 56 Insurance, Pension Plans and Capitalization Bonds 57 – Bradesco Vida e Previdência 64 – Bradesco Saúde and Mediservice 66 – Bradesco Capitalização 67 – Bradesco Auto/RE 69 Fee and Commission Income 71 Personnel and Administrative Expenses 77 – Coverage Ratio 80 Tax Expenses 80 Equity in the Earnings (Losses) of Unconsolidated Companies 81 Operating Income 81 Non-Operating Income 82 3 - Return to Shareholders 83 Sustainability 84 Investor Relations Area – IR 84 Corporate Governance 85 Bradesco Shares 85 Market Capitalization 88 Main Indicators 89 Dividends / Interest on Shareholders’ Equity 90 Weighting in Main Stock Market Indexes 90 4 - Additional Information 91 Products and Services Market Share 92 Compulsory Deposits/Liabilities 93 Investments in Infrastructure, Information Technology and e Telecommunications 94 Risk Management 95 Capital Adequacy Ratio 95 Disclosure to the Market 96 5 - Independent Auditors’ Report 97 Reasonableassurance report from independent auditors on the supplementaryfinancial information 98 6 - Financial Statements, Independent Auditors’ Report , Summary of the Audit Committee ’s Report and Fiscal Council’s Report Consolidated Financial Statements 102 Bradesco 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management’s current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: “believes,” “anticipates,” “plans,” “expects,” “intends,” “aims,” “evaluates,” “predicts,” “foresees,” “projects,” “guidelines,” “should” and similar expressions are intended to identify forward -looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements. Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks. Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other reason. Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Report on Economic and Financial Analysis –June 2012 Press Release Highlights The main figures obtained by Bradesco in the first half of 2012 are presented below: 1. Adjusted Net Income in the first half of 2012 stood at R$5.712 billion (a 2.7% increase compared to the R$5.563 billion recorded in the same period last year), corresponding to earnings per share of R$2.97 in the last 12 months and Return on Average Shareholders’ Equity of 20.6%. 2. Adjusted Net Income is composed of R$3.926 billion from financial activities, representing 68.7% of the total, and R$1.786 billion from insurance, pension plan and capitalization bond operations, which accounted for 31.3%. 3. On June 30, 2012, Bradesco’s market capitalization stood at R$104.869 billion (3) . 4. Total Assets stood at R$830.520 billion in June 2012, a 20.5% increase over the same period in 2011. Return on Total Average Assets was 1.4%. 5. The Expanded Loan Portfolio stood at R$364.963 billion in June 2012, up 14.1% on the same period in 2011. Operations with individuals totaled R$112.235 billion (up 9.1%), while operations with companies totaled R$252.728 billion (up 16.5%). 6. Assets under Management stood at R$1.131 trillion, up 21.0% on June 2011. 7. Shareholders’ Equity stood at R$63.920 billion in June 2012, up 21.0% on June 2011. Capital Adequacy Ratio stood at 17.0% in June 2012, 11.8% of which fell under Tier I Capital. 8. Interest on Shareholders’ Equity and Dividends were paid and recorded in provision to shareholders for income in the first half of 2012 in the amount of R$1,916 million, of which R$1,122 million was paid as monthly and interim dividends and R$794 million was recorded in provision. 9 . Financial Margin stood at R$21.729 billion, up 15.4% in comparison with the first half of 2011. 10 . The Delinquency Ratio over 90 days stood at 4.2% on June 30, 2012 (3.7% on June 30, 2011). 11 . The Efficiency Ratio improved by 0.3 p.p. (from 42.7% in June 2011 to 42.4% in June 2012) and the “adjusted-to-risk” ratio stood at 53.1% (52.2% in June 2011). 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$20.988 billion the first half of 2012, up 20.1% over the same period in 2011. Technical Reserves stood at R$111.789 billion, up 19.0% on June 2011. 13 . Investments in infrastructure, information technology and telecommunications amounted to R$1.986 billion in the first half of 2012, a 14.1% increase on the previous year. 14 . Taxes and contributions, including social security, paid or recorded in provision, amounted to R$11.483 billion, of which R$4.945 billion referred to taxes withheld and collected from third parties and R$6.538 billion from Bradesco Organization activities, equivalent to 114.5% of Adjusted Net Income (1) . 15. Bradesco has an extensive customer service network in Brazil, comprising 7,893 service points (4,650 branches and 3,243 Service Branches - PAs). Customers can also use 1,476 PAEs – ATMs (Automatic Teller Machines) in companies, 40,476 Bradesco Expresso service points, 35,226 Bradesco Dia & Noite ATMs and 12,258 Banco24Horas ATMs. (1) According to non-recurring events described on page 8 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) R$114.304 billion considering the closing price of preferred shares (most traded share); (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment, and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; and (5) In the last 12 months . 4 Report on Economic and Financial Analysis- June 2012 Press Release Highlights 16. Payroll, plus charges and benefits, totaled R$5.002 billion. Social benefits provided to the 104,531 employees of the Bradesco Organization and their dependents amounted to R$1.202 billion, while investments in training and development programs totaled R$62.599 million. 17. Major Awards and Recognitions in the period: · Bradesco was recognized as the “Best Brazilian Bank” and “Latin America’s Best Bank” in the 2012 edition of the Euromoney Awards for Excellence, which is annually granted by British magazine Euromoney , renowned as one of the world’s most important in the financial institution segment; · Bradesco is one of the world’s most solid banks. It ranked 13 th among 20 global institutions, and is the only truly Brazilian bank in the ranking (Bloomberg News); · Bradesco is the private company with the most valuable brand in Brazil. In general ranking (including government companies), it placed second among 480 brands in 32 categories, and placed first among Latin American companies (BrandAnalytics/ Millward Brown – IstoÉ magazine); · Bradesco Organization stood out in the Best and Largest 2012 edition: it ranked first among the “200 Largest Groups” and “50 Largest Banks that Operate in Brazil,” and it is also the private financial institution with highest number of demand deposits and rural loans, checking account holders and active credit cards. In the insurance segment, Grupo Bradesco Seguros e Previdência occupied three the top six positions in the insurance segment ranking in Brazil through Bradesco Saúde (first), Bradesco Vida e Previdência and Bradesco Auto/RE ( Exame magazine); · The Organization was granted the “Best Company to Launch a Career Award,” in the “Young Talent Retention” category ( Você S/A magazine in partnership with FIA – Fundação Instituto de Administração); · Bradesco won the “2012 Consumidor Moderno ” Award for Excellence in Customer Service, in the “Premium Bank” and “Credit Card” categories ( Consumidor Moderno magazine – Grupo Padrão ); and · The Investor Relations area was awarded the “Best Investor Relations of the Financial Sector,” according to IR Magazine Awards Brazil 2012. 18. With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, focused on banking inclusion, social and environmental variables for loan approvals and offering social and environmental products; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. In this area, we point out Fundação Bradesco, which has a 55-year history of extensive social and educational work, with 40 schools in Brazil. In 2012, a projected budget of R$385.473 million will benefit 111,170 students in its schools, in Basic Education (from Kindergarten to High School and Vocational Training - High School Level), Education for Youth and Adults; and Preliminary and Continuing Qualification focused on the creation of jobs and generation of income. The nearly 50 thousand students in Basic Education are guaranteed free, quality education, uniforms, school supplies, meals and medical and dental assistance. Fundação Bradesco also aided another 300,150 students through its distance learning programs, found at its e-learning portal “Virtual School.” These students completed at least one of the many courses offered by the Virtual School. Furthermore, another 83,323 people will benefit from projects and actions in partnerships with Digital Inclusion Centers (CIDs), the Educa+Ação Program and Technology courses ( Educar e Aprender – Teach and Learn). Bradesco 5 Press Release Main Information 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Variation % 2Q12 x 1Q12 2Q12 x2Q11 Income Statement for the Period - R$ million Book Net Income 2,833 2,793 2,726 2,815 2,785 2,702 2,987 2,527 1.4 1.7 Adjusted Net Income 2,867 2,845 2,771 2,864 2,825 2,738 2,684 2,518 0.8 1.5 Total Financial Margin 11,034 10,695 10,258 10,230 9,471 9,362 9,018 8,302 3.2 16.5 Gross Loan Financial Margin 7,362 7,181 7,162 6,928 6,548 6,180 6,143 5,833 2.5 12.4 Net Loan Financial Margin 3,955 4,087 4,501 4,149 4,111 3,820 3,848 3,774 (3.2) (3.8) Allowance for Loan Losses (ALL) Expenses (3,407) (3,094) (2,661) (2,779) (2,437) (2,360) (2,295) (2,059) 10.1 39.8 Fee and Commission Income 4,281 4,118 4,086 3,876 3,751 3,510 3,568 3,427 4.0 14.1 Administrative and Personnel Expenses (6,488) (6,279) (6,822) (6,285) (5,784) (5,576) (5,790) (5,301) 3.3 12.2 Insurance Written Premiums, Pension Plan Contributions and 11,570 9,418 11,138 9,025 9,628 7,845 9,012 7,673 22.8 20.2 Capitalization Bond Income Balance Sheet - R$ million Total Assets 830,520 789,550 761,533 722,289 689,307 675,387 637,485 611,903 5.2 20.5 Securities 322,507 294,959 265,723 244,622 231,425 217,482 213,518 196,081 9.3 39.4 Loan Operations 364,963 350,831 345,724 332,335 319,802 306,120 295,197 272,485 4.0 14.1 - Individuals 112,235 109,651 108,671 105,389 102,915 100,200 98,243 93,038 2.4 9.1 - Corporate 252,728 241,181 237,053 226,946 216,887 205,920 196,954 179,447 4.8 16.5 Allowance for Loan Losses (ALL) (20,682) (20,117) (19,540) (19,091) (17,365) (16,740) (16,290) (16,019) 2.8 19.1 Total Deposits 217,070 213,877 217,424 224,664 213,561 203,822 193,201 186,194 1.5 1.6 Technical Reserves 111,789 106,953 103,653 97,099 93,938 89,980 87,177 82,363 4.5 19.0 Shareholders' Equity 63,920 58,060 55,582 53,742 52,843 51,297 48,043 46,114 10.1 21.0 Assets under Management 1,130,504 1,087,270 1,019,790 973,194 933,960 919,007 872,514 838,455 4.0 21.0 Performance Indicators (%) on Adjusted Net Income (unless otherwise stated) Adjusted Net a Income per Share - R$ 2.97 2.96 2.93 2.91 2.82 2.72 2.61 2.38 0.3 5.3 Book Value per Common and Preferred Share - R$ 16.74 15.21 14.56 14.08 13.82 13.42 12.77 12.26 10.1 21.1 Annualized Return on Average Shareholders' Equity 20.6 21.4 21.3 22.4 23.2 24.2 22.2 22.5 (0.8) p.p. (2.6) p.p. Annualized Return on Average Assets 1.4 1.5 1.6 1.7 1.7 1.7 1.7 1.7 (0.1) p.p. (0.3) p.p. Average Rate - Annualized (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) 7.9 7.9 7.8 8.0 7.8 8.2 8.3 7.9 - 0.1 p.p. Fixed Assets Ratio - Total Consolidated 18.2 19.9 21.0 16.7 17.3 17.4 18.1 16.7 (1.7) p.p. 0.9 p.p. Combined Ratio - Insurance 85.0 85.6 83.6 86.2 85.8 86.1 85.1 85.3 (0.6) p.p. (0.8) p.p. Efficiency Ratio (ER) 42.4 42.7 43.0 42.7 42.7 42.7 42.7 42.5 (0.3) p.p. (0.3) p.p. Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 63.2 62.9 62.2 62.7 63.5 63.6 64.2 65.1 0.3 p.p. (0.3) p.p. Market Capitalization - R$ million 104,869 113,021 106,971 96,682 111,770 117,027 109,759 114,510 (7.2) (6.2) Loan Portfolio Quality % ALL / Loan Portfolio 7.4 7.5 7.3 7.3 6.9 7.0 7.1 7.4 (0.1) p.p. 0.5 p.p. Non-Performing Loans (>60 days (8) / Loan Portfolio) 5.1 5.1 4.8 4.6 4.5 4.4 4.3 4.6 - 0.6 p.p. Delinquency Ratio (> 90 days (8) / Loan Portfolio) 4.2 4.1 3.9 3.8 3.7 3.6 3.6 3.8 0.1 p.p. 0.5 p.p. Coverage Ratio (> 90 days ) 177.4 181.7 184.4 194.0 189.3 193.6 197.6 191.8 (4.3) p.p. (11.9) p.p. Coverage Ratio (> 60 days ) 144.0 146.6 151.8 159.6 154.0 159.1 163.3 162.0 (2.6) p.p. (10.0) p.p. Operating Limits % Capital Adequacy Ratio - Total Consolidated 17.0 15.0 15.1 14.7 14.7 15.0 14.7 15.7 2.0 p.p. 2.3 p.p. - Tier I 11.8 12.0 12.4 12.2 12.9 13.4 13.1 13.5 (0.2) p.p. (1.1) p.p. - Tier II 5.2 3.0 2.7 2.5 1.8 1.7 1.7 2.3 2.2 p.p. 3.4 p.p. - Deductions - (0.1) (0.1) (0.1) - - 6 Report on Economic and Financial Analysis- June 2012 Press Release Main Information Jun12 Mar12 Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Variation % Jun12 xMar12 Jun12 xJun11 Structural Information - Units Service Points 65,370 62,759 59,721 55,832 53,256 50,977 48,691 45,831 4.2 22.7 - Branches 4,650 4,636 4,634 3,945 3,676 3,651 3,628 3,498 0.3 26.5 - PAs 3,243 2,986 2,962 2,990 2,982 2,978 2,933 2,886 8.6 8.8 - PAEs 1,476 1,497 1,477 1,589 1,587 1,588 1,557 1,559 (1.4) (7.0) - Outplaced Bradesco Network ATMs 3,992 3,974 3,913 3,953 3,962 3,921 3,891 4,104 0.5 0.8 - Banco24Horas Network ATMs 10,459 10,583 10,753 10,815 10,856 10,326 9,765 8,113 (1.2) (3.7) - Bradesco Expresso (Correspondent Banks) 40,476 38,065 34,839 31,372 29,263 27,649 26,104 24,887 6.3 38.3 - Bradesco Promotora de Vendas 1,061 1,005 1,131 1,157 919 853 801 773 5.6 15.5 - Branches / Subsidiaries Abroad 13 13 12 11 11 11 12 11 - 18.2 ATMs 47,484 47,330 46,971 45,596 45,103 44,263 43,072 41,007 0.3 5.3 - Bradesco Network 35,226 35,007 34,516 33,217 32,714 32,514 32,015 31,759 0.6 7.7 - Banco24Horas Network 12,258 12,323 12,455 12,379 12,389 11,749 11,057 9,248 (0.5) (1.1) Credit and Debit Cards (11) - in million 150 160 156 153 150 148 145 141 (6.1) (0.2) - Credit Cards 95.3 93.8 91.4 90.1 89.0 87.4 86.5 83.4 1.6 7.1 - Debit Cards 55 66 64 63 61 60 59 57 (17.1) (10.7) Employees 104,531 105,102 104,684 101,334 98,317 96,749 95,248 92,003 (0.5) 6.3 Outsourced Employees and Interns 12,661 12,659 11,699 10,731 10,563 10,321 9,999 9,796 0.0 19.9 Foundations Employees 3,912 3,877 3,806 3,813 3,796 3,788 3,693 3,756 0.9 3.1 Customers - in millions Checking accounts 25.6 25.4 25.1 24.7 24.0 23.5 23.1 22.5 0.8 6.7 Savings Accounts 45.2 41.3 43.4 40.6 39.7 39.4 41.1 38.5 9.4 13.9 Insurance Group 41.9 40.8 40.3 39.4 38.0 37.0 36.2 34.6 2.7 10.3 - Policyholders 36.3 35.4 35.0 34.3 33.0 32.1 31.5 30.0 2.5 10.0 - Pension Plan Participants 2.2 2.2 2.2 2.1 2.1 2.1 2.0 2.0 - 4.8 - Capitalization Bond Customers 3.4 3.2 3.1 3.0 2.9 2.8 2.7 2.6 6.3 17.2 Bradesco Financiamentos 3.8 3.8 3.8 4.0 4.2 4.5 4.9 4.9 - (9.5) Expanded Loan Portfolio: includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment and operations bearing credit risk – commercial portfolio, covering debentures and promissory notes; In the last 12 months; Excluding mark-to-market effect of available-for-sale securities recorded under shareholders’ equity; Adjusted net income for the period; Excludes additional reserves; Number of shares (excluding treasury shares) multiplied by the closing price of common and preferred shares on the period’s last trading day; Concept defined by the Brazilian Central Bank (Bacen); Credits overdue; PA (Service Branch), a result from the consolidation of PAB, PAA and Exchange Points, according to CMN Resolution 4,072 of April 26, 2012; and PAE: ATM located in the premises of a company; Including overlapping ATMs within the Bank’s own network and the Banco24Horas network: 2,059 in June 2012; 2,050 in March 2012; 2,019 in December 2011; 2,040 in September 2011; 2,045 in June 2011; 2,024 in March 2011; 1,999 in December 2010 and 1,670 in September 2010; Includes pre-paid, Private Label and Ibi México as of December 2010; The debit card base related to idle cards reduced in the second quarter of 2012; Fundação Bradesco, Digestive System and Nutritional Disorder Foundation (Fimaden) and Bradesco Sports and Recreation Center (ADC Bradesco); Number of accounts; and The customer base measurement criterion was changed in June 2012. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Feasibility Support Domestic Currency Foreign Currency Domestic a - 2 Long Term A - Short Term F1 Long Term BBB + Short Term F2 Long Term AAA (bra) Short Term F1 + (bra) Moody´s Investors Service R&I Inc. Financial Strength / Individual Credit Risk Profile International Scale Domestic Scale International Scale C - / baa1 Foreign Currency Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Issuer Rating Long Term Long Term Short Term Long Term Short Term Long Term Short Term BBB Baa1 A3 P- 2 Baa2 P-2 Aaa.br BR - 1 Standard & Poor's Austin Rating International Scale - Counterparty Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Counterparty Rating Long Term Short Term Long Term Short Term Long Term Short Term Long Term Short Term AA+ AAA A -1 BBB A - 2 BBB A - 2 brAAA brA - 1 (1) On June 27, 2012, due to changes in its methodology, the risk classifying agency Moody´s Investors Service changed three Bradesco ratings, as follows: (i) financial strength, from ‘B-’ to ‘C-;’ (ii) domestic currency deposits – long term, from ‘A1’ to ‘A3;’ and (iii) domestic currency deposit – short term, from ‘P-1’ to ‘P-2.’ These downgrades are due to agency’s evaluation on the correlation between sovereign credit risk and rating of several entities in Brazil, accordingly, not referring to any change in Bank’s financial bases. (2) On July 11, 2012, the risk classifying agency Standard & Poor´s upgraded Bradesco short-term foreign and domestic currency ratings from ‘A3‘ to ‘A2,’ as a result of the upgrade of sovereign short-term foreign currency rating after the agency changed its criteria of the connection between long and short-term ratings attributed to sovereign governments. Book Net Income vs. Adjusted Net Income The main non-recurring events that impacted book net income in the periods below are presented in the following comparative chart: R$ million 1H12 1H11 2Q12 1Q12 Book Net Income Non-Recurring Events 86 76 34 52 - Civil Provision 143 123 57 86 - Tax Effects (57) (47) (23) (34) Adjusted Net Income ROAE% Adjusted ROAE% (1) Annualized. 8 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income To provide for better understanding, comparison and analysis of Bradesco’s results, we use the Adjusted Income Statement for analysis and comments contained in this Report on Economic and Financial Analysis, obtained from adjustments made to the Book Income Statement, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown on the previous page. Note that the Adjusted Income Statement serves as the basis for the analysis and comments made in Chapters 1 and 2 of this report. R$ million Adjusted Income Statement 1H12 1H11 Variation % 2Q12 1Q12 Variation % 1H12 x 1H11 2Q12 x 1Q12 Amount Amount Financial Margin - Interest 20,740 18,016 2,724 15.1 10,518 10,222 296 2.9 - Non-interest 989 817 172 21.1 516 473 43 9.1 ALL (6,501) (4,797) (1,704) 35.5 (3,407) (3,094) (313) 10.1 Gross Income from Financial Intermediation 26 Income from Insurance, Pension Plan and Capitalization Bond Operations 1,830 1,573 257 16.3 953 877 76 8.7 Fee and Commission Income 8,399 7,261 1,138 15.7 4,281 4,118 163 4.0 Personnel Expenses (5,925) (5,041) (884) 17.5 (3,047) (2,878) (169) 5.9 Other Administrative Expenses (6,842) (6,319) (523) 8.3 (3,441) (3,401) (40) 1.2 Tax Expenses (2,003) (1,793) (210) 11.7 (991) (1,012) 21 (2.1) Equity in the Earnings (Losses) of Unconsolidated Companies 59 50 9 18.0 19 40 (21) (52.5) Other Operating Income/Expenses (2,031) (1,686) (345) 20.5 (1,035) (996) (39) 3.9 Operating Result 17 Non-Operating Income (40) (11) (29) - (22) (18) (4) 22.2 Income Tax / Social Contribution (2,929) (2,409) (520) 21.6 (1,461) (1,468) 7 (0.5) Non-controlling Interest (34) (98) 64 (65.3) (16) (18) 2 (11.1) Adjusted Net Income 22 (1) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance Retained Premiums, Pension Plans and Capitalization Bonds - Variation in Technical Reserves of Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Drawings and Redemption of Capitalization Bonds – Selling Expenses with Insurance Plans, Pension Plans and Capitalization Bonds. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability In the second quarter of 2012, Bradesco posted adjusted net income of R$2,867 million, up 0.8%, or R$22 million, on the previous quarter, mainly driven by: (i) growth in financial margin, as a result of higher income, both from the interest portion, arising from the increased volume of transactions, and non-interest portion; (ii) greater fee and commission income; (iii) higher insurance operating income; offset by: (iv) an increase in the allowance for loan losses; (v) higher personnel and administrative expenses; and (vi) an increase in other operating expenses (net of other operating income). In comparison with the same half a year earlier, adjusted net income increased byR$149 million, or 2.7% in the first half of 2012, for Return on Average Shareholders’ Equity (ROAE) of 20.6%. Main items included in the Statement of Adjusted Income are addressed below . Shareholders’ Equity stood at R$63,920 million in June 2012, up 21.0% on the balance of June 2011. It is worth pointing out the R$4,105 million increase in the surplus amount of some former “Held to Maturity” securities classified to “Available for Sale” category due to the adoption of CPCs 38 and 40 by the Insurance Group. The Capital Adequacy Ratio stood at 17.0%, 11.8% of which fell under Tier I Reference Shareholders’ Equity. Total Assets came to R$830,520 million in June 2012, up 20.5% over June 2011, driven by the increase in operations and the expansion of business volume. Return on Average Assets (ROAA) reached 1.4%. 10 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) The Efficiency Ratio in the last 12 months improved by 0.3 p.p. over the previous quarter, reaching 42.4% in the second quarter of 2012, lowest recorded in the last eight quarters. The improvement in ER was mainly driven by the growth in financial margin and fee and commission income, which was mainly due to an increase in average business volume, resulting from accelerated organic growth, which began in the second half of 2011, and higher treasury gains, partially impacted by an increase in personnel and administrative expenses in the period. With regards to the quarterly ER, the indicator was stable when compared to the previous quarter. The “adjusted to risk” ER, which reflects the impact of risk associated with loan operations , stood at 53.1% in the second quarter of 2012, a 0.5 p.p. improvement over the previous quarter, mainly resulting from the adequate provisioning levels regarding the estimated loss from certain corporate customers. (1) ER (Personnel Expenses – Employee Profit Sharing + Administrative Expenses) / (Financial Margin + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses). Considering the ratio between: (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to revenue generation + Insurance Selling Expenses) and (ii) revenue net of related taxes (not considering Claims and Selling Expenses from the Insurance Group), our ER in the second quarter of 2012 would be 45.2%; and (2) Including ALL expenses, adjusted for granted discounts, loan recovery and sale of foreclosed assets, among others. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Financial Margin The R$339 million increase between the second quarter of 2012 and the first quarter of 2012 was mainly due to: · a R$296 million increase in interest-earning operations, mainly due to higher gains with “Loans”, due to increased volume of transactions in the period, and “Securities/Other” margins; and · a R$43 million increase in the non-interest margin, due to greater “Treasury/Securities” gains. Financial margin posted a R$2,896 million improvement between the first half of 2012 and the same period in 2011, for growth of 15.4%, mainly driven by: · a R$2,724 million increase in income from interest-earning operations due to an increase in business volume, mainly from: (i) “Loans;” and (ii) “Securities/Other;” and · higher income from the non-interest margin, in the amount of R$172 million, due to higher “Treasury/Securities” gains. 12 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income Interest Financial Margin – Annualized Average Rates R$ million 1H12 1H11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 14,543 277,005 10.9% 12,728 245,018 10.7% Funding 2,209 334,070 1.3% 2,141 285,939 1.5% Insurance 1,577 107,966 2.9% 1,818 90,700 4.0% Securities/Other 2,411 283,699 1.7% 1,329 216,454 1.2% Financial Margin - 7.6% - 7.6% 2Q12 1Q12 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 7,362 281,442 10.9% 7,181 272,481 11.0% Funding 1,041 336,954 1.2% 1,168 331,186 1.4% Insurance 726 110,120 2.7% 851 105,811 3.3% Securities/Other 1,389 283,763 2.0% 1,022 283,634 1.4% Financial Margin - 7.5% - 7.6% The annualized interest financial margin rate stood at 7.5% in the second quarter of 2012, down 0.1 p.p. on the previous quarter, mainly due to: (i) the shrinkage in the average “Insurance” margin rate impacted by: (a) a lower profitability of assets indexed to IPCA; and (b) the performance of multimarket funds, which were affected by the 15.7% Ibovespa devaluation in the quarter; (ii) the drop in the average “Funding” margin rate due to the decrease in Selic interest rates; and (iii) the reduction in the average “Loan” margin rate due to the decrease in interest rates in effect resulting from the change in the mix loan portfolio. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In June 2012, Bradesco’s loan operations totaled R$365.0 billion. The 4.0% increase in the quarter was due to growth of: (i) 7.0 in Corporations; (ii) 2.4% in Individuals; and (iii) 2.0% in Small and Medium-sized Entities (SMEs). Over the last 12 months, the expanded portfolio increased 14.1.%, driven by: (i) 17.3% growth in SMEs; (ii) 15.9% growth in Corporations; and (iii) 9.1% growth in Individuals . In the Individuals segment, the products that posted the strongest growth in the last 12 months were: (i) real estate financing; (ii) payroll-deductible loans; and (iii) BNDES/Finame onlending. In the Corporate segment, growth was led by: (i) real estate financing – corporate plan; (ii) operations bearing credit risk - commercial portfolio; and (iii) export financing. (1) Includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, assignment of receivables-backed investment funds and mortgage-backed receivables and rural loan. For more information, see Chapter 2 of this Report. Allowance for Loan Losses (ALL) In the second quarter of 2012, ALL expenses stood at R$3,407 million, up 10.1% from the previous quarter, mainly as a result of: (i) the 3.5% increase in the volume of loan operations – concept defined by Bacen; and (ii) adequate provisioning levels regarding the estimated losses from certain corporate customers under the process of debt restructuring. In comparison with the first half of 2011, ALL expenses in the same period in 2012 increased by 35.5%, mainly due to: (i) an 11.3% growth in loan operations - concept defined by Bacen, in the period; and (ii) greater delinquency ratio in the period. 14 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio > 90 days The delinquency ratio of over 90 days posted a slight increase of 0.1 p.p. in the quarter. It is worth highlighting the stabilization of Individuals and SMEs, which accounted for 6.2% and 4.2%, respectively, in the period. (1) Concept defined by Bacen. Coverage Ratios The following graph presents the evolution of the coverage ratio of the ALL for loans overdue for more than 60 and 90 days. In June 2012, these ratios stood at 144.0% and 177.4%, respectively, pointing to a comfortable level of provisioning. The ALL, totaling R$20.7 billion in June 2012, was made up of: (i) R$16.7 billion required by the Brazilian Central Bank; and (ii) R$4.0 billion in additional provisions. (1) Concept defined by Bacen. Bradesco 15 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plan and Capitalization Bond Operations Net income in the second quarter of 2012 stood at R$881 million (R$905 million in the first quarter of 2012), with an annualized Return on Shareholders’ Equity of 26.0%. Net income totaled R$1.786 billion, up 14.4% in the first half of 2012 in comparison with the same period a year earlier (R$1.561 billion), with a 25.6% Return on Shareholders’ Equity. (1) Excluding additional provisions. R$ million (unless otherw ise stated) 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Variation % 2Q12 x 1Q12 2Q12 x 2Q11 Net Income 881 905 860 780 800 761 779 721 (2.7) 10.1 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 11,570 9,418 11,138 9,025 9,628 7,845 9,012 7,673 22.8 20.2 Technical Reserves 111,789 106,953 103,653 97,099 93,938 89,980 87,177 82,363 4.5 19.0 Financial Assets 128,526 122,147 116,774 110,502 106,202 102,316 100,038 92,599 5.2 21.0 Claims Ratio 71.3 71.9 68.6 71.5 72.2 72.0 71.1 72.4 (0.6) p.p. (0.9) p.p. Combined Ratio 85.0 85.6 83.6 86.2 85.8 86.1 85.1 85.3 (0.6) p.p. (0.8) p.p. Policyholders / Participants and Customers (in thousands) 41,898 40,785 40,304 39,434 37,972 37,012 36,233 34,632 2.7 10.3 Market Share of Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 24.5 23.4 25.6 24.9 25.0 23.2 24.7 24.7 1.1 p.p. (0.5) p.p. (1) As of the fourth quarter of 2010, held-to-maturity securities were reclassified to available for sale category, for adoption CPCs 38 and 40; and (2) The second quarter of 2012 includes the latest data released by Susep (May 2012). 16 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income In a year-on-year comparison, revenue in the second quarter of 2012 was up 22.8%, leveraged by the performance of Life and Pension Plan and Capitalization products that grew by 34.5% and 17.9%, respectively. In the first half of 2012, total revenue increased by 20.1% over the same period in 2011, which was driven by the performance of all segments that posted an over double-digit growth in the period. Net income remained stable when compared to the previous quarter, and the main performance indicators improved, as a result of the company’s focus on more profitable products, pointing out the 0.6 p.p. drop in claims ratio. Net income in the first half of 2012 was up 14.4% over the same period in 2011, due to: (i) a 20.1% increase in revenue; (ii) the focus on more profitable products; (iii) the 0.5 p.p. drop in claim ratios; (iv) improved equity income; and (v) a reduction in general and administrative expenses, even when accounting for the collective bargaining agreement in the sector in January 2012; partially offset: (vi) by a decreased financial income. With regards to solvency, Grupo Bradesco de Seguros e Previdência complies with all Susep rules, effective as of January 1, 2008, and has adjusted to meet global standards (Solvency II). The Group posted leverage of 2.4 times its Shareholders’ Equity in the period. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the second quarter of 2012, fee and commission income came to R$4,281 million, up R$163 million, or 4.0% over the previous quarter. The increase in income was driven by: (i) an increase in card income; (ii) higher income from checking accounts and (iii) higher volume of loan operations. In comparison with the same period a year earlier, the R$1,138 million increase, or 15.7%, in fee and commission income in the first half of 2012 was mainly due to: (i) the performance of the credit card segment, driven by the growth in credit card base and revenue; (ii) higher income from checking accounts, which was a result of the growth in business volume and an increase in the checking account holder base, which posted net growth of 1.6 million accounts in the period; (iii) greater income from fund management; (iv) greater income from loan operations, resulting from an increase in the volume of contracted operations and surety and guarantee operations; and (v) greater gains with capital market operations (underwriting / financial advisory). 18 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the second quarter of 2012, the R$169 million increase from the previous quarter was due to the following: · structural expenses – up R$85 million, basically due to the lower concentration of holidays in the second quarter of 2012; and · non-structural expenses – R$84 million increase, mainly due to higher expenses with: (i) provision for labor claims; (ii) employee and management profit sharing; and (iii) training. In comparison with the same period a year earlier, the R$884 million increase in the first half of 2012 was mainly the result of: · R$689 million in structural expenses, resulting from: (i) increased expenses with salaries, social charges and benefits, due to higher salary levels (2011 collective bargaining agreement); and (ii) the net increase in the number of employees by 6,214 professionals, due to organic growth and the expansion of service points in the period; and · R$195 million in non-structural expenses, mainly driven by greater expenses with: (i) employee and management profit sharing; and (ii) provision for labor claims. Note: Structural Expenses Salaries + Social Charges + Benefits + Pension Plans. Non-Structural Expenses Employee and Management Profit Sharing + Training + Labor Provision + Costs with Termination of Employment Contracts. Bradesco 19 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In the second quarter of 2012, the 1.2% increase in administrative expenses from the previous quarter was mainly the result of higher expenses with: (i) rent; (ii) marketing and advertising; (iii) communication; (iv) data processing; and (v) depreciation and amortization. In comparison with the first half of 2012 and the same period a year earlier, the 8.3% increase in the first quarter of 2012 was mainly due to: (i) contractual adjustments; (ii) increase in business and service volume; (iii) the opening of 12,114 service points, mainly the increase to 974 branches and 11,213 Bradesco Expresso points, for a total of 65,370 service points on June 30, 2012; which was partially offset by lower expenses with: (iv) outsourced services; and (v) marketing and advertising. Other Operating Income and Expenses Other operating expenses, net of other operating income, totaled R$1,035 million in the second quarter of 2012, up R$39 million over the previous quarter, and R$345 million in comparison with the first half of 2012. Compared with the same quarter last year and the previous quarter, the increase in other operating expenses, net of other operating income, was mainly the result of greater expenses with: (i) operating provisions, particularly those for tax and civil contingencies; (ii) sundry losses; and (iii) the amortization of intangible assets due to acquisition of banking rights. 20 Report on Economic and Financial Analysis- June 2012 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contributions In the quarter-on-quarter comparison, income tax and social contribution expenses remained practically steady, mainly due to the fact that the taxable result remained the same in the period. In the year-on-year comparison, the increase in these expenses is mainly the result of: (i) greater taxable result; and (ii) the termination of tax credits resulting from the increase in the social contribution rate from 9% to 15% in the first quarter of 2011. Unrealized Gains Unrealized gains totaled R$21,544 million in the second quarter of 2012, a R$5,414 million increase from the previous quarter. This was mainly due to: (i) the appreciation of fixed-income securities due to mark-to-market accounting; (ii) the appreciation of investments, particularly the Cielo investment, which saw a 14.6% increase in share value in the quarter; (iii) the increase in unrealized gains from loan and leasing operations, deriving from reduction of market rates in effect; and partially offset by: (iv) the devaluation of equity securities due to mark-to-market accounting, resulting from the 15.7% drop of Ibovespa. Bradesco 21 Press Release Economic Outlook In the second quarter of 2012, concerns over the global scenario mounted due to the synchronized slowdown of the leading economies, accompanied by increased financial volatility and risk aversion. The eurozone remained the center of attention, given the increasingly consolidated perception that a definitive solution for the bloc’s fiscal imbalances is no easy task. At the bloc’s most recent summit, leaders took the first step towards banking union and the European rescue fund was authorized to capitalize ailing banks directly, heading off the immediate risk of a meltdown. Nevertheless, there are still doubts regarding the sufficiency of funds for the bailout and the pace of the monetary union’s recovery in the coming years. Faced with these risks, global growth remained low, adversely impacting the confidence of the economic agents. In a direct response to this scenario, long-term U.S. and German treasury bond interest rates fell to their lowest ever level following a flight to quality. Commodity prices have also been declining throughout the year, despite short-term upward pressure from agricultural produce (adverse weather conditions) and oil (geopolitical tensions). In Brazil, the deteriorating international scenario has been fueling the slowdown in activity since 2011, which was in turn triggered by the adoption of economic policies focused on reducing inflationary pressure at the beginning of last year. Following the sequence of shocks that has hit Brazil’s economy since then, growth has slowed more than expected, especially in the manufacturing sector. Although Brazil is still not immune to global events, it is certainly much better prepared to face the materialization of existing risks than it was in 2008. In response to the hefty domestic slowdown, the economic authorities have adopted a number of stimulus measures, including: (i) a series of interest rate cuts, which was facilitated by the changes in the rules governing savings account returns, has already reduced the Selic base rate to its lowest ever level; (ii) fiscal and tax incentives for consumer goods and industrial segments; (iii) the implementation of a government purchase program focused on capital goods; and (iv) a reduction in the capital cost of BNDES operations. The depreciation of the real in recent months may bring some relief to national industry, albeit partially offset by the deceleration of global demand. Moreover, the country’s ample foreign reserves (US$374 billion, versus US$208 billion in September 2008) and the volume of reserve requirements (R$390 billion, versus R$272 billion four years ago) constitute lines of defense that can be called upon rapidly if necessary. Given all these stimuli, Brazil’s economy should respond favorably, accelerating the pace of growth throughout the second half. Bradesco is maintaining its positive long-term outlook for Brazil. Despite the country’s undeniable export vocation, domestic demand has been and will continue to be the main engine of economic performance. Household consumption has been driven by the expanding job market, while investments are likely to benefit from the reduction in the cost of capital and the opportunities generated by pre-salt oil exploration and the sporting events in the coming years. Given this expected recovery in domestic activity, together with continuing upward social mobility, the outlook for the Brazilian banking system also remains favorable. The Organization continues to believe that Brazil will achieve a higher potential growth pace more rapidly if fueled by bigger investments in education and infrastructure and by economic reforms that increase the efficiency of the productive sector. Action on these fronts would play a crucial role in giving the private sector a more solid foundation in regard to facing global competition and continuing to grow and create jobs. 22 Report on Economic and Financial Analysis- June 2012 Press Release Main Economic Indicators Main Indicators (%) 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 1H12 1H11 Interbank Deposit Certificate (CDI) 2.09 2.45 2.67 3.01 2.80 2.64 2.56 2.61 4.59 5.52 Ibovespa (15.74) 13.67 8.47 (16.15) (9.01) (1.04) (0.18) 13.94 (4.23) (9.96) USD– Commercial Rate 10.93 (2.86) 1.15 18.79 (4.15) (2.25) (1.65) (5.96) 7.76 (6.31) General Price Index - Market (IGP-M) 2.56 0.62 0.91 0.97 0.70 2.43 3.18 2.09 3.19 3.15 Extended Consumer Price Index (IPCA) – Brazilian Institute of Geography and Statistics (IBGE) 1.08 1.22 1.46 1.06 1.40 2.44 2.23 0.50 2.32 3.87 Federal Government Long-TermInterest Rate (TJLP) 1.48 1.48 1.48 1.48 1.48 1.48 1.48 1.48 2.98 2.98 Reference Interest Rate (TR) 0.07 0.19 0.22 0.43 0.31 0.25 0.22 0.28 0.26 0.55 Savings Accounts 1.58 1.70 1.73 1.95 1.82 1.76 1.73 1.79 3.31 3.61 Business Days (number) 62 63 62 65 62 62 63 65 125 124 Indicators (Closing Rate) Jun12 Mar12 Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Jun12 Jun11 USD– Commercial Selling Rate - (R$) 2.0213 1.8221 1.8758 1.8544 1.5611 1.6287 1.6662 1.6942 2.0213 1.5611 Euro - (R$) 2.5606 2.4300 2.4342 2.4938 2.2667 2.3129 2.2280 2.3104 2.5606 2.2667 Country Risk (points) 208 177 223 275 148 173 189 206 208 148 Basic Selic Rate Copom(% p.a.) 8.50 9.75 11.00 12.00 12.25 11.75 10.75 10.75 8.50 12.25 BM&F Fixed Rate (% p.a.) 7.57 8.96 10.04 10.39 12.65 12.28 12.03 11.28 7.57 12.65 Projections through 2014 % USD - Commercial Rate (year-end) - R$ 1.95 2.00 2.10 Extended Consumer Price Index (IPCA) 4.90 5.50 5.00 General Price Index - Market (IGP-M) 5.20 4.60 4.50 Selic (year-end) 7.50 8.50 8.50 Gross Domestic Product (GDP) 2.10 4.00 4.50 Bradesco 23 Press Release Guidance Bradesco’s Outlook for 2012 This guidance contains forward-looking statements that are subject to risks and uncertainties, as they are based on Management’s expectations and assumptions and information available to the market to date. Loan Portfolio 14 to 18% Individuals 12 to 16% Companies 14 to 18% SMEs 16 to 20% Corporations 13 to 17% Products Vehicles 2 to 6% Cards ) 10 to 14% Real Estate Financing (origination) R$ 14.0 bi Payroll Deductible Loans 26 to 30% Financial Margin 10 to 14% Fee and Commission Income 10 to 14% Operating Expenses 8 to 12% Insurance Premiums 15 to 19% (1) Expanded Loan Portfolio; (2) Changed from 18–22% to 14–18%. (3) Changed from 16–20% to 12–16%. (4) Changed from 18–22% to 14–18%. (5) Changed from 23–27% to 16–20%. (6) Changed from 4–8% to 2–6%. (7) Changed from 13–17% to 10–14%. (8) Does not include the “BNDES Cards” and “Discounts on Advances of Receivables” portfolios; (9) Changed from R$$11.4 billion to R$$14.0 billion. (10) Under current criterion, Guidance for Interest Financial Margin. (11) Changed from 8–12% to 10–14%; (12) Administrative and Personnel Expenses; and (13) Changed from 13–16% to 15–19%. 2 4 Report on Economic and Financial Analysis- June 2012 Press Release Income Statements vs. Managerial Income vs. Adjusted Income Analytical Breakdown of Income Statement vs. Managerial Income vs. Adjusted Income Second Quarter of 2012 R$ million 2Q12 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 37 22 - ALL (3,650) - - - 342 (98) - - - (3,407) - (3,407) Gross Income from Financial Intermediation 37 22 - - - Income fromInsurance, Pension Plan and Capitalization Bond Operations 953 - 953 - 953 Fee and Commission Income 4,174 - 107 - - 4,281 - 4,281 Personnel Expenses (3,047) - (3,047) - (3,047) Other Administrative Expenses (3,322) - (119) - (3,441) - (3,441) Tax Expenses (813) - - - (8) - - - (170) (991) - (991) Equity in the Earnings (Losses) of Unconsolidated Companies 19 - 19 - 19 Other Operating Income/Expenses (1,620) 271 (37) (22) 284 20 (107) 119 - (1,092) 57 (1,035) Operating Result - 57 Non-Operating Income (100) - 78 - - - (22) - (22) Income Tax / Social Contribution and Non-controlling Interest (65) - (1,390) (1,455) (23) (1,477) Net Income - 34 (1) Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (4) Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses, classified as “Other Operating Expenses, were reclassified under the item “Tax Expenses;” (5) Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “ALL Expenses - Allowance for Loan Losses” / “Other Operating Income/Expenses;” (6) Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” (7) Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” (8) Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; (9) For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Drawings and Redemption of Capitalization Bonds – Selling Expenses with Insurance Plans, Pension Plans and Capitalization Bonds. Bradesco 25 Press Release Income Statements vs. Managerial Income vs. Adjusted Income First Quarter of 2012 R$ million 1Q12 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 59 29 - - - ALL (3,298) - - - 265 (61) - - - (3,094) - (3,094) Gross Income from Financial Intermediation 59 - - - Income fromInsurance, Pension Plan and Capitalization Bond Operations 877 - 877 - 877 Fee and Commission Income 3,995 - 122 - - 4,118 - 4,118 Personnel Expenses (2,878) - (2,878) - (2,878) Other Administrative Expenses (3,290) - (110) - (3,401) - (3,401) Tax Expenses (1,122) - - - 68 - - - 43 (1,012) - (1,012) Equity in the Earnings (Losses) of Unconsolidated Companies 40 - 40 - 40 Other Operating Income/Expenses (1,488) 186 (59) 70 182 38 (122) 110 - (1,082) 86 (996) Operating Result - 6 - - 86 Non-Operating Income (12) - (6) - - - (18) - (18) Income Tax / Social Contribution and Non-controlling Interest (1,804) - 352 (1,452) (34) (1,486) Net Income - 52 (1) Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (4) Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses, classified as “Other Operating Expenses, were reclassified under the item “Tax Expenses;” (5) Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “ALL Expenses - Allowance for Loan Losses” / “Other Operating Income/Expenses;” (6) Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” (7) Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” (8) Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; (9) For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Drawings and Redemption of Capitalization Bonds – Selling Expenses with Insurance Plans, Pension Plans and Capitalization Bonds. 26 Report on Economic and Financial Analysis- June 2012 Press Release Income Statements vs. Managerial Income vs. Adjusted Income First Half of 2012 R$ million 1H12 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 96 29 - - - ALL (6,948) - - - 607 (159) - - - (6,501) - (6,501) Gross Income from Financial Intermediation 96 - - - Income fromInsurance, Pension Plan and Capitalization Bond Operations 1,830 - 1,830 - 1,830 Fee and Commission Income 8,169 - 229 - - 8,399 - 8,399 Personnel Expenses (5,925) - (5,925) - (5,925) Other Administrative Expenses (6,612) - (229) - (6,842) - (6,842) Tax Expenses (1,935) - - - 60 - - - (127) (2,003) - (2,003) Equity in the Earnings (Losses) of Unconsolidated Companies 59 - 59 - 59 Other Operating Income/Expenses (3,108) 457 (96) 48 466 58 (229) 229 - (2,175) 143 (2,031) Operating Result - Non-Operating Income (112) - 72 - - - (40) - (40) Income Tax / Social Contribution and Non-controlling Interest (1,869) - (1,038) (2,907) (57) (2,963) Net Income - 86 (1) Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (4) Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses, classified as “Other Operating Expenses, were reclassified under the item “Tax Expenses;” (5) Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “ALL Expenses - Allowance for Loan Losses” / “Other Operating Income/Expenses;” (6) Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” (7) Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” (8) Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; (9) For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Drawings and Redemption of Capitalization Bonds – Selling Expenses with Insurance Plans, Pension Plans and Capitalization Bonds. Bradesco 27 Press Release Income Statements vs. Managerial Income vs. Adjusted Income First Half of 2011 R$ million 1H11 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 44 - ALL (5,219) - - - 540 (118) - - - (4,797) - (4,797) Gross Income from Financial Intermediation 44 - - - Income fromInsurance, Pension Plan and Capitalization Bond Operations 1,573 - 1,573 - 1,573 Fee and Commission Income 7,043 - 218 - - 7,261 - 7,261 Personnel Expenses (5,041) - (5,041) - (5,041) Other Administrative Expenses (6,130) - (189) - (6,319) - (6,319) Tax Expenses (1,923) - - - 50 - - - 80 (1,793) - (1,793) Equity in the Earnings (Losses) of Unconsolidated Companies 50 - 50 - 50 Other Operating Income/Expenses (2,325) 203 (44) 140 246 - (218) 189 - (1,809) 123 (1,686) Operating Result - Non-Operating Income (129) - 118 - - - (11) - (11) Income Tax / Social Contribution and Non-controlling Interest (3,118) - 658 (2,460) (47) (2,507) Net Income - 76 (1) Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” (4) Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses, classified as “Other Operating Expenses, were reclassified under the item “Tax Expenses;” (5) Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “ALL Expenses - Allowance for Loan Losses” / “Other Operating Income/Expenses;” (6) Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” (7) Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” (8) Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; (9) For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Drawings and Redemption of Capitalization Bonds – Selling Expenses with Insurance Plans, Pension Plans and Capitalization Bonds. 28 Report on Economic and Financial Analysis- June 2012 Economic and Financial Analysis Consolidated Statement of Financial Position and Adjusted Income Statement Statement of Financial Position R$ million Jun12 Mar12 Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Assets Current and Long-Term Assets 815,063 773,896 746,090 710,238 677,571 663,599 625,783 601,180 Cash and Cash Equivalents 13,997 25,069 22,574 10,018 7,715 6,785 15,738 9,669 Interbank Investments 92,858 84,690 82,303 85,963 86,147 100,159 73,232 92,567 Securities and Derivative Financial Instruments 322,507 294,959 265,723 244,622 231,425 217,482 213,518 196,081 Interbank and Interdepartmental Accounts 62,510 61,576 72,906 71,951 67,033 67,292 66,326 50,781 Loan and Leasing Operations 258,242 250,201 248,719 241,812 231,862 222,404 213,532 200,092 Allowance for Loan Losses (ALL) (20,682) (20,117) (19,540) (19,091) (17,365) (16,740) (16,290) (16,019) Other Receivables and Assets 85,631 77,518 73,405 74,963 70,754 66,217 59,727 68,009 Permanent Assets 15,457 15,654 15,443 12,051 11,736 11,788 11,702 10,723 Investments 1,889 2,076 2,052 1,721 1,699 1,675 1,577 1,616 Premises and Leased Assets 4,523 4,551 4,413 3,812 3,658 3,666 3,766 3,401 Intangible Assets 9,045 9,027 8,978 6,518 6,379 6,447 6,359 5,706 Total 830,520 789,550 761,533 722,289 689,307 675,387 637,485 611,903 * Liabilities Current and Long-Term Liabilities 765,398 730,214 704,664 667,312 635,360 623,069 588,610 564,794 Deposits 217,070 213,877 217,424 224,664 213,561 203,822 193,201 186,194 Federal Funds Purchased and Securities Sold under Agreements to Repurchase 225,974 213,930 197,448 171,458 164,204 178,989 171,497 157,009 Funds from Issuance of Securities 51,158 48,482 41,522 32,879 29,044 21,701 17,674 13,749 Interbank and Interdepartmental Accounts 3,618 3,231 4,614 2,974 3,037 2,647 3,790 2,451 Borrowing and Onlending 47,895 47,112 53,247 49,057 45,207 41,501 38,196 37,998 Derivative Financial Instruments 3,568 2,703 735 1,724 1,221 2,358 730 1,878 Reserves for Insurance, Pension Plans and Capitalization Bonds 111,789 106,953 103,653 97,099 93,938 89,980 87,177 82,363 Other Liabilities 104,326 93,926 86,021 87,457 85,148 82,071 76,345 83,152 Deferred Income 615 646 672 622 505 447 360 312 Non-controlling Interest in Subsidiaries 587 630 615 613 599 574 472 683 Shareholders' Equity 63,920 58,060 55,582 53,742 52,843 51,297 48,043 46,114 Total 830,520 789,550 761,533 722,289 689,307 675,387 637,485 611,903 30 Report on Economic and Financial Analysis –June 2012 Economic and Financial Analysis Consolidated Statement of Financial Position and Adjusted Income Statement Adjusted Income Statement R$ million 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Financial Margin 11,034 10,695 10,258 10,230 9,471 9,362 9,018 8,302 Interest 10,518 10,222 9,985 9,669 9,167 8,849 8,553 7,904 Non-Interest 516 473 273 561 304 513 465 398 ALL (3,407) (3,094) (2,661) (2,779) (2,437) (2,360) (2,295) (2,059) Gross Income from Financial Intermediation 7,627 7,601 7,597 7,451 7,034 7,002 6,723 6,243 Income from Insurance, Pension Plan and Capitalization Bond Operations 953 877 933 864 788 785 700 703 Fee and Commission Income 4,281 4,118 4,086 3,876 3,751 3,510 3,568 3,427 Personnel Expenses (3,047) (2,878) (3,140) (2,880) (2,605) (2,436) (2,533) (2,411) Other Administrative Expenses (3,441) (3,401) (3,682) (3,405) (3,179) (3,140) (3,257) (2,890) Tax Expenses (991) (1,012) (1,005) (866) (913) (880) (858) (779) Equity in the Earnings (Losses) of Unconsolidated Companies 19 40 53 41 16 34 60 19 Other Operating Income and Expenses (1,035) (996) (808) (907) (764) (922) (646) (598) Operating Result 4,366 4,349 4,034 4,174 4,128 3,953 3,757 3,714 Non-Operating Income (22) (18) 4 10 (7) (4) 10 (10) Income Tax and Social Contribution (1,461) (1,468) (1,241) (1,304) (1,271) (1,138) (1,059) (1,123) Non-controlling Interest (16) (18) (26) (16) (25) (73) (24) (63) Adjusted Net Income 2,867 2,845 2,771 2,864 2,825 2,738 2,684 2,518 (1) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Drawings and Redemption of Capitalization Bonds – Selling Expenses with Insurance, Pension Plans and Capitalization Bonds. Financial Margin – Interest and Non-Interest Financial Margin Breakdown Bradesco 31 Economic and Financial Analysis Financial Margin – Interest and Non-Interest Average Financial Margin Rate R$ million Financial Margin 1H12 1H11 2Q12 1Q12 Variation Half Quarter Interest - due to volume 2,821 281 Interest - due to spread (97) 15 - Financial Margin - Interest 20,740 18,016 10,518 10,222 2,724 296 - Financial Margin - Non-Interest 989 817 516 473 172 43 Financial Margin 21,729 18,833 11,034 10,695 2,896 339 Average Margin Rate 7.9% 7.9% 7.9% 7.9% (1) Average Margin Rate (Financial Margin / Average Assets – Purchase and Sale Commitments - Permanent Assets) Annualized In the second quarter of 2012, financial margin was R$11,034 million. Compared with the previous quarter there was a 3.2%, or R$339 million, increase. This variation was due to higher: (i) interest margin, totaling R$296 million; and (ii) non-interest margin, totaling R$43 million. Year on year, financial margin grew by 15.4%, or R$2,896 million, in the first half of 2012, as a result of: (i) a R$2,724 million increase in interest margin, of which: (a) R$2,821 million corresponds to the increase in volume of operations; partially offset by: (b) the spread reduction, totaling R$97 million; and (ii) increase in non-interest financial margin, in the amount of R$172 million, due to higher Treasury/Securities gains. Financial Margin – Interest Interest Financial Margin - Breakdown R$ million Interest Financial Margin Breakdown 1H12 1H11 2Q12 1Q12 Variation Half Quarter Loans 14,543 12,728 7,362 7,181 1,815 181 Funding 2,209 2,141 1,041 1,168 68 (127) Insurance 1,577 1,818 726 851 (241) (125) Securities/Other 2,411 1,329 1,389 1,022 1,082 367 Financial Margin 20,740 18,016 10,518 10,222 2,724 296 The interest financial margin in the second quarter of 2012 stood at R$10,518 million, versus R$10,222 million in the first quarter of 2012, for a R$296 million increase, or 2.9%. Between the first half of 2012 and the same period in 2011, there was a 15.1% increase, or R$2,724 million. In quarter-on-quarter and year-on-year comparisons, the increase in interest margin was mainly driven by the following business lines: (i) “Loans;” and (ii) “Securities/Other .” 32 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Financial Margin - Interest Interest Financial Margin - Breakdown The annualized interest financial margin rate versus total average assets stood at 7.5% in the second quarter of 2012, posting a 0.1 p.p. decrease in relation to the previous quarter, mainly due to (i) the downturn in the Insurance margin average rate, impacted by (a) a lower profitability of assets indexed to IPCA; and (b) the performance of multimarket funds, which was affected by the 15.7% depreciation of Ibovespa in the quarter; (ii) the decrease in the Funding margin average rate, as a result of reduced interest rates (Selic); and (iii) the decrease in the Loan margin average rate, as a result of lower interest rates in effect, combined with the change in the loan portfolio mix. Interest Financial Margin – Annualized Average Rates R$ million 1H12 1H11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 14,543 277,005 10.9% 12,728 245,018 10.7% Funding 2,209 334,070 1.3% 2,141 285,939 1.5% Insurance 1,577 107,966 2.9% 1,818 90,700 4.0% Securities/Other 2,411 283,699 1.7% 1,329 216,454 1.2% Financial Margin 20,740 - 7.6% 18,016 - 7.6% * 2Q12 1Q12 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 7,362 281,442 10.9% 7,181 272,481 11.0% Funding 1,041 336,954 1.2% 1,168 331,186 1.4% Insurance 726 110,120 2.7% 851 105,811 3.3% Securities/Other 1,389 283,763 2.0% 1,022 283,634 1.4% Financial Margin 10,518 - 7.5% 10,222 - 7.6% Bradesco 33 Economic and Financial Analysis Loan Financial Margin – Interest Loan Financial Margin – Breakdown R$ million Financial Margin - Loan 1H12 1H11 2Q12 1Q12 Variation Half Quarter Interest - due to volume 1,679 234 Interest - due to spread 136 (53) Interest Financial Margin 14,543 12,728 7,362 7,181 1,815 181 Income 25,963 22,896 13,318 12,645 3,067 673 Expenses (11,420) (10,168) (5,956) (5,464) (1,252) (492) In the second quarter of 2012, financial margin with loan operations reached R$7,362 million, up R$181 million or 2.5% over the previous quarter. The variation is the result of: (i) the R$234 million increase in average business volume; and offset by: (ii) the R$53 million decrease in the average spread, due to lower interest rates in effect, combined with the change in the loan portfolio mix. Between the first half of 2012 and the same period in 2011, there was an increase of 14.3% or R$1,815 million in the loan financial margin, resulting from: (i) an R$1,679 million increase in the volume of operations; and (ii) the increase in average spread, in the amount of R$136 million, mainly impacted by: (a) reduced funding costs, due to the decrease in the interest rates (Selic) in the period; and partially mitigated by: (b) the change in the portfolio mix, due to the greater share of the Corporate segment, which has lower margins, accounting for an increase of 16.5% in the last 12 months, versus a 9.1% increase in the Individual segment in the same period. 34 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin – Interest Loan Financial Margin – Net Margin The graph above presents a summary of loan activity. The Gross Margin line refers to interest income from loans, net of opportunity cost (essentially the accrued Interbank Deposit Certificate - CDI over rate in the period). The ALL curve shows delinquency costs, which are represented by Allowance for Loan Losses (ALL) expenses, discounts granted in transactions net of loan recoveries and the result of the sale of foreclosed assets, among other items. The net margin curve presents the result of loan interest income, net of ALL, which, in the second quarter of 2012, recorded a 3.2% decrease from the first quarter of 2012, in view of the increase of ALL. Between the first half of 2012 and the same period of 2011, the figure was up 1.4%, mainly due to the adequacy of provisioning level, for expected loss in some corporate customers, which are undergoing a debt restructuring process. Bradesco 35 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio The expanded loan portfolio amounted to R$365.0 billion in June 2012, recording growth of 4.0% in the quarter, led by Corporations, which grew by 7.0% in the period. The expanded loan portfolio increased 14.1% over the last 12 months, mainly due to the 17.3% growth in the SME portfolio and 15.9% in the Corporations portfolio. (1) Including sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, receivables-backed investment funds (FIDC), mortgage-backed receivables (CRI) and rural loans . For further information, refer to page 42 herein. Expanded Loan Portfolio Breakdown by Product and Type of Customer (Individual and Corporate) A breakdown of loan risk products for individuals – expanded portfolio is presented below: Individuals R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Vehicles - CDC 29,324 29,075 26,804 0.9 9.4 Payroll-Deductible Loans 19,243 18,398 16,886 4.6 14.0 Credit Card 18,545 17,903 17,141 3.6 8.2 Personal Loans 14,465 13,771 12,658 5.0 14.3 Real Estate Financing 8,768 7,994 5,521 9.7 58.8 Rural Loans 6,367 6,599 6,009 (3.5) 6.0 BNDES/Finame Onlending 5,515 5,494 4,930 0.4 11.9 Overdraft Facilities 3,204 3,217 3,013 (0.4) 6.4 Leasing 2,871 3,510 5,946 (18.2) (51.7) Sureties and Guarantees 650 598 641 8.6 1.4 Other 3,282 3,091 3,366 6.2 (2.5) Total 112,235 109,651 102,915 2.4 9.1 Including: (1) Loan assignment (FIDC): R$339 million in June 2012, R$420 million in March 2012, R$439 million in June 2011; (2) Loan assignment (CRI): R$182 million in June 2012, R$198 million in March 2012 and R$248 million in June 2011; and (3) Loan assignment (FIDC) for the acquisition of assets: R$2 million in June 2012, R$2 million in March 2012 and R$3 million in June 2011; and rural loan assignment: R$112 million in June 2012, R$112 million in March 2012 and R$121 million in June 2011. Operations with loan risks for individuals – expanded portfolio grew by 2.4% in the quarter, led by the following products: (i) real estate financing; (ii) payroll-deductible loans; and (iii) credit card. As for the last 12 months, there was a 9.1% increase, and the products that most contributed to this growth were: (i) real estate financing; (ii) payroll-deductible loans; and (iii) BNDES/Finame onlending. 36 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin – Interest A breakdown of loan risk products in the Corporate Segment – expanded portfolio is presented below: Corporate R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Working Capital 42,533 41,551 37,863 2.4 12.3 BNDES/Finame Onlending 29,474 29,812 28,359 (1.1) 3.9 Operations Abroad 23,615 21,670 19,650 9.0 20.2 Credit Card 14,385 13,916 12,069 3.4 19.2 Export Financing 12,408 10,479 9,367 18.4 32.5 Real Estate Financing - Corporate Plan 11,047 10,068 7,687 9.7 43.7 Overdraft Account 10,437 10,631 10,073 (1.8) 3.6 Leasing 6,722 7,008 7,773 (4.1) (13.5) Vehicles - CDC 6,245 5,965 4,568 4.7 36.7 Rural Loans 4,539 4,358 4,738 4.1 (4.2) Sureties and Guarantees 52,226 50,334 42,802 3.8 22.0 Operations bearing Credit Risk - Commercial Portfolio 28,043 25,403 21,473 10.4 30.6 Other 11,054 9,983 10,465 10.7 5.6 Total 252,728 241,181 216,887 4.8 16.5 Including: (1) Loan assignment (CRI): R$239 million in June 2012, R$280 million in March 2012, R$304 million in June 2011; (2) 91.5% of sureties and guarantees from corporate customers were contracted by corporations; (3) Operations with debentures and promissory notes; and (4) Letters of credit: R$1,779 million in June 2012, R$1,556 million in March 2012 and R$1,630 million in June 2011. Operations with loan risk for corporate customers – expanded portfolio, grew by 4.8% in the quarter and 16.5% in the last 12 months. The main highlights in the quarter and in the last 12 months were the following: (i) real estate financing – corporate plan; (ii) operations bearing credit risk – commercial portfolio; and (iii) export financing. Expanded Loan Portfolio - Consumer Financing The graph below shows the types of credit related to Consumer Financing of Individual Customers (CDC/vehicle leasing, personal loans, financing of goods, revolving credit card and cash and installment purchases at merchants). Consumer financing totaled R$84.8 billion, up 2.2% in the quarter and 6.1% in the last 12 months. Growth was led by: (i) vehicle financing (CDC/Leasing) (R$32.2 billion); and (ii) payroll-deductible loans (R$19.2 billion), which together totaled R$51.4 billion, accounting for 60.6% of the consumer financing balance. Given their guarantees and characteristics, these products provide a reduced level of credit risk to this group of operations. Bradesco 37 Economic and Financial Analysis Loan Financial Margin – Interest Breakdown of the Vehicle Portfolio R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M CDC Portfolio 35,569 35,040 31,372 1.5 13.4 Individuals 29,324 29,075 26,804 0.9 9.4 Corporate 6,245 5,965 4,568 4.7 36.7 Leasing Portfolio 6,305 7,222 10,522 Individuals 2,871 3,510 5,946 (18.2) (51.7) Corporate 3,434 3,712 4,576 (7.5) (25.0) Finame Portfolio 10,294 9,970 9,996 3.2 3.0 Individuals 1,032 931 1,069 10.8 (3.5) Corporate 9,262 9,039 8,927 2.5 3.8 Total 52,168 52,232 51,890 0.5 Individuals 33,227 33,516 33,819 (0.9) (1.8) Corporate 18,941 18,716 18,071 1.2 4.8 Vehicle financing operations (individual and corporate customers) totaled R$52.2 billion in June 2012, remaining stable both in quarter-on-quarter and year-on-year comparisons. Of the total vehicle portfolio, 68.2% corresponds to CDC, 19.7% to Finame and 12.1% to Leasing. Individuals represented 63.7% of the portfolio, while corporate customers accounted for the remaining 36.3%. Expanded Loan Portfolio Concentration – by Sector The expanded loan portfolio by economic activity sector posted a slight variation. In the quarter, “Commerce” and “Financial Intermediaries” posted greater shares, while “Services" posted the greatest growth in the last 12 months. Activity Sector R$ million Jun12 % Mar12 % Jun11 % Public Sector 1,770 0.5 1,844 0.5 1,810 0.6 Private Sector 363,193 99.5 348,987 99.5 317,992 99.4 Corporate 250,958 68.8 239,336 68.2 215,077 67.3 Industry 78,798 21.6 75,436 21.5 70,452 22.0 Commerce 57,251 15.7 54,144 15.4 49,085 15.3 Financial Intermediaries 5,746 1.6 4,871 1.4 4,343 1.4 Services 105,188 28.8 101,243 28.9 87,352 27.3 Agriculture, Cattle Raising, Fishing, Forestry and Forest Exploration 3,975 1.1 3,642 1.0 3,844 1.2 Individuals 112,235 30.8 109,651 31.3 102,915 32.2 Total 364,963 100.0 350,831 100.0 319,802 100.0 38 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin - Interest Changes in the Expanded Loan Portfolio Of the R$45.2 billion growth in the loan portfolio over the last 12 months, new borrowers accounted for R$31.3 billion, or 69.4%, representing 8.6% of the portfolio in June 2012. (1) Including credits settled and subsequently renewed in the last 12 months. Bradesco 39 Economic and Financial Analysis Loan Financial Margin - Interest Changes in the Expanded Loan Portfolio – By Rating The chart below shows that both new borrowers and remaining debtors from June 2011 (customers that remained in the loan portfolio for at least 12 months) presented a good level of credit quality (AA-C rating), demonstrating the adequacy and consistency of the loan policy and processes, as well as required guarantees and credit ranking instruments used by Bradesco. Changes in the Extended Loan Portfolio by Rating from June 2011 to 2012 Rating Total Loans as of June 2012 New Customers from July 2011 to June 2012 Remaining Debtors as of June 2011 R$ million % R$ million % R$ million % AA - C 340,909 93.4 29,837 95.2 311,072 93.2 D 6,453 1.8 509 1.6 5,944 1.8 E - H 17,601 4.8 1,004 3.2 16,597 5.0 Total 364,963 100.0 31,350 100.0 333,613 100.0 Expanded Loan Portfolio – By Customer Profile The table below presents the changes in the expanded loan portfolio by customer profile: Type of Customer R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Corporations 143,830 134,451 124,057 7.0 15.9 SMEs 108,898 106,730 92,830 2.0 17.3 Individuals 112,235 109,651 102,915 2.4 9.1 Total Loan Operations 364,963 350,831 319,802 4.0 14.1 The increase in the Corporations portfolio, both in the quarter and in the last 12 months, was mainly originated by: (i) the appreciation of the U.S. dollar against the real; and (ii) the growth in loan risk operations – commercial portfolio, which include debenture and promissory note operations. Expanded Loan Portfolio – By Customer Profile and Rating (%) AA-C rated loans remained virtually steady in comparison with the previous quarter and slightly decreased in the year-on-year comparison. Type of Customer By Rating Jun12 Mar12 Jun11 AA-C D E-H AA-C D E-H AA-C D E-H Corporations 98.6 0.3 1.1 98.5 1.0 0.5 98.9 0.6 0.5 SMEs 91.3 3.0 5.7 91.6 2.8 5.6 92.2 2.5 5.3 Individuals 88.8 2.4 8.8 89.0 2.3 8.7 89.4 2.1 8.5 Total 93.4 1.8 4.8 93.4 2.0 4.6 93.9 1.6 4.5 40 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin – Interest Expanded Loan Portfolio – By Business Segment The table below shows growth in the expanded loan portfolio by business segment, in which growth in the assets of the Prime and Corporate segments in the quarter stood out. Over the last 12 months, Prime, Middle Market and Retail posted the greatest gains. Business Segments R$ million Variation % Jun12 % Mar12 % Jun11 % Quarter 12M Retail 100,538 27.5 96,914 27.6 88,182 27.6 3.7 14.0 Corporate 151,847 41.6 143,751 41.0 135,545 42.4 5.6 12.0 Middle Market 45,447 12.5 44,686 12.7 37,746 11.8 1.7 20.4 Prime 13,768 3.8 12,935 3.7 10,441 3.2 6.4 31.9 Other / Non-account holders 53,365 14.6 52,546 15.0 47,887 15.0 1.6 11.4 Total 364,963 100.0 350,831 100.0 319,802 100.0 4.0 14.1 (1) Including loans taken out with co-obligation. In the table on page 40, Loan Portfolio – by Customer Profile, these amounts are allocated to Individuals; and (2) Mostly, non-account holders using vehicle financing, cards and payroll-deductible loans. Expanded Loan Portfolio – By Currency The balance of foreign currency-indexed and/or denominated loan and onlending operations (excluding ACCs – Advances on Foreign Exchange Contracts) totaled US$13.6 billion in June 2012 (US$13.4 billion in March 2012 and US$15.5 billion in June 2011), remaining stable in the quarter and representing a 12.3% drop, in dollars, in the last 12 months. In reais, these same foreign currency operations totaled R$27.5 billion in June 2012 (R$24.4 billion in March 2012 and R$24.2 billion in June 2011) a 12.7% growth in the quarter and 13.6% in the last 12 months. In June 2012, total loan operations, in reais, stood at R$337.4 billion (R$326.4 billion in March 2012 and R$295.6 billion in June 2011), up 3.4% on the previous quarter and 14.1% over the last 12 months. Bradesco 41 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio – by Debtor The concentration of credit exposure levels among the 100 largest debtors was down from the previous year. In the quarter: (i) the largest debtor concentration decreased; (ii) the 10 and 50 largest debtors concentration remained stable; and (iii) the 20 and 100 largest debtors concentration increased. The quality of the portfolio of the 100 largest debtors, when evaluated using AA and A ratings, remained stable in the quarter and increased in the last 12 months. Loan Portfolio – By Type The table below presents all operations bearing credit risk by type, in the amount of R$387.2 billion, which increased by 4.4% in the quarter and 15.8% in the last 12 months. R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Loans and Discounted Securities 135,873 130,587 121,142 4.0 12.2 Financing 97,156 93,491 82,178 3.9 18.2 Rural and Agribusiness Financing 15,624 15,609 14,823 0.1 5.4 Leasing Operations 9,588 10,514 13,720 (8.8) (30.1) Advances on Exchange Contracts 7,078 6,671 6,788 6.1 4.3 Other Loans 13,847 12,876 12,184 7.5 13.6 Subtotal of Loan Operations 279,166 269,749 250,834 3.5 11.3 Sureties and Guarantees Granted (Memorandum Accounts) 52,876 50,932 43,443 3.8 21.7 Letters of Credit (Memorandum Accounts) 1,779 1,556 1,630 14.4 9.2 Advances from Credit Card Receivables 2,207 2,161 1,286 2.1 71.6 Co-obligation in Loan Assignment FIDC/CRI (Memorandum Accounts) 761 899 994 (15.4) (23.4) Co-obligation in Rural Loan Assignment (Memorandum Accounts) 131 131 141 0.1 (7.3) Operations bearing Credit Risk - Commercial Portfolio 28,043 25,403 21,473 10.4 30.6 Subtotal of Operations bearing Credit Risk - Expanded Portfolio 364,963 350,831 319,802 4.0 14.1 Other Operations bearing Credit Risk 22,284 20,142 14,590 10.6 52.7 Total Operations bearing Credit Risk 387,247 370,974 334,392 4.4 15.8 (1) Concept defined by Bacen; (2) Including operations with debentures and promissory notes; and (3) Including operations involving interbank deposit certificates (CDI), international treasury, swaps, forward currency contracts and investments in receivables-backed investment funds (FIDC) and mortgage-backed receivables (CRI). 42 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin - Interest The charts below refer to the Loan Portfolio, as defined by Bacen. Loan Portfolio – By Flow of Maturities In June 2012 versus June 2011, performing loan operations presented a longer debt maturity profile, mainly as a result of the increased volume of BNDES and real-estate loan operations. It is worth noting that these operations are subject to lower risk, given their guarantees and characteristics, in addition to providing favorable conditions to gain customer loyalty. (1) Concept defined by Bacen. Bradesco 43 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio – Delinquency over 90 days Total delinquency ratio over 90 days had a slight increase of 0.1 p.p. in the quarter. It is worth noting that Individuals and SMEs remained stable, at 6.2% and 4.2%, respectively, in the period. The graph below details that the total delinquency for operations overdue from 61 to 90 days remained stable in the quarter and posted a slight increase over the last twelve months. Loans to individuals overdue from 61 to 90 days increased by a mere 0.1 p.p. in the year. In the Corporate sector, this increase was 0.2 p.p. in the year, while this index remained practically stable in the last six months. (1) Concept defined by Bacen. 44 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin - Interest Renegotiated Portfolio – Delinquency over 90 days and ALL The loan portfolio, excluding renegotiation, stood at R$270.0 billion in June 2012, up 3.5% in the quarter. The graph below presents the behavior of the total portfolio and delinquency over 90 days, including and excluding renegotiation, both of which present similar trends, proof that renegotiation does not have a material effect on delinquency. In June 2012, the renegotiated portfolio totaled R$9.1 billion, a 2.8% increase in the quarter. The renegotiated share in the total loan portfolio was 3.3% in June 2012 (3.3% in March 2012). It is worth noting that, in June 2011, for an existing provision of 62.2% of the portfolio, net loss over the subsequent 12 months was 24.8%, meaning that the existing provision exceeded the loss recorded in the following 12 months by over 150%. Furthermore, the Company’s provisions remained stable in the period. (1) Concept defined by Bacen. Bradesco 45 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses (ALL) x Delinquency x Losses An ALL of R$20.7 billion, representing 7.4% of the total portfolio, comprises the generic provision (customer and/or operation rating), the specific provision (non-performing operations) and the excess provision (internal criteria). Bradesco has appropriate provisioning levels that, in our opinion, are sufficient to support potential changes in scenarios, such as higher delinquency levels and/or changes in the loan portfolio profile. (1) Concept defined by Bacen. 46 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin - Interest It is worth mentioning the assertiveness of adopted provisioning criteria, which is proven by: (i) analyzing historical data on recorded allowances for loan losses; and (ii) effective losses in the subsequent twelve-month period. For instance, in June 2011, for an existing provision of 6.9% of the portfolio , the effective gross loss in the subsequent twelve-month period was 4.2%, meaning the existing provision exceeded the loss over the subsequent twelve-month period by more than 65%, as shown in the graph below. Analysis in terms of loss, net of recovery, shows a significant increase in the coverage margin. In June 2011, for an existing provision of 6.9% of the portfolio , the net loss in the subsequent twelve-month period was 3.0%, meaning that the existing provision covered the loss in the subsequent 12 months by more than 129%. (1) Concept defined by Bacen. Bradesco 47 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses The Non-Performing Loan ratio (operations overdue for over 60 days) remained stable in the quarter-on-quarter comparison. Coverage ratios for the allowance for loans overdue for over 60 and 90 days stood at very comfortable levels. (1) Concept defined by Bacen; and (2) Loan operations overdue for over 60 days and that do not generate revenue appropriation under the accrual accounting method. 48 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio – Portfolio Indicators To facilitate the monitoring of the quantitative and qualitative performance of Bradesco’s loan portfolio, a comparative summary of the main figures and indicators is presented below: R$ million (except %) Jun12 Mar12 Jun11 Total Loan Operations 279,166 269,749 250,834 - Individuals 110,952 108,321 101,462 - Corporate 168,215 161,427 149,372 Existing Provision 20,682 20,117 17,635 - Specific 10,809 10,576 8,669 - Generic 5,862 5,530 5,692 - Excess 4,010 4,012 3,003 Specific Provision / Existing Provision (%) 52.3 52.6 49.9 Existing Provision / Loan Operations (%) 7.4 7.5 6.9 AA - C Rated Loan Operations / Loan Operations (%) 91.4 91.5 92.3 D Rated Operations under Risk Management / Loan Operations (%) 2.3 2.5 2.0 E - H Rated Loan Operations / Loan Operations (%) 6.3 6.0 5.7 D Rated Loan Operations 6,356 6,807 5,095 Existing Provision for D Rated Loan Operations 1,738 1,871 1,379 D Rated Provision / Loan Operations (%) 27.3 27.5 27.1 D - H Rated Non-Performing Loans 16,105 15,400 12,639 Existing Provision/D - H Rated Non-Performing Loans (%) 128.4 130.6 137.4 E - H Rated Loan Operations 17,519 16,188 14,253 Existing Provision for E - H Rated Loan Operations 15,084 14,305 12,509 E - H Rated Provision / Loan Operations (%) 86.1 88.4 87.8 E - H Rated Non-Performing Loans 13,166 12,572 10,422 Existing Provision/E - H Rated Non-Performing Loan (%) 157.1 160.0 166.6 Non-Performing Loans 14,365 13,718 11,272 Non-Performing Loans / Loan Operations (%) 5.1 5.1 4.5 Existing Provision / Non-Performing Loans (%) 144.0 146.6 154.0 Loan Operations Overdue for over 90 days 11,662 11,070 9,172 Existing Provision/Operations Overdue for over 90 days (%) 177.4 181.7 189.3 (1) Concept defined by Bacen; and (2) Loan operations overdue for over 60 days and that do not generate revenue appropriation under the accrual accounting method . Bradesco 49 Economic and Financial Analysis Funding Financial Margin- Interest Funding Financial Margin – Breakdown R$ million Financial Margin - Funding 1H12 1H11 2Q12 1Q12 Variation Half Quarter Interest - due to volume 318 18 Interest - due to spread (250) (145) Interest Financial Margin 2,209 2,141 1,041 1,168 68 Comparing the second quarter of 2012 with the first quarter of 2012, the interest funding financial margin decreased 10.9% or R$127 million. The variation was due to: (i) the R$145 million decrease in average spread, due to lower Selic interest rate; and partially offset by: (ii) the R$18 million increase in volume of operations. In the first half of 2012, the interest funding financial margin posted a result of R$2,209 million against R$2,141 million in the same period of 2011, increasing by 3.2%, or R$68 million, mainly driven by: (i) gains from average business volume, totaling R$318 million; and offset by: (ii) the decrease in the average spread of R$250 million. 50 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Funding Financial Margin – Interest Loans x Funding To analyze Loan Operations in relation to Funding, it is first necessary to deduct from total customer funding (i) the amount committed to compulsory deposits at Bacen and (ii) the amount of available funds held at units in the customer service network; as well as add (iii) funds from domestic and foreign lines that provide funding to meet loan and financing needs. Bradesco presents low reliance on interbank deposits and foreign lines of credit, given its capacity to effectively obtain funding from customers. This is a result of: (i) the outstanding position of its service points; (ii) the extensive diversity of products offered; and (iii) the market’s confidence in the Bradesco brand. Note that the use of funds provides a comfortable margin, which proves that Bradesco is capable of meeting demand for funds for loan operations through its own funding. Funding vs. Investments R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Demand Deposits 32,529 31,955 33,036 1.8 (1.5) Sundry Floating 4,122 6,948 4,308 (40.7) (4.3) Savings Deposits 62,308 59,924 54,811 4.0 13.7 Time Deposits + Debentures 177,503 176,927 172,500 0.3 2.9 Financial Bills 31,124 32,405 17,422 (4.0) 78.6 Other 19,799 18,283 15,565 8.3 27.2 Customer Funds 327,385 326,442 297,642 0.3 10.0 (-) Compulsory Deposits/Available Funds (67,210) (79,159) (65,065) (15.1) 3.3 Customer Funds Net of Compulsory Deposits 260,175 247,283 232,577 5.2 11.9 Onlending 32,122 32,490 33,520 (1.1) (4.2) Foreign Lines of Credit 17,018 11,423 15,851 49.0 7.4 Funding Abroad 51,411 42,648 34,738 20.5 48.0 Total Funding (A) 360,726 333,844 316,686 8.1 13.9 Loan Portfolio/Leasing/Cards (Other Receivables)/Acquired CDI (B) 322,962 308,251 277,371 4.8 16.4 B/A (%) 89.5 92.3 87.6 (2.8) p.p. 1.9 p.p. (1) Debentures mainly used to back purchase and sale commitments; (2) Excluding government securities tied to savings accounts; and (3) Comprising amounts relative to card operations (cash and installment purchases at merchants), amounts related to interbank deposit certificates (CDI) to rebate from compulsory deposits and debentures. Bradesco 51 Economic and Financial Analysis Funding Financial Margin- Interest Main Funding Sources The following table presents changes in main funding sources: R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Demand Deposits 32,529 31,955 33,036 1.8 (1.5) Savings Deposits 62,308 59,924 54,811 4.0 13.7 Time Deposits 121,761 121,485 125,385 0.2 (2.9) Debentures 55,742 55,442 47,115 0.5 18.3 Borrowing and Onlending 47,895 47,112 45,207 1.7 5.9 Funds from Issuance of Securities 51,158 48,482 29,044 5.5 76.1 Subordinated Debts 34,091 30,122 24,564 13.2 38.8 Total 405,484 394,522 359,162 2.8 12.9 (1) Considering only debentures used to back purchase and sale commitments; and (2) Including: Financial Bills, on June 30, 2012, amounting to R$31,124 million (R$32,405 million on March 31, 2012 and R$17,422 million on June 30, 2011). Demand Deposits The R$574 million increase in the second quarter of 2012, when compared to the previous quarter, was the result of the seasonality of the first quarter of 2012, mainly due to the use of funds by certain customers to pay one-time expenses at the beginning of the year (e.g., IPVA and IPTU taxes). The R$507 million or 1.5% decrease in comparison with the first quarter of 2011 was mainly due to new business opportunities offered to customers. (1) Additional installments are not included. Savings Deposits Savings deposits increased 4.0% in the quarter-on-quarter comparison and 13.7% in the last 12 months, mainly as a result of: (i) greater funding volume; and (ii) the remuneration of savings account reserve. The new savings remuneration rule determines that: (i) the existing account balances up to May 3, 2012 will continue to remunerate at TR + 0.5% p.m.; and (ii) for deposits made as of May 4, 2012, the new rules are: (a) if the Selic rate is higher than 8.5% p.a., the TR + 0.5% p.m. remuneration will be maintained; and (b) when the Selic rate is equal to or lower than 8.5% p.a., the remuneration will be 70% of Selic rate + TR. Bradesco is always increasing its savings accounts base and posted net growth of 5.5 million new savings accounts over the last 12 months. (1) Additional installments are not included. 52 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Funding Financial Margin – Interest Time Deposits In the second quarter of 2012, time deposits totaled R$121,761 million, remaining virtually stable in relation to the previous quarter, decreasing by 2.9% or R$3,624 million from the same period of the previous year. Such performance is basically due to the migration of funds to other funding sources, mainly Financial Bills, thereby extending average funding terms, which offset the increase of new funding and the restatement of the deposit portfolio. (1) Concept defined by Bacen Debentures On June 30, 2012, the balance of Bradesco’s debentures was R$55,742 million, a slight increase of 0.5% quarter-on-quarter and 18.3% over the last 12 months. These variations are mainly due to the placement and maturity of the securities, which are also used to back purchase and sale commitments that are, in turn, impacted by the levels of economic activity. Borrowing and Onlending The growth of R$783 million quarter on quarter was mainly due to an increase in borrowing and onlending obligations denominated in and/or indexed to foreign currency, from R$11,450 million in March 2012 to R$12,517 million in June 2012, mainly driven by the exchange gain of 10.9% in the quarter. Between the first half of 2012 and the same period in 2011, the balance increased by 5.9%, or R$2,688 million, due to: (i) a R$1,479 million increase in the volume of funds raised through loans and onlending in Brazil, especially Finame operations; and (ii) the R$1,209 million increase in borrowing and onlending obligations denominated in and/or indexed to foreign currency, from R$11,308 million in June 2011 to R$12,517 million in June 2012, mainly due to: (a) the exchange gain of 29.5% in the period; and partially offset by: (b) the settlement of operations. Bradesco 53 Economic and Financial Analysis Funding Financial Margin - Interest Funds for the Issuance of Securities Funds from issuance of securities totaled R$51,158 million, a 5.5% or R$2,676 million increase in the quarter is mainly due to: (i) the increased volume of securities issued abroad of R$2,904 million; (ii) the greater volume of Letters of Credit for Agribusiness, in the amount of R$803 million; (iii) growth in the volume of Mortgage Bonds, in the amount of R$358 million; and partially offset by: (iv) the decrease of R$1,281 million in the balance of Financial Bills, due to the maturity of these securities. When compared to the same period in 2011, the first half of the year posted a growth of 76.1%, or R$22,114 million, mainly the result of: (i) new issuances of Financial Bills, up by R$13,702 million, from R$17,422 million in June 2011 to R$31,124 million in June 2012; (ii) the increased volume of securities issued abroad of R$5,446 million, a result of exchange gains of 29.5% and new issuances carried out in the period; (iii) the higher volume of Mortgage Bonds, in the amount of R$1,675 million; and (iv) the higher volume of Letters of Credit for Agribusiness, in the amount of R$1,443 million. (1) Considering Collateral Mortgage Notes, Mortgage Bonds, Letters of Credit for Agribusiness, Debentures, Medium Term Note (MTN) Program Issues and the cost of issues over funding. Subordinated Debt Subordinated Debt totaled R$34,091 million in June 2012 (R$8,683 million abroad and R$25,408 million in Brazil). In the last 12 months, Bradesco issued R$15,351 million in Subordinated Debt (R$2,008 million abroad and R$13,343 million in Brazil. Additionally, it is worth pointing out that, in the second quarter of 2012, the Brazilian Central Bank authorized the use of Subordinated Financial Bills amounting to R$7,878 million (R$331 million in the first quarter of 2012) to compose Tier II of the Capital Adequacy Ratio, of which only R$26,025 million of total subordinated debt is used to calculate the Capital Adequacy Ratio, given their maturity terms. 54 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Securities/Other Financial Margin - Interest Securities/Other Financial Margin - Breakdown R$ million Financial Margin - Securities / Other 1H12 1H11 2Q12 1Q12 Variation Half Quarter Interest - due to volume 571 1 Interest - due to spread 511 366 Interest Financial Margin 2,411 1,329 1,389 1,022 1,082 367 Income 17,648 12,199 9,049 8,599 5,449 450 Expenses (15,237) (10,870) (7,660) (7,577) (4,367) (83) In the comparison between the second quarter of 2012 and the previous quarter, the interest financial margin from Securities/Other was up by R$367 million. This variation was mainly due to the gain in the average spread, in the amount of R$366 million. In the first half of 2012, the interest financial margin with Securities/Other stood at R$2,411 million, versus R$1,329 million recorded in the same period a year earlier, up 81.4% or R$1,082 million. This is the result of: (i) an increase in the volume of operations which affected the result in R$571 million; and (ii) the R$511 million gain in the average spread. Insurance Financial Margin – Interest Insurance Financial Margin – Breakdown R$ million Financial Margin - Insurance 1H12 1H11 2Q12 1Q12 Variation Half Quarter Interest - due to volume 252 28 Interest - due to spread (493) (153) Interest Financial Margin 1,577 1,818 726 851 Income 5,340 4,991 2,265 3,075 349 (810) Expenses (3,763) (3,173) (1,539) (2,224) (590) 685 In the second quarter of 2012, interest financial margin from insurance operations posted an R$125 million or 14.7% loss over the previous quarter, due to: (i) a R$153 million loss in the average spread, mainly from: (a) the lower profitability of assets indexed to IPCA; and (b) the performance of multimarket funds, which were affected by the 15.7% Ibovespa depreciation in the quarter; and offset: (ii) a R$28 million increase in the volume of operations. Between the first half of 2012 and the same period of 2011, interest financial margin from insurance operations was down 13.3%, or R$241 million. The change was due to: (i) the decreased average spread, in the amount of R$493 million; and partially offset by: (ii) a R$252 million increase in volume of operations. Bradesco 55 Economic and Financial Analysis Financial Margin – Non-Interest Non-Interest Financial Margin - Breakdown R$ million Non-Interest Financial Margin 1H12 1H11 2Q12 1Q12 Variation Half Quarter Funding (146) (144) (73) (73) (2) - Insurance 182 100 19 163 82 (144) Securities/Other 953 861 570 383 92 187 Total 989 817 516 473 172 43 The non-interest financial margin in the second quarter of 2012 stood at R$516 million, versus R$473 million in the first quarter of 2012. Margin was up R$172 million in the first half of 2012 when compared to the same period a year earlier. Main variations in the non-interest financial margin are due to: · “Insurance,” represented by gains from equity securities and variations in the periods are associated with market conditions, which enable a greater/lower opportunity of obtaining gains; and · “Securities/Other”, a R$187 million increase in the quarter-on-quarter comparison and a R$92 million increase, referring to Treasury/Securities gains, in the year-on-year comparison. 56 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Analysis of the statement of financial position and income statement of Grupo Bradesco Seguros e Previdência: Consolidated Statement of Financial Position R$ million Jun12 Mar12 Jun11 Assets Current and Long-Term Assets 137,008 129,800 113,190 Securities 128,526 122,147 106,202 Insurance Premiums Receivable 2,009 1,759 1,522 Other Loans 6,473 5,894 5,466 Permanent Assets 3,312 3,235 2,515 Total 140,320 133,035 115,705 Liabilities Current and Long-Term Liabilities 122,494 114,752 101,289 Tax, Civil and Labor Contingencies 2,179 2,134 1,878 Payables on Insurance, Pension Plan and Capitalization Bond Operations 362 318 344 Other Liabilities 8,163 5,347 5,129 Insurance Technical Reserves 8,705 8,429 7,851 Life and Pension Plan Technical Reserves 98,199 93,861 81,991 Capitalization Bond Technical Reserves 4,886 4,663 4,096 Non-controlling Interest 624 663 628 Shareholders' Equity 17,202 17,620 13,788 Total 140,320 133,035 115,705 (1) Note: As of December 2010, held-to-maturity securities were reclassified to available-for-sale category for adoption of CPCs 38 and 40. Consolidated Income Statement R$ million 1H12 1H11 2Q12 1Q12 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 20,988 17,473 11,570 9,418 Premiums Earned from Insurance, Pension Plan Contribution and Capitalization Bond 10,625 9,107 5,413 5,212 Financial Result from the Operation 1,695 1,772 722 973 Sundry Operating Income 612 498 356 256 Retained Claims (6,188) (5,442) (3,108) (3,080) Capitalization Bond Drawing and Redemptions (1,509) (1,191) (800) (709) Selling Expenses (1,098) (902) (552) (546) General and Administrative Expenses (971) (1,015) (498) (473) Other Operating Income/Expenses (147) (151) (47) (100) Tax Expenses (238) (225) (123) (115) Operating Result 2,781 2,451 1,363 1,418 Equity Result 186 117 90 96 Non-Operating Income (19) (18) (10) (9) Income before Taxes and Profit Sharing 2,948 2,550 1,443 1,505 Income Tax and Contributions (1,086) (858) (525) (561) Profit Sharing (39) (29) (19) (20) Non-controlling Interest (37) (102) (18) (19) Net Income 1,786 1,561 881 905 Bradesco 57 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Income Distribution of Grupo Bradesco Seguros e Previdência R$ million 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Life and Pension Plans 494 493 535 486 470 442 485 450 Health 148 151 181 132 200 201 177 131 Capitalization Bonds 91 104 87 86 79 86 63 50 Basic Lines and Other 148 157 57 76 51 32 54 90 Total Performance Ratios % 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Claims Ratio 71.3 71.9 68.6 71.5 72.2 72.0 71.1 72.4 Expense Ratio 11.1 11.1 11.1 10.5 10.8 10.0 10.8 10.7 Administrative Expenses Ratio 4.3 5.0 4.5 5.8 5.4 6.1 5.8 6.3 Combined Ratio (4) (5) 85.0 85.6 83.6 86.2 85.8 86.1 85.1 85.3 (1) Retained Claims/Earned Premiums; (2) Selling Expenses/Earned Premiums; (3) Administrative Expenses/Net Written Premiums; (4) (Retained Claims + Selling Expenses + Other Operating Income and Expenses) / Earned Premiums + (Administrative Expenses + Taxes) / Net Written Premiums; and (5) Excluding additional reserves. Written Premiums, Pension Plan Contributions and Capitalization Bond Income In the second quarter of 2012, the total revenue was up by 22.8% in relation to the previous quarter, stimulated by the performance of "Life and Pension Plan” and “Capitalization Bond” products, which posted gains of 34.5% and 17.9%, respectively. The production in the first half of 2012 posted a 20.1% increase comparing to the same period in the previous year. Such growth was due to the performance of all segments, which had more than a two-digit growth over above the two digits. 58 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Written Premiums, Pension Plan Contributions and Capitalization Bond Income Bradesco 5 9 Economic and Financial Analysis Insurance, Pension Plan and Capitalization Bonds Retained Claims by Insurance Line 60 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Insurance, Pension Plan and Capitalization Bonds Insurance Expense Ratio by Insurance Line Bradesco 61 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Efficiency Ratio General and Administrative Expenses/Revenue Year on year, the efficiency ratio decreased 1.1 p.p. due to: (i) the 20.2% increase in revenue for the period; and (ii) the 4.8% decrease in general and administrative expenses, even accounting for the collective bargaining agreement in January 2012. 62 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Insurance Technical Reserves Bradesco 63 Economic and Financial Analysis Bradesco Vida e Previdência R$ million (unless otherwise stated) 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Net Income 494 493 535 486 470 442 485 450 Premium and Contribution Income 6,737 5,009 6,886 4,708 5,493 4,059 5,385 4,096 - Income from Pension Plans and VGBL 5,816 4,090 5,926 3,829 4,713 3,317 4,617 3,403 - Income from Life/Personal Accidents Insurance Premiums 921 919 960 879 780 742 768 693 Technical Reserves 98,199 93,861 91,008 84,788 81,991 78,547 76,283 71,775 Investment Portfolio 106,102 100,366 96,047 91,806 88,255 85,182 82,786 75,974 Claims Ratio 43.5 41.3 38.3 44.4 47.4 43.6 44.1 49.8 Expense Ratio 19.2 21.3 19.1 18.5 19.2 19.2 19.5 19.8 Combined Ratio 68.4 70.8 66.1 71.3 75.4 71.9 74.7 79.9 Participants / Policyholders (in thousands) 25,257 24,534 24,582 24,051 23,109 22,698 22,186 21,346 Premium and Contribution Income Market Share (%) 29.3 27.5 33.1 31.6 32.0 28.1 31.2 31.5 Life/AP Market Share - Insurance Premiums (%) 17.3 17.3 17.6 16.9 16.3 16.0 17.3 17.0 (1) Life/VGBL/PGBL/Traditional; and (2) 2Q12 includes the latest data released by Susep (May 2012). Due to its solid structure, a policy of product innovation and customer trust, Bradesco Vida e Previdência’s market share totaled 29.3% in terms of pension plan and VGBL (Susep) income in the period. Net income for the second quarter of 2012 remained stable when comparing to the previous quarter, influenced by: (i) the 34.5% increase in revenue; (ii) improvement in the management efficiency ratio; and partially offset by: (iii) a 2.2 p.p. increase in “Life” product claims ratio and (iv) a decrease in the financial result. Net income for the first half of 2012 was up 8.2% from that of the same period in 2011, mainly resulting from: (i) the 23.0% increase in revenue; (ii) a 3.2 p.p. decrease in “Life” product claims ratio; (iii) the decrease in general and administrative expenses, even when accounting for the collective bargaining agreement in January 2012; and partially offset by: (iv) a decrease in the financial result. 64 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Bradesco Vida e Previdência Bradesco Vida e Previdência's technical reserves stood at R$98.2 billion in June 2012, made up of R$93.9 billion from the “Pension Plans” and VGBL product and R$4.3 billion from “Life”, “Personal Accidents” and “Other Lines” products, up 19.8% over June 2011. The Pension Plan and VGBL Investment Portfolio totaled R$96.5 billion in May 2012, equal to 32.9% of all market funds (Fenaprevi). Growth of Participants and Life and Personal Accident Policyholders In June 2012, the number of Bradesco Vida e Previdência customers grew by 9.3% compared to June 2011, surpassing a total of 2.2 million pension plan and VGBL plan participants and 23.0 million personal accident participants, reaching 25.2 million customers. This impressive growth was fueled by the strength of the Bradesco brand and the improvement of selling and management policies of products. Bradesco 65 Economic and Financial Analysis Bradesco Saúde and Mediservice R$ million (unless otherwise stated) 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Net Income 148 151 181 132 200 201 177 131 Net Written Premiums 2,338 2,251 2,170 2,114 2,016 1,940 1,808 1,755 Technical Reserves 4,128 4,072 3,984 3,942 3,848 3,708 3,481 3,455 Claims Ratio 86.1 86.4 83.4 87.3 87.7 87.6 84.0 84.2 Expense Ratio 4.9 4.8 4.7 4.4 4.3 4.2 4.2 4.3 Combined Ratio 96.9 97.9 96.1 98.9 99.6 100.0 100.2 93.4 Policyholders (in thousands) 3,707 3,627 3,458 3,384 3,244 3,144 3,100 2,993 Written Premiums Market Share (%) 47.0 46.7 47.9 47.5 47.4 49.4 49.5 49.0 (1) 2Q12 considers the latest data released by ANS (May 2012). Net income for the second quarter of 2012 remained stable quarter-on-quarter, mainly due to: (i) the 3.9% increase in revenue; (ii) the maintenance of claims and sales ratios; and partially offset by: (iii) the decrease in the financial result. Net income for the first half of 2012 was down 25.4% over the same period of the previous year, due to: (i) the decrease in financial result, driven by the payment of dividends amounting to R$900 million in December 2011; (ii) the decrease in equity income, partially offset by: (iii) the 16.0% increase in revenue; (iv) the 1.3 p.p. decrease in the claims ratio, due to the continuity of cost control actions and the portfolio technical adjustments; and (v) lower general and administrative expenses. In June 2012, Bradesco Saúde and Mediservice maintained strong market position in the corporate segment (source: ANS). Approximately 47 thousand companies in Brazil have Bradesco Saúde insurance and Mediservice plans. Of the 100 largest companies in Brazil in terms of revenue, 48 are Bradesco Saúde and Mediservice customers (source: Exame magazine’s Best and Major Companies ( Melhores e Maiores ) ranking, July 2012). Number of Policyholders at Bradesco Saúde and Mediservice Together, the two companies have over 3.7 million customers. The high share of corporate policies in the overall portfolio (94.6% in June 2012) shows the companies’ high level of specialization and customization in the corporate segment, a major advantage in today’s supplementary health insurance market. 66 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Bradesco Capitalização R$ million (unless otherwise stated) 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Net Income 91 104 87 86 79 86 63 50 Capitalization Bond Income 937 795 798 849 751 649 706 658 Technical Reserves 4,886 4,663 4,571 4,329 4,096 3,891 3,724 3,483 Customers (in thousands) 3,358 3,228 3,097 3,024 2,888 2,794 2,691 2,610 Premium and Contribution Income Market Share (%) 22.2 21.2 21.6 21.4 21.3 21.2 21.1 20.4 (1) 2Q12 considers the latest data released by Susep (May 2012). Revenue for the second quarter of 2012 grew by 17.9% when compared to the previous quarter, and the management efficiency ratio remained stable. In relation to net income, the result in the quarter has not surpassed the number posted in the previous quarter, mainly due to: (i) the decrease in the financial result; and (ii) greater reserves, due to the sale of single-payment products which concentrate the recording of drawing reserve and other technical reserves at the beginning of the plan. Net income for the first half of 2012 grew by 18.2% when compared to the same period of the previous year, mainly due to: (i) the 23.7% increase in revenues from capitalization bonds; (ii) an improved management efficiency ratio, partially offset by: (iii) the decrease in the financial result, driven by the payment of dividends amounting to R$300 million in December 2011. Bradesco 67 Economic and Financial Analysis Bradesco Capitalização Bradesco Capitalização ended the second quarter of 2012 leading the private capitalization bond companies ranking, due to its policy of transparency and of adjusting its products based on potential consumer demand. In order to offer the capitalization bond that best fits the profile and budget of each customer, Bradesco Capitalização has developed several products that vary in accordance with payment method (lump-sum or monthly), contribution term, frequency of drawings and premium amounts. This phase was mainly marked by a closer relationship with the public by consolidating Pé Quente Bradesco products. Among these, we can point out the performance of our social and environmental products, from which a part of the profit is allocated to socially responsible projects, while also allowing the customer to create a financial reserve. Bradesco Capitalização currently has partnerships with the following social and environmental institutions: (i) Fundação SOS Mata Atlântica (contributes to the conservation of biological and cultural diversity of the Atlantic Forest, stimulating social and environmental citizenship); (ii) Instituto Ayrton Senna (contributes to education and human development, reducing illiteracy rates, school failure and drop-out rates); (iii) Fundação Amazonas Sustentável (contributes to the sustainable development, environmental preservation and improvement to the quality of life of communities that benefit from the preservation centers in the state of Amazonas); (iv) the Brazilian Cancer Control Institute (contributes to the development of projects for the prevention, early diagnosis and treatment of breast cancer in Brazil); and (v) Projeto Tamar (created to save sea turtles). Bradesco Capitalização S.A. is the first and only capitalization bond company in Brazil to receive the ISO. In 2009, it was certified with the ISO 9001:2008 for Management of Bradesco Capitalization Bonds. This certification, granted by Fundação Vanzolini, attests to the quality of its internal processes and confirms the principle that underpins Bradesco Capitalization Bonds: good products, services and continuous growth. The portfolio is composed of 21.0 million active bonds, of which: 37.9% are Traditional Bonds sold in the branch network and at Bradesco Dia & Noite service channels, up 23.2% over June 2011; and 62.1% are incentive bonds (assignment of drawing rights), such as partnerships with Bradesco Vida e Previdência and Bradesco Auto/RE, which were up 3.7% over June 2011. Given that the purpose of this type of capitalization bond is to add value to the associated company or even encourage the performance of its customers, bonds have reduced maturity and grace terms and a lower sale price. 68 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Bradesco Auto/RE R$ million (unless otherwise stated) 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 Net Income 26 49 33 50 44 39 58 28 Net Written Premiums 1,208 967 983 1,042 1,061 871 865 941 Technical Reserves 4,345 4,148 3,920 3,853 3,828 3,688 3,554 3,525 Claims Ratio 64.2 64.7 65.9 61.3 61.0 68.1 69.3 69.7 Expense Ratio 18.8 18.4 18.2 17.4 17.6 17.2 17.6 17.3 Combined Ratio 104.1 107.4 108.2 104.1 97.9 110.2 106.9 105.2 Policyholders (in thousands) 3,826 3,801 3,694 3,632 3,567 3,330 3,337 3,208 Premium and Contribution Income Market Share (%) 10.3 9.8 10.1 10.4 10.5 9.7 10.6 11.2 (1) 2Q12 considers the latest data released by Susep (May 2012). Net income for the second quarter of 2012 was down by 46.9% from the previous quarter, mainly due to: (i) the decrease in financial and equity result; partially offset by: (ii) a slight decrease of 0.5 p.p. in the claims ratio and (iii) an improved management efficiency ratio. Net income for the first half of 2012 was 9.6% lower than that posted in the same period of 2011, due to: (i) a decrease in the financial result; and partially offset by (ii) the maintenance of claims and sales ratio. In the Property Insurance segment, Bradesco Auto/RE has renewed insurance programs with its main customers through partnerships with brokers that specialize in the segment and a close relationship with the Bradesco Corporate and Bradesco Empresas (Middle Market) segments. The excellent performance of the Oil industry and recovery of the Civil Construction industry have also contributed to Bradesco Auto/RE's growth in the segment. In Aviation and Maritime Hull insurance, the increased exchange with Bradesco Corporate and Bradesco Empresas has been drawn on extensively, taking full advantage of the stronger sales of new aircraft and those of the maritime segment. The transportation segment is still the primary focus, with essential investments made to leverage new business, especially in the renewal of reinsurance agreements, which gives insurers the power to assess and cover risk, and consequently increase competitiveness in more profitable businesses such as international transportation insurance for shipping companies involved in international trade. Despite strong competition in the Auto/RCF line, the insurer has increased its customer base, mainly due to improvements to current products and the creation of products for a specific target-public. Among them, it is worth noting the launch of the First Vehicular Protection of Bradesco Seguro ( Bradesco Seguro Primeira Proteção Veicular ), an exclusive product to Bradesco’s account holders, which helps, through the Day and Night Support services, vehicles from 3 to 10 years of use. For better service, Bradesco Auto/RE currently has 19 Bradesco Auto Centers (BAC), which offer policyholders the greatest variety of services in a single place, including: auto claims services, reserve rental cars, installation of anti-theft equipment, preventative maintenance checks, glass repairs or replacement and environmental vehicle inspections. Bradesco 6 9 Economic and Financial Analysis Bradesco Auto/RE Number of Policyholders at Auto/RE Mass insurance targets individuals, self-employed professionals and SMEs. The launch of new products combined with the continuous improvement to methods and systems has contributed to growth in the customer base, which increased by 7.3% in the last 12 months, to a total of 3.8 million customers. It is worth pointing out that we continued with a strong strategy for the Residential Insurance segment, with a 19.2% growth in premiums year on year (higher than the market growth), totaling more than 1.9 million insured homes. 70 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Fee and Commission Income A breakdown of the variation in Fee and Commission Income for the respective periods is presented below: Fee and Commission Income R$ million 1H12 1H11 2Q12 1Q12 Variation Half Quarter Card Income 2,845 2,391 1,456 1,389 454 67 Checking Account 1,553 1,330 805 748 223 57 Fund Management 1,061 945 535 526 116 9 Loan Operations 1,025 951 524 501 74 23 Collection 636 575 322 313 61 9 Consortium Management 293 250 150 144 43 6 Custody and Brokerage Services 236 210 119 117 26 2 Underwriting / Financial Advisory Services 224 152 115 109 72 6 Payments 158 153 80 78 5 2 Other 368 304 175 193 64 (18) Total 8,399 7,261 4,281 4,118 1,138 163 Explanations of the main items that influenced the variation in Fee and Commission Income between periods can be found below. Bradesco 71 Economic and Financial Analysis Fee and Commission Income Card Income Card income stood at R$1,456 million in the second quarter of 2012, up 4.8% from the previous quarter, mainly due to the increase in the number of transactions in the period and increase of average ticket, with consequent growth of revenue. In comparison with the same period a year earlier, card services revenues stood at R$2,845 million, up 19.0% or R$454 million in relation to the same period last year, mainly due to an increase in revenue from purchases and services, resulting from the increase in credit card revenue, base and amount of transactions in the period. In addition, the debit card base decreased in the quarter due to the exclusion of idle cards. (1) Including prepaid, Private Label and Ibi México cards as of the fourth quarter of 2010. 72 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Fee and Commission Income Checking Account In the second quarter of 2012, fee and commission income from checking accounts increased 7.6% in comparison with the previous quarter, mainly due to: (i) the net increase of 195 thousand new checking accounts (167 thousand individual accounts and 28 thousand corporate customer accounts); (ii) the expansion of the portfolio of services provided to our clients; and (iii) the adjustment of some fees. In comparison with the same period a year earlier, revenue grew by R$223 million, or 16.8%, in the first half of 2012, mainly due to expansion of the checking account customer base, which posted a net increase of 1,584 thousand current accounts (1,448 thousand individual customers and 136 thousand corporate customers). Loan Operations In the second quarter of 2012, income from loan operations amounted to R$524 million, up 4.6% in comparison with the previous quarter, mainly due to the greater volume of loan operations in the period, mainly “Sureties and Guarantees” operations, up 3.8% on the first quarter of 2012. In comparison with the same period a year earlier, the 7.8% increase in the first half of the year was mainly the result of: (i) greater income from collateral, up 16.4%, mainly deriving from the 21.7% growth in the volume of Sureties and Guarantees; and (ii) an increase in volume of other operations in 2012. Bradesco 73 Economic and Financial Analysis Fee and Commission Income Fund Management In the second quarter of 2012, revenue from fund management stood at R$535 million, up R$9 million from the previous quarter, mainly due to a 3.0% growth in the volume of funds and portfolios raised and managed. Year on year, the R$116 million or 12.3% increase was mainly due to: (i) increases in funds raised and portfolios managed by Bradesco, which grew by 23.5%; partially offset by: (ii) the 12.9% drop in the Ibovespa index in the period, impacting revenue from managed funds and portfolios pegged to equities. The highlight was the investments in fixed-income funds, which grew by 28.1% in the period, followed by equities, up 8.0%. Shareholders' Equity R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Investment Funds 358,881 346,241 284,117 3.7 26.3 Managed Portfolios 17,691 18,169 18,533 (2.6) (4.5) Third-Party Fund Quotas 7,017 7,856 8,032 (10.7) (12.6) Total 3.0 23.5 x x x x x x Asset Distribution R$ million Variation % Jun12 Mar12 Jun11 Quarter 12M Investment Funds – Fixed Income 331,421 317,626 258,686 4.3 28.1 Investment Funds – Equities 27,460 28,615 25,431 (4.0) 8.0 Investment Funds – Third-Party Funds 5,739 6,665 6,895 (13.9) (16.8) Total - Investment Funds 3.3 25.3 x Managed Portfolios - Fixed Income 10,228 10,183 10,698 0.4 (4.4) Managed Portfolios – Equities 7,463 7,986 7,835 (6.5) (4.7) Managed Portfolios - Third-Party Funds 1,278 1,191 1,137 7.3 12.4 Total - Managed Funds x Total Fixed Income 341,649 327,809 269,384 4.2 26.8 Total Equities 34,923 36,601 33,266 (4.6) 5.0 Total Third-Party Funds 7,017 7,856 8,032 (10.7) (12.6) Overall Total 3.0 23.5 74 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Fee and Commission Income Cash Management Solutions (Payments and Collection) In the second quarter of 2012, revenue from payments and collection was up 2.8% from the previous quarter, mainly due new businesses and increase in the number of processed documents in the period. In comparison with the same period a year earlier, the 8.9% or R$65 million increase in revenue from payments and collection in the first half of 2012 was mainly the result of the greater volume of processed documents, up from 843 million in the first half of 2011 to a total of 930 million in the first half 2012. Consortium Management In the second quarter of 2012, income from consortium management increased by 4.2% over the previous quarter, mainly due to the segment expansion. On June 30, 2012, Bradesco had 676 thousand active quotas (643 thousand active quotas on March 31, 2012), ensuring a leading position in all the segments it operates (real estate, auto, trucks/tractors). Year on year, there was a 17.2% increase in income, resulting from: (i) the growth in the volume of bids and advances; and (ii) the increase in sales of new quotas, from 525 thousand net quotas sold on June 30, 2011 to 676 thousand active quotas on June 30, 2012, an increase of 151 thousand net quotas. Bradesco’s purpose is to offer the most complete portfolio of products and services to its customers. Therefore, the Organization provides consortium plans for all income groups, covering the different market demands, in real estate and automobile segments. To sell the consortium plans, Bradesco has the strength and expertise of several managers, who operate together with customers in all Brazilian cities. Bradesco remains being leader in the three segments due to planning and synergy with the Branch Network, together with stability and security of the Bradesco brand. Bradesco 75 Economic and Financial Analysis Fee and Commission Income Custody and Brokerage Services In the second quarter of 2012, total custody and brokerage service income increased by R$2 million, remaining virtually stable in relation to the previous quarter. In comparison with the same period a year earlier, the 12.4% increase in revenue in the first half of 2012 was mainly due to the increase in custody services, with a R$95 billion gain in assets under custody. Underwriting / Financial Advisory Services The R$6 million increase in the quarter-on-quarter comparison mainly refers to increased revenue with capital market operations in the second quarter of 2012, particularly underwriting operations. Furthermore, changes in this income are often the result of volatile performance of capital markets. From the first half of 2011 to the same period in 2012, there was an increase of R$72 million, mainly as a result of a higher business volume in the first quarter of the year in financial advisory operations. 76 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Personnel and Administrative Expenses Personnel and Administrative Expenses R$ million 1H12 1H11 2Q12 1Q12 Variation Half Quarter Personnel Expenses Structural 4,786 4,097 2,436 2,351 689 85 Payroll/Social Charges 3,592 3,101 1,824 1,769 491 55 Benefits 1,194 996 612 582 198 30 Non-Structural 1,139 944 611 527 195 84 Management and Employee Profit Sharing 666 500 341 324 166 17 Provision for Labor Claims 331 319 188 143 12 45 Training 63 58 41 22 5 19 Termination Costs 79 67 41 38 12 3 Total 5,925 5,041 3,047 2,878 884 169 x Administrative Expenses Outsourced Services 1,664 1,713 832 832 (49) - Communication 825 769 415 410 56 5 Depreciation and Amortization 609 538 308 301 71 7 Data Processing 530 444 268 262 86 6 Transportation 427 358 215 212 69 3 Rental 379 320 196 183 59 13 Financial System Services 326 235 163 163 91 - Advertising and Marketing 315 396 162 153 (81) 9 Asset Maintenance 291 261 145 146 30 (1) Security and Surveillance 205 156 105 100 49 5 Leased Assets 196 171 96 100 25 (4) Materials 169 176 77 92 (7) (15) Water, Electricity and Gas 130 115 65 65 15 - Trips 66 71 33 33 (5) - Other 710 596 361 349 114 12 Total 6,842 6,319 3,441 3,401 523 40 Total Personnel and Administrative Expenses 12,767 11,360 6,488 6,279 1,407 209 x Employees 104,531 98,317 104,531 105,102 6,214 Service Points 65,370 53,256 65,370 62,759 12,114 2,611 In the second quarter of 2012, total Personnel and Administrative Expenses came to R$6,488 million, up 3.3% in comparison with the previous quarter. Personnel Expenses In the second quarter of 2012, personnel expenses came to R$3,047 million, a 5.9% variation, or R$169 million, from the previous quarter. The R$85 million increase in the structural portion was mainly the result of: (i) the lower concentration of holidays in the second quarter of 2012, in the amount of R$59 million. The R$84 million increase in the non-structural portion was mainly due to higher expenses with: (i) provision for labor claims, amounting to R$45 million; (ii) management and employee profit sharing, in the amount of R$17 million; and (iii) trainings, in the amount of R$19 million. Bradesco 77 Economic and Financial Analysis Personnel and Administrative Expenses Personnel Expenses In comparison with the same period a year earlier, the R$884 million increase in the first half of 2012 reflects: (i) the structural expenses of R$689 million related to: (a) the increase in expenses with payroll, social charges and benefits, impacted by salary increases (2011 collective bargaining agreement); and (b) the net increase in staff, hiring 6,214 employees in the period, driven by investments to expand service points and improve business segmentation; and (ii) the R$195 million gain in the non-structural expenses mainly due to higher expenses with: (a) management and employee profit sharing, totaling R$166 million; and (b) the provision for labor claims, totaling R$12 million. 78 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Personnel and Administrative Expenses Administrative Expenses In the second quarter of 2012, administrative expenses came to R$3,441 million, up 1.2%, or R$40 million from the previous quarter, mainly due to higher expenses with: (i) rentals, in the amount of R$13 million; (ii) marketing and advertising, in the amount of R$9 million; (iii) communication, in the amount of R$5 million; (iv) data processing, in the amount of R$6 million; and (v) depreciation and amortization in the amount of R$7 million. In comparison with the same period a year earlier, the R$523 million, or 8.3% increase in the first half of 2012 was mainly due to increased expenses with: (i) contractual adjustments; (ii) increase in the volume of businesses and services; (iii) accelerated organic growth, leading to an increase of 12,114 service points, mainly the increase of 974 Branches and 11,213 Bradesco Expresso points, totaling 65,370 service points on June 30, 2012; partially offset by lower expenses with: (iv) outsourcing, in the amount of R$49 million, mainly related to the end of the partnership with Empresa Brasileira de Correios e Telégrafos – ECT in December 2011 (Postal Bank); and (v) marketing and advertising, amounting to R$81 million. Bradesco 79 Economic and Financial Analysis Operating Coverage Ratio In the quarter, the coverage ratio in the last 12 months maintained its improvement, mainly due to an increase in fee and commission income, partially affected by an increase in personnel and administrative expenses. (1) Fee and Commission Income / Administrative and Personnel Expenses (over the last 12 months). Tax Expenses The R$21 million drop in tax expenses, in comparison with the previous quarter, was mainly due to the decrease in expenses with: (i) PIS/Cofins; and (ii) IPTU, due to the prepayment made in the first quarter of 2012. In comparison with the same period a year earlier, the R$210 million increase in the first half of 2012 was mainly the result of the growth of expenses with ISS/PIS/Cofins taxes reflecting the increase in taxable income, especially financial margin and fee and commission income. 80 Report on Economic and Financial Analysis – June 2012 Economic and Financial Analysis Equity in the Earnings (Losses) of Unconsolidated Companies In the second quarter of 2012, equity in the earnings (losses) of unconsolidated companies stood at R$19 million. The R$21 million decrease from the previous quarter was mainly due to lower results from unconsolidated company Integritas. Year on year, the R$9 million increase recorded in the first quarter of 2012 was mainly due to greater results from unconsolidated company “IRB – Brasil Resseguros,” partially affected by lower results with unconsolidated company Integritas. Operating Income Operating income in the second quarter of 2012 was R$4,366 million, up R$17 million, from the previous quarter, mainly impacted by the increase in: (i) the financial margin, amounting to R$339 million; (ii) a R$163 million in fee and commission income; (iii) the operating income from Insurance, Pension Plans and Capitalization Bonds in the amount of R$76 million; offset by: (iv) an increase in the allowance for loan loss expenses, in the amount of R$313 million; (v) the R$209 million increase in personnel and administrative expenses; and (vi) the growth in other operating expenses (net of other revenues), in the amount of R$39 million. In comparison with the same period a year earlier, the R$634 million, or 7.8%, increase in the first half of 2012 is basically a result of: (i) the R$2,896 million increase in financial margin; (ii) the R$1,138 million increase in fee and commission income; (iii) the R$257 million increase in operating income from Insurance, Pension Plans and Capitalization Bonds, partially offset by: (iv) a R$1,704 million increase in allowance for loan loss expenses; (v) a R$1,407 million increase in administrative and personnel expenses; (vi) a R$345 million increase in other operating expenses (net of other revenues); and (vii) a R$210 million increase in tax expenses. Bradesco 81 Economic and Financial Analysis Non-Operating Income In the second quarter of 2012, non-operating income posted a loss of R$22 million, up R$4 million from the previous quarter and R$29 million from the same period in 2011, due to greater non-operating expenses in the period. 82 Report on Economic and Financial Analysis – June 2012 Return to Shareholders Sustainability Bradesco at Rio+20 Guaranteeing businessmen’s commitment to sustainability, Bradesco took part in the Rio+20 – United Nations Conference on Sustainable Development, from June 13 to June 22, 2012, in Rio de Janeiro. The Organization carried out a panel discussion during the Rio+20 Corporate Sustainability Forum: Innovation & Collaboration for the Future We Want, an event on Financial Inclusion idealized by the Global Compact. This panel, in which representatives of FEBRABAN and Fundação Amazonas Sustentável also participated, had discussions on Economics, Finances and Sustainable Development, Financial Education, and Products and Services targeting low income population, in addition to a case study of actions conducted in the Amazon region. In Rio+20, Bradesco also signed the “Commitment Letter,” a business contribution to foster green and inclusive economy, an initiative of the Brazilian Committee of UN's Global Compact to bring private sector contributions and commitments to Sustainable Development and Poverty Eradication. This Letter was signed by more than 220 CEOs of companies signatories to the Global Compact. Other sustainability-related initiatives of the period are included in the Supplementary Information Report, available at the Investor Relations website: www.bradescori.com.br > Reports and Spreadsheets > Quarterly Reports. Investor Relations Area – IR In the first half of 2012, Bradesco hosted five APIMEC meetings in the cities of Curitiba, Florianópolis, Campinas, Juiz de Fora and Ribeirão Preto, broadcast live via internet with simultaneous translation into English. With a public of more than 1,000 internet users and 900 attendees, among investors, shareholders and market analysts, the Organization presented its results, business strategy for the coming months and audience’s and internet users’ questions were answered at the end of the event. It is also worth noting lectures on the economic scenario, given by economists of Bradesco. We will have a total of 18 APIMEC meetings in the year, reaching all regions in Brazil. Bradesco was also present in four ExpoMoney editions, Latin America’s largest financial education fair, in the cities of Curitiba, Salvador, Recife and Florianópolis. Bradesco’s Investor Relations area made presentations on the topic “First steps to invest in shares”. The Bank’s Department of Economic Researches and Studies designated a professional to give a lecture on general macroeconomics information. Also in the first half, Bradesco hosted the 3 rd Bradesco Open Day at Cidade de Deus. The event had the participation of more than 90 Brazilian and foreign analysts, who had the opportunity to attend the presentation of some of the main business areas of the Organization and ask questions to the Bank’s executive officers. The Bank’s CEO, Mr. Luiz Carlos Trabuco Cappi concluded the event. We held 241 events with domestic and foreign investors, including conferences in Miami, Cancun, London, New York and Hong Kong, and road shows in Asia, in the United Stated and England. According to the IR Magazine Awards Brazil 2012, Bradesco’s Investor Relations area was elected the Best Investor Relations of the Financial Segment. Moreover, this area frequently provides information to shareholders, investors and analysts through telephone, email or by visiting their head offices. 84 Report on Economic and Financial Analysis – June 2012 Return to Shareholders Corporate Governance Bradesco ranked AA+ (Excellent Corporate Governance Practices) by Austin Rating. Bradesco’s Management is made up of the Board of Directors, which is composed of nine members (seven external members, one internal member and one independent member), and the Board of Executive Officers. Members of the Board of Directors are elected on an annual basis by the Annual Shareholders’ Meeting and, in turn, elect members of the Board of Executive Officers. Within the Corporate Governance structure, Bradesco’s Board of Directors is supported by five Statutory Committees (Ethical Conduct, Audit, Internal Controls and Compliance, Compensation and Integrated Risk Management and Capital Allocation), in addition to 43 Executive Committees that assist the Board of Executive Officers in performing its duties. Shareholders are entitled to 100% tag-along rights for common shares, 80% for preferred shares and to a minimum mandatory dividend of 30% of adjusted net income. Preferred shares are also entitled to dividends 10% greater than those paid to common shares. In 2001, Bradesco voluntarily adhered to Level 1 Corporate Governance of BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange. In 2011, it also voluntarily adhered to the Code of Self-Regulation and Best Practices for Publicly-Held Companies, issued by the Brazilian Association of Publicly Held Companies (ABRASCA) based on the best corporate governance practices adopted in Brazil and abroad. On March 9, 2012, all of the matters proposed to the Shareholders’ Meetings were approved. For more information, visit www.bradescori.com.br - Corporate Governance. Bradesco Shares Number of Shares – Common and Preferred Shares In thousands Jun12 Mar12 Jun11 Common Shares 1,909,839 1,909,839 1,909,911 Preferred Shares 1,907,931 1,907,931 1,912,397 Subtotal – Outstanding Shares 3,817,770 3,817,770 3,822,308 Treasury Shares 7,025 7,025 2,487 Total 3,824,795 3,824,795 3,824,795 (1) Stock bonus and splits during the periods were not included. On June 30, 2012, Bradesco’s capital stock stood at R$30.1 billion, composed of 3,824,795 thousand no-par, book-entry shares, of which 1,912,398 thousand were common shares and 1,912,397 thousand were preferred shares. The largest shareholder is the holding company Cidade de Deus Cia. Comercial de Participações, which directly holds 48.7% of voting capital and 24.4% of total capital. Cidade de Deus Cia. Comercial de Participações is controlled by the Aguiar Family, Fundação Bradesco and another holding company, Nova Cidade de Deus Participações S.A., which is in turn controlled by Fundação Bradesco and BBD Participações S.A., whose majority of shareholders are members of Bradesco’s Board of Directors, Statutory Board of Executive Officers and management-level employees. Bradesco 85 Return to Shareholders Bradesco Shares Number of Shareholders – Domiciled in Brazil and Abroad Jun12 % Ownership of Capital (%) Jun11 % Ownership of Capital (%) Individuals 332,632 89.85 23.04 338,851 89.90 20.86 Companies 36,656 9.90 47.42 37,232 9.88 50.03 Subtotal Domiciled in Brazil 369,288 376,083 Domiciled Abroad 919 0.25 29.54 847 0.22 29.11 Total 370,207 376,930 On June 30, 2012, there were 369,288 shareholders domiciled in Brazil, accounting for 99.75% of total shareholders and holding 70.46% of all shares, while a total of 919 shareholders are domiciled abroad, accounting for 0.25% of shareholders and holding 29.54% of shares. Average Daily Trading Volume of Shares Bradesco shares are traded on BM&FBovespa and NYSE - New York Stock Exchange. Since November 21, 2001, Bradesco trades its ADRs backed by preferred shares on NYSE. As of March 13, 2012, it has also traded ADRs backed by common shares. In the first half of 2012, the average daily trading volume of ADRs was R$289 million, representing 56.7% of the total average daily trading volume of Bradesco shares.In the same period, the average daily trading volume of common and preferred shares on BM&FBovespa reached R$221 million, representing 43.3% of the total average daily trading volume of Bradesco shares. (1) Average daily trading volume of shares listed on BM&FBovespa (BBDC3-ON and BBDC4-PN) and NYSE (BBD-ADR PN and BBDO-ADR ON). 86 Report on Economic and Financial Analysis – June 2012 Return to Shareholders Bradesco Shares Appreciation of Preferred Shares - BBDC4 (1) The graph shows the change in preferred shares due to Bradesco’s dividend reinvestment, compared to the Ibovespa and the CDI - Interbank Deposit Rate. If R$100 were invested in December 2001, Bradesco shares would be worth R$824 at the end of June 2012, an appreciation above Ibovespa and CDI rates in the same period. (1) Dividend reinvestment is considered. Share and ADR Performance In R$ (unless otherwise stated) 2Q12 1Q12 Variation % 1H12 1H11 Variation % Adjusted Net Income per Share 0.75 - 1.50 1.46 2.7 Dividends/Interest on Shareholders' Equity – Common Share (after Income Tax) 0.208 1.9 0.420 0.410 2.4 Dividends/Interest on Shareholders' Equity – Preferred Share (after Income Tax) 0.233 0.229 1.7 0.462 0.450 2.7 In R$ (unless otherwise stated) Jun12 Mar12 Variation % Jun12 Jun11 Variation % Book Value per Common and Preferred Share 16.74 15.21 10.1 16.74 13.82 21.1 Last Trading Day Price – Common Shares 25.00 27.32 (8.5) 25.00 26.78 (6.6) Last Trading Day Price – Preferred Shares 29.94 31.89 (6.1) 29.94 31.70 (5.6) Last Trading Day Price – ADR ON (US$) 12.31 14.92 (17.5) 12.31 - - Last Trading Day Price – ADR PN (US$) 14.87 17.50 (15.0) 14.87 20.49 (27.4) Market Capitalization (R$ million) 104,869 113,021 (7.2) 104,869 111,770 (6.2) Market Capitalization (R$ million) - Most Traded Share 114,304 121,751 (6.1) 114,304 121,167 (5.7) (1) Adjusted for corporate events in the periods; (2) In March 2012, Bradesco launched a program of Level II ADRS backed by common shares; (3) Number of shares (excluding treasury shares) x closing price for common and preferred shares on the last trading day of the period; and (4) Number of shares (excluding treasury shares) x closing price for deferred shares on the last trading day of the period. Bradesco 87 Return to Shareholders Bradesco Shares Recommendation of Market Analysts – Target Price Market analysts issue periodical recommendations on Bradesco preferred shares (BBDC4). We had access to 18 reports prepared by these analysts on July 18, 2012. Below are recommendations and a consensus on the target price: Recommendations % Target Price for Dec/12 (R$) Buy 61.1 Average 36.18 Keep 38.9 Standard Deviation 3.52 Sell - Higher 43.30 Under Analysis - Lower 29.00 For more information on target price and recommendation of each market analyst that monitors the performance of Bradesco shares, visit the IR section at www.bradescori.com.br > Information to Shareholders > Analysts’ Consensus. Market Capitalization On June 30, 2012, Bradesco’s market capitalization, considering the closing prices of common and preferred shares, was R$104.9 billion, down 7.2% compared to the previous quarter. Considering the closing price for preferred shares (most traded share), on the same date, Bradesco’s market capitalization was R$114.3 billion, a 6.1% decrease when compared to the previous quarter. It is worth noting that Ibovespa went down by 15.7% in the quarter-on-quarter comparison. 88 Report on Economic and Financial Analysis – June 2012 Return to Shareholders Main Indicators Market Capitalization (Common and Preferred Shares) / Net Income : indicates a possible number of years that the investor would recover the capital invested, based on the closing prices of common and preferred shares (1) In the last 12 months . Market Capitalization (Common and Preferred Shares) / Shareholders' Equity: indicates the multiple by which Bradesco’s market capitalization exceeds its book shareholders’ equity. (1) Note the increase of R$4,105 million in shareholders’ equity from the surplus value of some securities reclassified from “Held to Maturity” to “Available for Sale”, due to the adoption of CPCs 38 and 40 by the Insurance Group. Dividend Yield: the ratio between share price and dividends and/or interest on shareholders’ equity paid to shareholders in the last 12 months, which indicates the return on investment represented by the allocation of net income. Bradesco 89 Return to Shareholders Dividends/Interest on Shareholders’ Equity In the first half of 2012, a total of R$1,916 million was allocated to shareholders as Dividends and Interest on Shareholders’ Equity. In the last 12 months, total Dividends and Interest on Shareholders’ Equity allocated to shareholders corresponded to 35.6% of book net income in the period, considering withholding income tax of 31.5% thereof. (1) In the last 12 months. Weight on Main Stock Indexes Bradesco shares comprises Brazil’s main stock indexes, including IBrX-50 (index that measures the total return of a theoretical portfolio comprising 50 shares selected among the most traded shares on BM&FBOVESPA), ISE (Corporate Sust ainability Index), ITAG (Special Tag-Along Stock Index), IGC (Special Corporate Governance Stock Index), IFNC (Financial Index which comprises banks, insurance and financial companies), and ICO2 (index comprising shares of the companies that are part of the IBrX-50 index and that accepted to take part in this initiative by adopting transparent greenhouse gas emission practices). Abroad , Bradesco shares are listed on NYSE’s Dow Jones Sustainability World Index and the FTSE Latibex Brasil Index of Madrid Stock Exchange. Jun12 In % Ibovespa 3.9 IBrX-50 7.4 IBrX 7.4 IFNC 20.7 ISE 5.2 IGC 5.9 ITAG 11.4 ICO2 10.6 Represents Bradesco’s weight on the portfolio of main Brazilian stock market indexes. 90 Report on Economic and Financial Analysis – June 2012 Additional Information Informações Adicionais Market Share of Products and Services Market shares held by the Organization in the Banking and Insurance industries and in the Customer Service Network are presented below. Jun12 Mar12 Jun11 Mar11 Banks – Source : Brazilian Central Bank (Bacen) Demand Deposits N/A 16.5 17.6 17.4 Savings Deposits N/A 13.9 14.1 14.2 Time Deposits N/A 12.9 14.3 14.0 Loan Operations 11.8 (1) (2) 11.9 12.6 12.6 Loan Operations - Vehicles Individuals (CDC + Leasing) 16.1 (1) (2) 16.2 16.8 17.2 Payroll-Deductible Loans 11.0 (1) (2) 11.1 11.3 11.3 Bradesco Collection (Balance) N/A 25.3 26.7 26.8 Number of Branches 21,9 22.0 18.7 18.7 Banks - Source: Federal Revenue Service/ Brazilian Data Processing Service (Serpro) Federal Revenue Collection Document (DARF) N/A 21.7 21.8 23.0 Brazilian Unified Tax Collection System Document (DAS) N/A 16.2 17.2 17.2 Banks – Source : Social Security National Institute (INSS)/Dataprev Social Pension Plan Voucher (GPS) N/A 14.2 14.2 14.6 Benefit Payment to Retirees and Pensioners 24,1 23.9 22.9 22.4 Banks – Source : Anbima Investment Funds + Portfolios 18,0 17.6 16.6 16.5 Insurance, Pension Plans and Capitalization Bonds – Source: Insurance Superintendence (Susep) and National Agency for Supplementary Healthcare (ANS) Insurance, Pension Plan and Capitalization Bond Premiums 24.5 23,4 25.0 23.2 Insurance Premiums (including Long-Term Life Insurance - VGBL) 24.4 23,2 25.0 23.0 Life Insurance and Personal Accident Premiums 17.3 17,3 16.3 16.0 Auto/Basic Lines (RE) Insurance Premiums 10.3 9,8 10.5 9.7 Auto/Optional Third-Party Liability (RCF) Insurance Premiums 13.7 12,8 14.0 12.8 Health Insurance Premiums 47.0 46,7 47.4 49.4 Income from Pension Plan Contributions (excluding VGBL) 29.5 29,8 28.8 27.0 Capitalization Bond Income 22.2 21,2 21.3 21.2 Technical Reserves for Insurance, Pension Plans and Capitalization Bonds 29.6 29,7 30.2 30.2 Insurance and Pension Plans – Source: National Federation of Life and Pension Plans (Fenaprevi) Income from VGBL Premiums 29.2 27,0 32.8 28.5 Income from Unrestricted Benefits Generating Plans (PGBL) Contributions 25.3 25,3 24.8 21.6 Pension Plan Investment Portfolios (including VGBL) 32.9 33,1 34.2 34.4 Leasing – Source: Brazilian Association of Leasing Companies (ABEL) Lending Operations 19.2 18,8 18.5 19.0 Consortia – Source: Bacen Real Estate 29.1 29,3 26.9 27.0 Auto 25.7 25.4 25.4 23.8 Trucks, Tractors and Agricultural Implements 17.6 17.7 16.9 16.8 International Area – Source: Bacen Export Market 19.4 (1) 19.8 22.1 23.2 Import Market 17.7 (1) 18.3 17.9 19.1 (1) Bacen data for March 2012, May 2012 and June 2012 are preliminary; and (2) Reference date: May 2012. N/A – Not available. 92 Report on Economic and Financial Analysis – June 2012 Additional Information Market Share of Products and Services Bradesco provides its customers with all the ease, speed and modernity available in consulting and conducting financial transactions and acquiring products and services through technological Digital Channels (Internet banking, Bradesco Celular , ATMs and Fone F ácil Bradesco). In addition to telephone services, via Fone Fácil , social networks have become an important point of contact between customers and Digital Channels, where presence and efficient service are fundamental in relations with the public. Bradesco Dia & Noite counts on trained professionals that work 24/7 with the public, mainly through Twitter and Facebook . Reaffirming its commitment to social responsibility, disabled people and those with reduced mobility can rely on a number of tools using Bradesco Dia & Noite ’s Digital Channels, including: Accessibility to the ATM Network for the visually-impaired and wheelchair users; Internet Banking utility for the visually impaired; Visual Mouse for those with motor disabilities; Personalized assistance for the hearing impaired, through digital language in Fone Fácil ; and Bradesco Celular for the visually impaired. Branch Network Region Jun12 Market Share Jun11 Market Share Bradesco Market Bradesco Market North 279 1,003 27.8% 181 840 21.5% Northeast 838 3,278 25.6% 549 2,819 19.5% Mid- west 346 1,619 21.4% 304 1,500 20.3% Southeast 2,409 11,236 21.4% 2,079 10,698 19.4% South 778 4,086 19.0% 563 3,751 15.0% Total 4,650 21,222 21.9% 3,676 19,608 18.7% Compulsory Deposits/Liabilities % Jun12 Mar12 Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Demand Deposits Rate (2) (6) 43 43 43 43 43 43 43 43 Additional 12 12 12 12 12 12 12 8 Liabilities 28 28 28 28 29 29 29 29 Liabilities (Microfinance) 2 2 2 2 2 2 2 2 Free 15 15 15 15 14 14 14 18 Savings Deposits Rate 20 20 20 20 20 20 20 20 Additional 10 10 10 10 10 10 10 10 Liabilities 65 65 65 65 65 65 65 65 Free 5 5 5 5 5 5 5 5 Time Deposits Rate (3) (5) 20 20 20 20 20 20 20 15 Additional 12 12 12 12 12 12 12 8 Free 68 68 68 68 68 68 68 77 (1) Liabilities are applied to Rural Loans; (2) Collected in cash and not remunerated; (3) Collected in cash with the Special Clearance and Custody System (Selic) rate; (4) Collected in cash with the Reference Interest rate (TR) + interest of 6.17% p.a. for deposits made until May 3, 2012. For deposits made as from May 4, 2012, the Bank will collect (i) TR + interest of 6.17% p.a., if the Selic rate is higher than 8.5% p.a., or (ii) TR + 70% of the Selic rate, when the Selic rate is equal to or lower than 8.5% p.a.; (5) As of the calculation period from March 29, 2010 to April 1, 2010, with compliance on April 9, 2010, liabilities are now exclusively in cash, and may be paid with credits acquired as provided for by legislation in force; and (6) FGC was prepaid 60 times in August 2008, as of the calculation period from October 20, 2008 to October 31, 2008, with compliance as of October 29, 2008 . Bradesco 93 Additional Information Investments in Infrastructure, Information Technology and Telecommunication Bradesco has invested heavily in innovative products and services, which have enabled for new service strategies. Information Technology is the main channel that has made it possible to increase ease, comfort and safety for customer in all initiatives and at all service points and electronic channels. Among the technological innovations in the quarter, Bradesco entered into a partnership with Google, providing its individual entrepreneuring and SMEs customers with free access to several solutions that allow the disclosure of its products and services through the internet. Conecte seu Negócio (Connect your Business) is a program that makes available an electronic address (www domain), website development and implementation and free hosting services. Users also have access to a package of Bradesco solutions and services with exclusive conditions and benefits. We launched the contactless Visa debit card, which allows customers to pay their purchases by placing the card close to the store’s terminal – the card does not need to be inserted nor the magnetic stripe needs to be read. The card is available to Prime customers and will be accepted in the accredited stores of Cielo network, providing faster and safer transactions for customers and establishments. We have also launched the Bradesco Europa website, aimed at high income customers. The portal offers information on the areas of operation and activities, such as the Private Banking, in which customers are served by specialized professionals and a complete portfolio of products and services aimed at the Corporate Banking and Trade Finance segments, which includes information on working capital, Brazilian imports, export prepayment, among others, in addition to information on interbank and asset management transactions. Alô Bradesco is now available on Facebook . An application allows customers to have access to a list of the main Q&A on several banking subjects. Customers can also send direct and restrict messages to the Bank. In this case, users can interact with the Bank and their posts will not be shown on their walls. As the application saves the contact history, users can keep track of the answers. We also highlight that the implementation of the system architecture has provided significant gains, for better quality of services provided to customers, productivity gain, agility and safety. We have an up-to-date technological environment, duly controlled and prepared to meet the demands of the growing volume of our customers’ business transactions. In the first half of 2012, Bradesco’s processing capacity increased by 4%, in view of the daily volume of 256 million transactions. Data storage capacity increased by 16%, allowing the Bank to offer more services and information to its customers. As a prerequisite for its continuous expansion in the first half of 2012, Bradesco invested R$1,986 million in Infrastructure, Information Technology and Telecommunications. The total amount invested in recent years, including infrastructure (facilities, restorations, improvements, furniture and fixtures), can be found below: R$ million 1H12 Infrastructure 273 1,087 716 630 667 Information Technology and Telecommunication 1,713 3,241 3,204 2,827 2,003 Total 1,986 4,328 3,920 3,457 2,670 94 Report on Economic and Financial Analysis – June 2012 Additional Information Risk Management Risk management is a highly strategic activity due to the increasing complexity of products and services offered and the globalization of the Organization’s business. Therefore, Bradesco is constantly enhancing its process. The Organization’s decisions are based on factors that combine return on previously identified, measured and assessed risks, providing the conditions required to meet strategic goals while working to strengthen the Organization. The Organization exercises the corporate control of risks in an integrated and independent manner, unifying policies, processes, criteria and methodology for risk control through a statutory body, the Integrated Risk Management and Capital Allocation Committee, which is supported by specific committees and risk management policies approved by the Board of Directors. Detailed information on the risk management process, reference shareholders’ equity and required reference shareholders’ equity, as well as the Organization’s risk exposure, can be found in the Risk Management Report on the Investor Relations website, at www.bradescori.com.br . Capital Adequacy Ratio In June 2012, Bradesco's Reference Shareholders' Equity amounted to R$90,201 million, versus a Required Reference Shareholders' Equity of R$58,506 million, resulting in an R$31,695 million capital margin. This figure was mostly impacted by the credit risk portion (PEPR), representing 89.0% of the risk-weighted assets. The Capital Adequacy Ratio increased by 2.0 p.p., from 15.0% in March 2012 to 17.0% in June 2012, mainly due to: (i) the increase in mark-to-market adjustments, a result of the R$4,105 million increase from surplus value of some securities reclassified from “Held to Maturity” to “Available for Sale”, due to the adoption of CPCs 38 and 40 by the Insurance Group; and (ii) the eligibility of R$7,878 million in Subordinated Financial Bills, authorized by the Brazilian Central Bank, to be included under Tier II Capital. Calculation Basis R$ million Jun12 Mar12 Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Reference Shareholders' Equity 90,201 75,705 71,476 68,806 62,524 59,923 56,147 55,920 Tier I 62,418 60,580 58,714 56,876 55,110 53,240 49,897 48,081 Shareholders' Equity 63,920 58,059 55,582 53,742 52,843 51,297 48,043 46,114 Mark-to-Market Adjustments (1,865) 2,126 2,765 2,781 1,947 1,660 1,678 1,590 Reduction of Deferred Assets (224) (235) (248) (260) (279) (291) (296) (306) Non-controlling Interest/Other 587 630 615 613 599 574 472 683 Tier II 27,890 15,231 12,865 12,063 7,544 6,809 6,373 8,079 Mark-to-Market Adjustments 1,865 (2,126) (2,765) (2,781) (1,947) (1,660) (1,678) (1,590) Subordinated Debt 26,025 17,357 15,630 14,844 9,491 8,469 8,051 9,669 Deduction of Funding Instruments Risk-weighted Assets 531,871 505,934 474,173 467,206 426,007 398,443 380,844 356,103 Required Reference Shareholders' Equity 58,506 55,653 52,159 51,393 46,861 43,829 41,892 39,171 Credit Risk 52,050 48,718 47,422 47,183 43,324 40,775 38,938 36,426 Operating Risk 3,313 3,313 2,810 2,810 2,690 2,690 2,574 2,574 Market Risk 3,143 3,622 1,927 1,400 847 364 380 171 Margin (Excess/ Reference Shareholders' Equity Insufficiency) 31,695 20,052 19,317 17,413 15,663 16,094 14,255 16,749 Leverage Margin 288,136 182,293 175,609 158,303 142,393 146,309 129,591 152,264 Capital Adequacy Ratio 17.0% 15.0% 15.1% 14.7% 14.7% 15.0% 14.7% 15.7% Bradesco 95 Additional Information Disclosure to the Market 20-F Form Since we have preferred and common ADR programs on NYSE, we prepare and disclose the 20-F Form on an annual basis. On April 30, 2012, we filed this document at the U.S. Securities and Exchange Commission (SEC) for the year ended December 31, 2011 and, for the first time, it includes the financial statements under IFRS. Previously, the financial statements accompanying the 20-F Form were prepared according to the North-American accounting principles (U.S. GAAP). This document is available on the Investor Relations website: www.bradescori.com.br > Reports and Spreadsheets > SEC Fillings > 20-F Fillings. Reference Form In order to comply with CVM Instruction 480/09, on May 31, 2012, we filed the Reference Form at the Brazilian Securities and Exchange Commission (CVM). This document is prepared on an annual basis and restated in case of changes, as described in Article 24 thereof. In addition to the financial statements, the document presents the Organization’s risk factors, a description of its operations, information on controlling shareholders, Management’s comments on the Organization’s results and equity, among other significant matters. The document is available on the Investor Relations website: www.bradescori.com.br > Reports and Spreadsheets > CVM Fillings. 96 Report on Economic and Financial Analysis – June 2012 Independent Auditors’ Report Reasonableassurance report from independent auditors on the supplementary financial information To the Board of Directors Banco Bradesco S.A. Osasco – SP Introduction We have been engaged for the purpose of applying reasonable assurance procedures on the supplementary accounting information included in the Economic and Financial Analysis Report of Banco Bradesco S.A. ("Bradesco") for the semester ended June 30, 2012, which is prepared under the Bradesco’s Management responsibility. Our responsibility is to issue a Reasonable Assurance Report on this supplementary accounting information. Scope, procedures applied and limitations The reasonable assurance procedures were performed in accordance with the Brazilian Accounting Standard (NBC) TO 3000 – Assurance Engagement Other than Audit and Review, issued by the Brazilian Federal Accounting Council (CFC), and with the International Standard on Assurance Engagements (ISAE) 3000 - issued by the International Auditing and Assurance Standards Board (IASB), both for assurance engagements other than audits or reviews of historical financial information. The reasonable assurance procedures comprised: (a) the planning of the work, considering the relevance of the supplementary financial information and the internal control systems that served as a basis for the preparation of the Economic and Financial Analysis Report of Bradesco, (b) the understanding of the calculation methodology and the consolidation of indicators by means of interviews with the managers responsible for the preparation of the supplementary accounting information, and (c) the comparison of the financial and accounting indicators with the interim information disclosed as of this date and / or accounting records. The procedures that were applied do not constitute an audit or review in accordance with Brazilian and international auditing and review standards. Additionally, our report does not provide reasonable assurance on the scope of future information (such as goals, expectations and future plans) and descriptive information which is subject to subjective evaluation. Criteria for preparation of the supplementary accounting information The supplementary accounting information disclosed in the Economic and Financial Analysis Report for the semester ended June 30, 2012 was prepared by the Bradesco’s Management, based on the consolidated financial information included in the financial statements and the criteria described in the Economic and Financial Analysis Report, aiming at enabling further analysis, but without being part of the financial statements disclosed on that date. 98 Report on Economic and Financial Analysis – June 2012 Independent Auditors’ Report Reasonableassurance report from independent auditors on the supplementary financial information Conclusion Based on the procedures applied, the supplementary accounting information included in the Economic and Financial Analysis Report for the semester ended June 30, 2012 are fairly presented, in all material aspects, in relation to the information referred to in the paragraph “Criteria for preparation of the supplementary accounting information”. Osasco, July 20, 2012 Original report in Portuguese signed by KPMG Auditores Independentes CRC 2SP 014428/O-6 Cláudio Rogélio Sertório Accountant CRC 1SP 212059/O-0 Bradesco 99 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report Dear Shareholders, We hereby present the consolidated financial statements of Banco Bradesco S.A. for the first half of 2012, pursuant to the accounting practices adopted in Brazil and applicable to institutions authorized to operate by the Brazilian Central Bank. The concerns with Europe have remained the center of attention in recent months, a period in which the global scenario was marked by a slowdown in economic activity, together with increased volatility and risk aversion. Although Brazil is by no means immune to the international situation, its prospects are certainly healthier than those of many other countries. In response to the various monetary and fiscal stimuli adopted, domestic growth in the second half should be higher than hitherto, thanks to the resumption of investments and the continuing expansion of household consumption. The Bradesco Organization’s first-half highlights are listed below: · on March 5, the subsidiary Bradesco Securities Hong Kong Limited began operations in Hong Kong, China, with the aim of prospecting opportunities and distributing fixed-income and equity products. Thus Bradesco is expanding its international distribution channels and strengthening contacts with global investors, as well as allowing access to a new base of institutional investors; · on March 7 the Bank announced a 10% increase in monthly dividends per share paid to shareholders as of May 2012, in compliance with the Monthly Remuneration System, from R$0.014541175 to R$0.015995293 for common shares, and from R$0.015995293 to R$0.017594822 for preferred shares. On June 20, the Board of Directors approved a Board of Executive Officers proposal for the payment of monthly interest on shareholders’ equity, replacing monthly dividends, as of August 2012; and · on March 13, the Company’s ADRs (American Depositary Receipts, backed by common shares) began trading on the New York Stock Exchange . The program is designed to meet demand from institutional investors and foreign investment funds. As a result, Bradesco’s common and preferred shares are now traded in the United States. 1. Net Income for the Period In the first half of 2012, Bradesco posted Net Income of R$5.626 billion, corresponding to earnings per share of R$1.47 and a return on average Shareholders’ Equity (*) of 20.28%. The annualized return on average Total Assets stood at 1.42%, versus 1.65% in the same period last year. Taxes and contributions, including social security contributions, paid or provisioned, totaled R$11.483 billion, of which R$4.945 billion corresponded to taxes withheld and collected from third parties, and R$6.538 billion to taxes levied on the activities of the Bradesco Organization, equivalent to 116.21% of Net Income. A total of R$1.916 billion was allocated to shareholders as Dividends and Interest on Shareholders’ Equity, of which R$1.122 billion was paid as monthly and interim dividends and R$794 million was provisioned. Interim Interest on Shareholders’ Equity, paid on July 18, 2012, represent 10 times the amount of monthly paid dividends. 2. Paid-in Capital and Reserves At the end of the first half, paid-in Capital Stock totaled R$30.100 billion. Together with Equity Reserves of R$33.820 billion, Shareholders’ Equity came to R$63.920 billion, 20.96% up on the same period last year and equivalent to a book value of R$16.74 per share. Bradesco’s Market Capitalization, calculated based on its stock price, came to R$104.869 billion on June 30, 2012, equivalent to 1.64 times booked Shareholders’ Equity. Managed Shareholders’ Equity was equivalent to 7.77% of consolidated Assets, which totaled R$830.520 billion, 20.49% more than in June 2011. Thus the Capital Adequacy Ratio came to 16.83% in the consolidated financial result and 16.96% in the consolidated economic and financial result, considerably higher than the 11% minimum established by National Monetary Council Resolution 2099/94, in compliance with the Basel Committee. At the end of the half, the fixed asset ratio in relation to Consolidated Reference Assets, was 43.49% in the consolidated financial result and 18.19% in the consolidated economic and financial result, well within the 50% limit. In compliance with Article 8 of Brazilian Central Bank Circular Letter 3068/01, Bradesco declares that it has the financial capacity and the intention of holding to maturity those securities classified under “held-to-maturity securities”. Bradesco further declares that the operations of Banco Bradescard S.A., the current name of Banco Ibi S.A., its subsidiary, are sufficient to cover the strategic goals defined in the business plan, in compliance with Article 8, Paragraph 3 of the Regulations attached to National Monetary Council Resolution 3040/02. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report 3. Funding and Assets under Management On June 30, 2012, total funding and assets under management came to R$1.131 trillion, up 21.04% in the same period in 2011, broken down as follows: R$443.044 billion in demand deposits, time deposits, interbank deposits, other deposits, open market and savings accounts, up by 17.28%; R$383.589 billion in assets under management, comprising investment funds, managed portfolios and third-party fund quotas, a 23.47% improvement; R$171.015 billion in the exchange portfolio, borrowings and onlendings, working capital, payment and collection of taxes and related charges, funds from security and subordinated debt issues in Brazil and other funding operations, a 23% increase; R$111.789billion in technical provisions for insurance, supplementary pension plans and capitalization bonds, a 19% expansion; and R$21.067 billion in foreign funding, through public and private issues, subordinated debt and the securitization of future financial flows, representing US$10.423 billion. 4. Loan Operations At the end of the first half, consolidated loan operations stood at R$364.963 billion, 14.12% higher than in the same period in 2011, broken down as follows: R$7.078 billion in advances on exchange contracts, giving a total export financing portfolio of US$14.830 billion; US$3.141billion in import financing in foreign currency; R$9.588 billion in leasing operations; R$15.624 billion in rural lending; R$84.841 billion in consumer financing, including R$11.392 billion in credit card receivables; R$52.876billion in sureties and guarantees; and R$30.747 billion in operations involving the onlending of foreign and domestic funds, mainly from the Brazilian Development Bank (BNDES), operating as one of the country’s main onlending agents. In the real estate financing segment, Bradesco allocated R$7.212 billion to the construction and acquisition of homes, corresponding to 41,268 properties. The consolidated allowance for loan losses stood at R$20.682 billion, equivalent to 7.41% of total loan operations, exceeding the minimum provisions required by the Brazilian Central Bank by R$4.010 billion. 5. Bradesco Service Network The Organization’s customer service network is present nationwide and in several locations abroad, offering high-quality and efficient products, services and solutions. At the close of the first half, this network comprised 53,850 service points, as well as 35,226 terminals in the Bradesco Dia & Noite Network, 34,727 of which also operating on weekends and holidays, in addition to 12,258 terminals in the Banco24Horas network, through which customers can make withdrawals, transfers and payments, obtain statements, check balances and solicit loans. In the payroll-deductible loans segment, the network had 1,061 Bradesco Promotora correspondent branches and, in the vehicles segment, 16,231 Bradesco Financiamento points of sale: 7,893 Branches and PAs (Service Branches) in Brazil (Branches: Bradesco 4,626, Banco Bradesco Financiamentos 19, Banco Bankpar 2, Banco Bradesco BBI 1, Banco Bradesco Cartões 1 and Banco Alvorada 1; and PAs: 3,243); 3 Overseas Branches, 1 in New York, and 2 in Grand Cayman; 10 Overseas Subsidiaries (Banco Bradesco Argentina S.A. in Buenos Aires, Banco Bradesco Europa S.A. in Luxembourg, Bradesco North America LLC and Bradesco Securities Inc. in New York, Bradesco Securities UK Limited in London, Bradesco Securities Hong Kong Limited and Bradesco Trade Services Limited in Hong Kong, Bradesco Services Co. Ltd. in Tokyo, Cidade Capital Markets Ltd., in Grand Cayman, and Bradescard México, Sociedad de Responsabilidad Limitada in Mexico); Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report 40,476 Bradesco Expresso service points; 1,476 PAEs – in-company electronic service branches; and 3,992 External terminals in the Bradesco Dia & Noite ATM network and 10,459 ATMs in the Banco24Horas network, with 2,059 terminals shared by both networks. 6. Banco Bradesco BBI Bradesco BBI, the Organization’s investment bank, advises customers on share issues, mergers and acquisitions and the structuring and distribution of debt instruments, including debentures, promissory notes, CRIs, mortgage-backed investment funds, receivables-backed investment funds (FIDCs) and bonds in Brazil and abroad, in addition to structured financing operations for companies and project finance. In the first half, Bradesco BBI executed operations worth over R$80.184 billion. 7. Grupo Bradesco Seguros e Previdência On June 30, 2012, Grupo Bradesco de Seguros e Previdência, one of the leaders in the insurance, capitalization bond and private pension plan segments, posted Net Income of R$1.786 billion and Shareholders’ Equity of R$17.202 billion. Net written insurance premiums, pension contributions and capitalization bond revenue totaled R$20.988 billion, 20.12% up on the same period in 2011. 8. Corporate Governance Bradesco’s presence in the Brazilian capital market dates from 1946, when its shares began trading on the Stock Exchange, slightly more than three years after its foundation. In 2001, its Level II ADRs (American Depositary Receipts, backed by preferred shares) were also listed on the NYSE and the Latibex (Madrid Stock Exchange). In the same year, it adhered voluntarily to Corporate Governance Level 1 of the BM&FBOVESPA – Securities, Commodities and Futures Exchange. In March 2012, its Level II ADRs (backed by common shares) were launched in the United States. Bradesco’s Management comprises the Board of Directors and Board of Executive Officers Members of the Board of Directors are elected on an annual basis by the Annual Shareholders’ Meeting and are responsible for electing the members of the Board of Executive Officers. The Fiscal Council, a non-permanent body, has been installed every year since 2002. The Annual Shareholders’ Meeting of March 9, 2012, resolved on its maintenance and its members' term of office will last until the next ASM in 2013. In addition to 100% tag-along rights for common shares and 80% for preferred shares, Bradesco maintains an attractive dividend policy for its shareholders, guaranteeing minimum mandatory dividends equivalent to 30% of adjusted net income. Preferred shares are entitled to dividends 10% greater than those paid to common shares. In July 2005, Bradesco was awarded an AA rating (Excellent Corporate Governance Practices), by Austin Rating, which was upgraded to AA+ in December 2011, thanks to the improvement of several of the Bank’s corporate governance practices. Also in 2011, Bradesco voluntarily adhered to the Code of Self-Regulation and Best Practices for Publicly-Held Companies, issued by the Brazilian Association of Publicly-Held Companies (ABRASCA), adopting the “apply or explain” principle, in line with its determination to do everything possible to improve its governance. In accordance with CVM Rule 381/03, in the first half, the Bradesco Organization did not contract nor was provided services by KPMG Auditores Independentes that were not related to the external audit exceeding 5% of the total external auditing fees. The additional services provided by the external auditors comprised previously agreed upon procedures for revising financial and control information and providing support for complying with fiscal requirements. The Bank’s policy is in line with the principles of preserving the auditors’ independence, which are based on generally accepted international criteria, i.e. the auditors should not audit their own work, perform managerial duties for their clients or promote their clients’ interests. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report Summary of the Independent Auditor’s report: in the understanding of our Independent Auditors, the provision of the services described above does not affect either the independence or the objectivity needed to undertake external auditing services for Bradesco, its parent company and subsidiaries/associated companies, pursuant to the prevailing regulations and the above-mentioned policy. Internal Controls and Compliance The effectiveness of the Organization’s internal controls is sustained on a tripartite basis by its people, processes and technology. We therefore employ skilled professionals exclusively dedicated to this purpose, supported by previously defined and established processes and appropriate technology for the needs of the business. The internal controls and compliance policy and the corporate methodology are duly formalized, in accordance with the main control frameworks, including the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and the Control Objectives for Information and Related Technology (COBIT), which encompass business and technology aspects, respectively, National Monetary Council Resolution 2554/98, the Public Company Accounting Oversight Board (PCAOB) and Section 404 of the U.S. Sarbanes-Oxley Act. Pursuant to Section 404 of the Sarbanes-Oxley Act, the 20-F, a report that certifies the adequacy of internal controls, and the financial statements in IFRS for the fiscal year ended December 31, 2011, were filed with the Securities and Exchange Commission (SEC) in April 2012. Internal controls are developed jointly with the areas responsible for the Organization’s various products, services and processes, whose adherence tests are applied with the required frequency, and the results reported to Bradesco’s Audit and Internal Controls and Compliance Committees, as well as the Board of Directors. In cases of non-compliance, corrective measures are implemented and monitored. All of these procedures improve the quality of operational processes and propagate the importance of a culture of control, ratifying the improvement of best practices. Prevention of Money Laundering and Terrorism Financing Bradesco maintains specific policies, processes and systems to prevent and/or detect the utilization of its structure and products and/or services for money laundering purposes and the financing of terrorism. The Organization invests substantially in improving its employees’ capacity to prevent these practices by offering training programs in various formats, including informative brochures, videos, video-classes, e-learning courses and on-site lectures. Atypical cases are assessed by a commission made up of representatives from several areas and departments in order to decide on their submission to the proper authorities. The effectiveness of the preventive actions is assured by the Executive Committee to Prevent Money Laundering and the Financing of Terrorism, which holds quarterly meetings to evaluate the work and the need to adopt certain measures in line with the rules issued by the regulatory agencies and best national and international practices. Independent Authentication of Models Internal business support models, whether created from statistical data or based on expert knowledge, facilitate the handling of critical issues, the improvement of processes and the standardization and streamlining of decisions in the context in which they are inserted. Internal models are submitted to an ongoing process of critical analysis, ensuring their high quality and ability to respond appropriately to their objectives. This process is handled by a specialized area which is independent from the areas that actually create or use the models. It reports to managers, the internal auditors and the Integrated Risk Management and Capital Allocation Committee, in compliance with the best practices and guidelines of the New Capital Accord – Basel II and the requirements of the Brazilian Central Bank. Information Security At the Bradesco Organization, Information Security comprises a set of controls, procedures, processes, organizational structures, policies and rules to protect data with respect to confidentiality, integrity and availability. The bases for the protection of informationassets are described in Bradesco’s Information Security Policy and Rules. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report Based on best international standards and practices, the corporate awareness and training programs, as well as the above-mentioned policy and rules, are focused on protecting customers' data and the Organization's strategic information. The Corporate Security Executive Committee meets on a quarterly basis to examine and approve directives, measures and guidelines to support the Organization’s information security processes and procedures. Information Disclosure and Transparency Policies Regarding relations with investors and the market in general, Bradesco held 84 internal and external meetings with Brazilian and foreign investors in the first half, as well as 120 conference calls, 13 events in Brazil and 15 abroad, of which 5 were presentations to the Association of Analysts and Capital Market Professionals (APIMEC), and the 3 rd Bradesco Open Day, aimed at investors from all over the world. It also published the Report on Economic and Financial Analysis, a highly detailed document containing readers' most requested information. In addition, it held 2 video chats with Bradesco’s Investor Relations Officer, geared towards individual investors, and participated in the Expomoney Fair in Curitiba (PR), Florianópolis (SC), Recife (PE) and Salvador (BA). In the first half, 5 events were broadcast live on the internet, with simultaneous interpretation into English, democratizing access to information. All information regarding the Bradesco Organization, such as its profile, history, shareholding structure, management reports, financial results, latest acquisitions and Apimec meetings, as well as general financial market information are available on Bradesco’s Investor Relations website at www.bradesco.com.br/ri . The Bank also distributes the following booklets on a quarterly basis: Cliente Sempre em Dia , with a total circulation of 300 thousand copies, PrimeLine , with 200 thousand copies; and Revista Bradesco , with 1,200 copies. It also publishes its Fact Sheet on request, which contains the period financial highlights. All of these publications are targeted at the general public. The Bank’s Annual Report and Sustainability Report are published annually. 9. Integrated Risk Control Risk Management Risk management is a highly strategic activity due to the growing complexity of services and products and the globalization of the Organization's business. Market dynamism obliges us to continually improve this activity. The Organization maintains corporate control over risks in an integrated and independent manner, preserving and valuing collegiate decisions, developing and implementing methods, models, and measurement and control tools, supported by a framework of statutory committees, including the Audit Committee, and executive committees. It also keeps employees at all levels, from the business areas to the Board of Directors, fully informed of any changes. The management process allows risks to be proactively identified, measured, mitigated, monitored and reported, which is absolutely essential given the complexity of the Organization’s financial products and activities. Credit Risk Credit risk management is a continuous and evolutionary process of mapping, measuring and diagnosing through the use of models, instruments and procedures which requires a high degree of discipline and control when analyzing operations and preserves the integrity and independence of processes. It covers all aspects related to the granting of loans, including characteristics of the borrower and credit concentration, guarantees and terms, from which the quality of the portfolio is derived. The Organization continuously maps all activities that could generate exposure to credit risk, classifying them by probability and magnitude, and determines their managers, as well as measurement and mitigation plans. Control is exercised on a centralized and standardized corporate basis. Market risk Market risk is carefully identified, mapped, measured, mitigated and managed. The Organization’s market risk exposure profile is conservative in nature and guidelines and limits are monitored independently on a daily basis. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report Control over activities exposed to market risk is exercised by all of the Organization’s companies in a corporate and centralized manner. Liquidity Risk The Organization’s Market and Liquidity Risk Management Policy, together with the resulting rules and procedures, defines not only the minimum levels to be observed, including considerations of stress scenarios, but also the type of financial instruments in which funds should be invested and the operating strategy to be adopted if needed. The liquidity risk management process involves the daily monitoring of the composition of available funds, compliance with minimum liquidity levels and contingency plans for stress situations. Positions are controlled and monitored in a centralized manner. Operational Risk Operational risk management is essential for the generation of added value. Risk control is conducted in a centralized, consolidated manner through identification and measurement, and the application of mitigation and monitoring plans, by each of the Organization’s companies. One of the most important operational risk management procedures is business continuity management, which consists of a set of plans to be implemented during crisis situations in order to ensure the recovery and continuity of business and prevent financial losses. 10. Human Resources Bradesco’s Human Resources Management Policy is based on recognizing its employees’ performance and their potential for achievement. The Organization invests heavily in training programs in order to foster professional development. The outcome of these polices is reflected in the increasing quality and efficiency of our services. In the first half of 2012, 1,675 courses were administered to 1,137,945 employees. Benefits aimed at promoting the quality of life, well-being and security of its staff and their dependents covered 206,409 employees at the end of the period. Sustainability Social and environmental issues and their impact on the country’s economic development are crucial for Bradesco's strategic planning. Since it began operations, its activities have been underpinned by such issues as education, individual development, banking inclusion and the promotion of citizenship. Initiatives in this area are grouped into three major pillars: - Sustainable Finances - aimed at fostering sustainable development through products that comply with social and environmental criteria. The concept of sustainable development is based on banking inclusion and the democratization of credit and is applied when approving and monitoring loans, and is also present in the products offered, such as lines of credit, investments, cards, insurance policies, private pension plans and capitalization bonds. - Responsible Management – consists of initiatives based on our Sustainability Policy, designed to value and develop the potential of employees and other members of the value chain, and on our commitment to the Global Compact, the Millennium Goals and the Equator Principles. As a result of these initiatives, Bradesco has been included in various sustainability indexes, including the NYSE’s Dow Jones Sustainability Index and the BM&BOVESPA’s Corporate Sustainability Index (ISE) and Carbon Efficient Index (ICO2), and has received a number of certifications and awards; - Social and Environmental Investments – through private sector investments, sponsorships and donations, the Organization contributes to environmental preservation, social inclusion and the development of its surrounding communities through educational, cultural and environmental projects and events. In this context, it is particularly worth mentioning Fundação Bradesco, the Bradesco Sports and Education Program, Fundação SOS Mata Atlântica and Fundação Amazonas Sustentável. To learn more about Bradesco’s initiatives in this aspect, go to www.bancodoplaneta.com.br . Fundação Bradesco Fundação Bradesco, the Organization’s main social investment vehicle, has developed an extensive social and educational program in 40 schools located in all Brazilian states and the Federal District, with a special emphasis on socially and economically underprivileged regions. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report This year, the budget of R$385.473 million will provide free, high-quality education to: a) 111,170 students enrolled in the following levels: basic education (kindergarten to high school), vocational training - high-school, youth and adult education, and preliminary and continuing vocational training, which focuses on creating jobs and income; b) around 300 thousand students who will conclude at least one of the various distance-learning courses (EaD) available on the e-learning portal; and c) 83 thousand beneficiaries in partnership projects and initiatives, including the Digital Inclusion Centers (CIDs), the Educa+Ação Program and technology courses ( Educar e Aprender ). The more than 50 thousand basic education students receive meals, medical and dental assistance, school supplies and uniforms free of charge. The 10 th edition of National Volunteer Day united 26,386 volunteers in 86 different locations across Brazil, including the 40 Fundação Bradesco schools and service points close to the schools’ facilities. All in all, more than 431 thousand initiatives were implemented in the educational, leisure, sports and environment areas, exemplifying solidarity and social awareness. Bradesco Sports and Education Program The Bradesco Sports and Education Program targets, for more than 25 years, the social inclusion and citizenship of children and teenagers through sports, education, health and well-being projects. The Program is based in Osasco (SP), where it maintains 17 Training and Specialist Centers for teaching women’s volleyball and basketball in its Sports Development Center, Fundação Bradesco schools, sports centers, schools in the city’s public school system and private schools. Currently around 2 thousand girls, aged between 8 and 18, are taking part in the program, reinforcing Bradesco’s commitment to defending a country that is giving increasing value to recognizing talent, effort and the full exercise of citizenship. Recognitions Rankings – Bradesco received the following honors in the first half: · One of the ten most valuable brands in the global financial segment, according to a survey by Brand Finance consulting services in partnership with the British magazine The Banker , of the Financial Times group. Bradesco was ranked first among the Latin America Banks; · Elected Brazil’s most valuable private brand, according to a study by the specialized consulting firm, BrandAnalytics/Millward Brown published by IstoÉ Dinheiro magazine. In the overall rankings, which included state-owned companies, it was placed second among the 480 brands surveyed in 32 categories. The same firm voted Bradesco Latin America’s most valuable financial institution brand; · Elected one of the most solid banks in the world by a survey conducted by Bloomberg News, one of the most important international business and financial news agencies. Bradesco was placed 13 th among 20 global institutions, and was the only truly Brazilian bank in the rankings; · Ranked first among the 200 Largest Groups and 50 Largest Banks operating in Brazil by Exame magazine’s Melhores e Maiores yearbook. It was also the leading private financial institution in terms of demand deposits and rural credit, with the largest number of account holders and active credit cards. Grupo Bradesco Seguros e Previdência occupied three of the top six positions in the insurance segment rankings through Bradesco Saúde (first), Bradesco Vida e Previdência and Bradesco Auto/RE; · Placed among the leaders in the 2012 Top Management ranking in a survey conducted by Standard & Poor’s, which listed the top fund managers in 2012, published in ValorInveste magazine, a Valor Econômico publication; · Elected the Best Company to Launch a Career With in the Young Talent Retention category, by Você S/A magazine in a partnership with Fundação Instituto de Administração – FIA; · Elected the Best Bank in Latin America and Best Bank in Brazil in Euromoney magazine’s 2012 Awards for Excellence; · Granted the 2012 Consumidor Moderno Award for Excellence in Customer Service by Consumidor Moderno magazine ( Grupo Padrão ) in the Premium Bank and Credit Card categories; · Bradesco BBI headed the 2011 fixed income rankings, according to the Brazilian Association of Financial Market and Capital Entities - Anbima and was elected Brazil’s best investment bank by Global Finance magazine, a publication specializing in international finance; Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Management Report · Bradesco Corretora was ranked first in the Top 10 General and Top 10 Basic categories in Agência Estado’s AE Projeções rankings. Ratings – National and international ratings agencies gave Bradesco the highest ratings attributed to Brazilian Banks in the first half, including: · Fitch Ratings discontinued its individual ratings worldwide, replacing them with viability ratings. Bradesco received an “a-“ viability rating. All of our other ratings were maintained; · Moody’s Investors Service credit risk rating agency maintained Bradesco’s long-term deposit rating in foreign currency at ‘Baa2’, with a positive outlook; its short-term deposit rating in foreign currency at 'Prime-2'; and its long-term senior note rating in foreign currency at ‘Baa1’, with a positive outlook; and · Standard & Poor’s upgraded its short-term ratings in foreign and domestic currency from ‘A3’ to ‘A2’. Acknowledgments Bradesco’s growth strategy, always based on the principles of quality and efficiency, underlines its vocation for exceeding expectations, enabling it to achieve its first-half objectives. These advances were made possible thanks to the support and confidence of our shareholders and customers, the dedicated efforts of our employees and other personnel. We are grateful to all of you. Cidade de Deus, July 20, 2012 Board of Directors and Board of Executive Officers (*) Excludes the mark-to-market effect of available-for-sale securities recorded under shareholders’ equity. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Consolidated Statement of Financial Position – R$ thousand Assets June March June Current assets Cash and due from banks (Note 6) Interbank investments (Notes 3d and 7) Investments in federal funds purchased and securities sold under agreements to repurchase 82,255,293 74,469,240 78,135,490 Interbank deposits 8,624,548 8,143,328 6,446,925 Allowance for loan losses (500) (495) (7,163) Securities and derivative financial instruments (Notes 3e, 3f, 8 and 32b) Own portfolio 177,386,354 151,034,030 116,844,984 Subject to repurchase agreements 69,663,742 59,833,355 55,976,522 Derivative financial instruments (Notes 3f, 8e II and 32b) 2,790,138 2,083,061 2,132,589 Subject to the Brazilian Central Bank - 1,002,782 1,301,564 Underlying guarantee provided 3,310,813 3,151,456 1,681,830 Securities subject to unrestricted repurchase agreements 1,574,241 1,662,804 1,066,865 Interbank accounts Unsettled payments and receipts 643,934 951,274 942,100 Restricted credits (Note 9): - Compulsory deposits - Brazilian Central Bank 60,369,358 59,378,951 65,162,438 - National treasury - rural loans 578 578 578 - National Housing System (SFH) 4,738 4,183 3,768 Correspondent banks 62,975 46,686 58,373 Interdepartmental accounts Internal transfer of funds 886,060 657,894 351,747 Loan operations (Notes 3g, 10 and 32b) Loan operations: - Public sector 321,422 366,853 652,559 - Private sector 131,898,333 125,191,712 114,789,148 Allowance for loan losses (Notes 3g, 10f, 10g and 10h) (12,454,586) (12,393,438) (10,079,517) Leasing operations (Notes 2, 3g, 10 and 32b) Leasing receivables: - Public sector 1,379 2,799 7,915 - Private sector 9,223,613 9,935,988 11,990,230 Unearned income from leasing (3,941,539) (4,232,441) (5,052,005) Allowance for leasing losses (Notes 3g, 10f, 10g and 10h) (512,013) (554,073) (659,854) Other receivables Receivables on sureties and guarantees honored (Note 10a-3) 8,553 12,717 2,221 Foreign exchange portfolio (Note 11a) 14,026,353 12,606,365 13,929,604 Receivables 645,354 678,862 577,556 Securities trading 4,003,933 2,302,357 775,579 Specific loans 2,429 2,521 2,241 Insurance premiums receivable 2,766,572 2,490,520 2,288,886 Sundry (Note 11b) 30,535,432 28,211,077 27,206,452 Allowance for other loan losses (Notes 3g, 10f, 10g and 10h) (710,687) (670,516) (648,356) Other assets (Note 12) Other assets 1,162,736 1,069,481 651,886 Provision for losses (580,793) (526,964) (226,188) Prepaid expenses (Notes 3i and 12b) 2,234,834 1,673,996 1,133,278 Long-term receivables Interbank investments (Notes 3d and 7) The accompanying Notes are an integral part of these Consolidated Financial Statements. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Consolidated Statement of Financial Position – R$ thousand Assets June March June Interbank investments 1,978,788 2,078,310 1,571,961 Securities and derivative financial instruments (Notes 3e, 3f, 8 and 32b) Own portfolio 38,744,376 44,002,632 31,487,514 Subject to repurchase agreements 27,790,998 31,447,348 20,213,275 Derivative financial instruments (Notes 3f, 8e II and 32b) 361,803 182,324 126,483 Privatization currencies 77,905 79,040 84,482 Underlying guarantees provided 641,690 323,526 508,463 Securities subject to unrestricted repurchase agreements 165,216 157,097 - Interbank accounts Restricted credits (Note 9): - SFH 542,574 535,932 513,597 Loan operations (Notes 3g, 10 and 32b) Loan operations: - Public sector 161,514 387,833 421,086 - Private sector 116,272,505 113,740,780 102,279,805 Allowance for loan losses (Notes 3g, 10f, 10g and 10h) (6,627,948) (6,084,316) (5,375,308) Leasing operations (Notes 2, 3g, 10 and 32b) Leasing receivables: - Public sector - - 1,213 - Private sector 8,644,461 9,529,358 12,699,616 Unearned income from leasing (4,339,656) (4,721,642) (5,927,391) Allowance for leasing losses (Notes 3g, 10f, 10g and 10h) (371,602) (412,381) (600,354) Other receivables Foreign Exchange Portfolio (Note 11a) 323 - - Receivables 40,177 24,912 27,492 Securities trading 227,419 381,520 331,265 Sundry (Note 11b) 29,325,945 27,446,930 23,517,811 Allowance for loan losses (Notes 3g, 10f, 10g and 10h) (5,189) (2,715) (1,236) Other assets (Note 12) Other assets 392 417 565 Prepaid expenses (Notes 3i and 12b) 1,230,349 1,142,576 535,490 Permanent assets Investments (Notes 3j, 13 and 32b) Interest in unconsolidated companies - In Brazil 1,392,154 1,404,157 1,165,547 Other investments 771,421 935,070 796,546 Allowance for losses (274,491) (262,987) (263,124) Premises and equipment (Notes 3k and 14) Premises 1,268,346 1,248,935 1,136,336 Other assets 9,061,663 8,887,808 7,800,510 Accumulated depreciation (5,806,672) (5,585,270) (5,280,835) Leased assets (Note 14) - 55 Leased assets - 6,218 11,783 Accumulated depreciation - (6,163) (9,926) Intangible assets (Notes 3l and 15) Intangible assets 15,275,328 15,020,711 11,433,948 Accumulated amortization (6,230,182) (5,994,036) (5,054,720) Total The accompanying Notes are an integral part of these Consolidated Financial Statements. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Consolidated Statement of Financial Position – R$ thousand Liabilities June March June Current liabilities Deposits (Notes 3n and 16a) Demand deposits 32,529,401 31,954,632 33,007,178 Savings deposits 62,308,096 59,924,012 54,810,856 Interbank deposits 412,796 482,386 324,862 Time deposits (Notes 16a and 32b) 44,254,486 39,207,863 46,481,304 Other deposits - - 29,307 Federal funds purchased and securities sold under agreements to repurchase (Notes 3n and 16b) Own portfolio 126,572,857 113,312,597 89,572,204 Third-party portfolio 65,861,245 61,894,820 34,995,792 Unrestricted portfolio 7,851,803 6,417,351 6,543,290 Funds from issuance of securities (Notes 16c and 32b) Mortgage and real estate notes, letters of credit and others 21,651,406 18,589,426 7,998,513 Securities issued abroad 3,452,245 840,417 398,166 Interbank accounts Correspondent banks 699,350 771,696 370,193 Interdepartmental accounts Third-party funds in transit 2,919,179 2,458,454 2,666,561 Borrowing (Notes 17a and 32b) Borrowing abroad 11,312,452 10,292,348 10,385,661 Onlending in Brazil - official institutions (Notes 17b and 32b) National treasury 117,484 39,279 17,087 Brazilian Development Bank (BNDES) 6,019,023 4,379,583 4,115,691 Caixa Econômica Federal – Federal savings bank (CEF) 19,156 18,582 16,917 Fund for financing the acquisition of industrial machinery and equipment (Finame) 6,826,614 6,802,127 6,256,354 Other institutions 1,251 1,251 - Onlending abroad (Notes 17b and 32b) Onlending abroad 131,540 97,006 28,194 Derivative financial instruments (Notes 3f, 8e II and 32b) Derivative financial instruments 2,928,294 2,427,689 1,056,517 Technical reserves for insurance, pension plans and capitalization bonds (Notes 3o and 21) Other liabilities Collection of taxes and other contributions 3,155,094 5,539,185 3,147,130 Foreign exchange portfolio (Note 11a) 6,733,556 5,953,095 7,907,699 Social and statutory 1,727,091 940,268 1,706,462 Tax and social security (Note 20a) 5,536,874 4,504,313 5,582,901 Securities trading 4,231,607 2,684,708 1,055,059 Financial and development funds 1,671 1,227 314 Subordinated debts (Notes 19 and 32b) 3,961,648 5,984,383 5,561,632 Sundry (Note 20b) 24,370,725 23,296,077 20,533,781 Long-term liabilities Deposits (Notes 3n and 16a) Interbank deposits 58,765 30,665 3,645 Time deposits (Notes 16a and 32b) 77,506,390 82,276,991 78,903,759 Federal funds purchased and securities sold under agreements to repurchase (Notes 3n and 16b) The accompanying Notes are an integral part of these Consolidated Financial Statements. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Consolidated Statement of Financial Position – R$ thousand Liabilities June March June Own portfolio 25,683,210 32,305,271 33,077,199 Unrestricted portfolio 5,137 - 16,010 Funds from issuance of securities (Notes 16c and 32b) Mortgage and real estate notes, letters of credit and others 17,122,483 20,411,717 14,107,106 Securities issued abroad 8,931,795 8,640,788 6,539,777 Borrowing (Notes 17a and 32b) Borrowing abroad 1,072,206 1,060,699 894,805 Onlending in Brazil - official institutions (Notes 17b and 32b) BNDES 6,665,410 8,513,856 8,794,621 CEF 44,381 47,675 55,845 FINAME 15,684,180 15,859,230 14,641,827 Other institutions 581 607 627 Derivative financial instruments (Notes 3f, 8e II and 32b) Derivative financial instruments 639,791 275,090 164,815 Technical reserves for insurance, pension plans and capitalization bonds (Notes 3o and 21) Other liabilities Tax and social security (Note 20a) 19,302,197 15,846,927 16,822,804 Subordinated debts (Notes 19 and 32b) 30,129,473 24,137,868 19,002,079 Sundry (Note 20b) 5,176,035 5,038,804 3,827,307 Deferred income Deferred income 615,363 646,106 505,228 Non-controlling interests in subsidiaries (Note 22) Shareholders' equity (Note 23) Capital: - Domiciled in Brazil 29,721,761 29,687,681 29,696,713 - Domiciled abroad 378,239 412,319 403,287 Capital reserves 11,441 11,441 11,441 Profit reserves 30,442,327 28,572,787 23,055,876 Asset valuation adjustments 3,551,255 (440,234) (261,458) Treasury shares (Notes 23d and 32b) (184,935) (184,935) (63,091) Shareholders’ equity managed by the Parent Company Total The accompanying Notes are an integral part of these Consolidated Financial Statements. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Consolidated Statement of Financial Position – R$ thousand 2 nd Quarter 1 st Quarter 1 st Half 1 st Half Revenues from financial intermediation 23,807,426 24,146,627 47,954,053 42,130,438 Loan operations (Note 10j) 12,803,365 12,171,218 24,974,583 21,794,656 Leasing operations (Note 10j) 294,714 362,312 657,026 888,027 Operations with securities (Note 8h) 8,192,519 7,529,676 15,722,195 11,128,731 Financial income from insurance, pension plans and capitalization bonds (Note 8h) 2,202,039 3,151,543 5,353,582 4,960,069 Derivative financial instruments (Note 8h) (1,239,251) (611,325) (1,850,576) 172,037 Foreign exchange operations (Note 11a) 513,472 269,915 783,387 271,421 Compulsory deposits (Note 9b) 1,021,987 1,254,521 2,276,508 2,871,647 Sale or transfer of financial assets 18,581 18,767 37,348 43,850 Financial intermediation expenses 17,153,234 15,671,016 32,824,250 26,644,353 Federal funds purchased and securities sold under agreements to repurchase (Note 16e) 9,221,738 9,720,643 18,942,381 18,779,117 Adjustment for inflation and interest on technical reserves for insurance, pension plans and capitalization bonds (Note 16e) 1,496,462 2,197,321 3,693,783 3,085,279 Borrowing and onlending (Note 17c) 2,784,628 454,628 3,239,256 (441,349) Leasing operations (Note 10j) - 150 150 2,125 Allowance for loan losses (Notes 3g, 10g and 10h) 3,650,406 3,298,274 6,948,680 5,219,181 Gross income from financial intermediation 6,654,192 8,475,611 15,129,803 15,486,085 Other operating income (expenses) Fee and commission income (Note 24) 4,174,080 3,995,289 8,169,369 7,043,422 - Other fee and commission income 3,205,187 3,088,372 6,293,559 5,487,536 - Revenues from banking fees 968,893 906,917 1,875,810 1,555,886 Insurance, pension plan and capitalization bond retained premiums (Notes 3o and 21d) 11,492,157 9,348,734 20,840,891 17,352,002 - Net premiums written 11,570,205 9,417,553 20,987,758 17,472,664 - Reinsurance premiums (78,048) (68,819) (146,867) (120,662) Variation in technical reserves for insurance, pension plans and capitalization bonds (Note 3o) (6,078,714) (4,136,867) (10,215,581) (8,245,408) Retained claims (Note 3o) (3,109,635) (3,080,226) (6,189,861) (5,442,389) Capitalization bonds drawings and redemptions (Note 3o) (799,815) (708,690) (1,508,505) (1,190,916) Insurance, pension plan and capitalization bond selling expenses (Note 3o) (551,293) (545,884) (1,097,177) (901,100) Personnel expenses (Note 25) (3,047,277) (2,878,257) (5,925,534) (5,040,556) Other administrative expenses (Note 26) (3,321,881) (3,290,486) (6,612,367) (6,129,579) Tax expenses (Note 27) (813,295) (1,122,377) (1,935,672) (1,923,341) Equity in the earnings of unconsolidated companies (Note 13b) 18,610 40,167 58,777 50,065 Other operating income (Note 28) 767,200 885,756 1,652,956 4,359,442 Other operating expenses (Note 29) (2,386,516) (2,373,496) (4,760,012) (6,684,140) Operating income 2,997,813 4,609,274 7,607,087 8,733,587 Non-operating income (Note 30) Income before income taxes and social contribution and non-controlling interests 2,898,213 4,596,638 7,494,851 8,604,045 Income taxes and social contribution (Notes 34a and 34b) Non-controlling interests in subsidiaries Net income 2,832,968 2,792,536 5,625,504 5,487,428 The accompanying Notes are an integral part of these Consolidated Financial Statements. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Statement of Changes in Shareholders’ Equity – R$ thousand Events Capital Capital reserves Profit reserves Asset valuation adjustments Treasury shares Retained earnings Total Capital stock Unrealized capital Share premium Other Legal Statutory Bradesco Subsidiaries Balances on December 31, 2010 - Capital increase with reserves 100,000 - (56,465) (6,149) (37,386) - Capital increase through share subscription - 1,500,000 - 1,500,000 Share premium - (53,042) - (53,042) Acquisition of treasury shares - - 11,441 - 11,441 Asset valuation adjustments - (24,396) (245,361) - - (269,757) Net income - 5,487,428 5,487,428 Allocations: - Reserves - 274,371 3,336,905 - - - (3,611,276) - - Interest on shareholders’ equity paid - (1,560,353) (1,560,353) - Dividends paid - (315,799) (315,799) Balances on June 30, 2011 - - - Balances on December 31, 2011 - - - Acquisition of treasury shares - (1,826) - (1,826) Asset valuation adjustments - 323,981 314,984 - - 638,965 Net income - 2,792,536 2,792,536 Allocations: - Reserves - 139,627 1,700,629 - - - (1,840,256) - - Interest on supplementary shareholders’ equity provisioned - (777,420) (777,420) - Dividends paid - (174,860) (174,860) Balances on March 31, 2012 - - - Asset valuation adjustments - 244,836 3,746,653 - - 3,991,489 Net income - 2,832,968 2,832,968 Allocations: - Reserves - 141,648 1,727,892 - - - (1,869,540) - - Interest on shareholders’ equity paid and/or provisioned - (771,080) (771,080) - Dividends paid - (192,348) (192,348) Balances on June 30, 2012 - - - Balances on December 31, 2011 - - - Acquisition of treasury shares - (1,826) - (1,826) Asset valuation adjustments - 568,817 4,061,637 - - 4,630,454 Net income - 5,625,504 5,625,504 Allocations: - Reserves - 281,275 3,428,521 - - - (3,709,796) - - Interest on shareholders’ equity provisioned and/or provisioned - (1,548,500) (1,548,500) - Dividends paid - (367,208) (367,208) Balances on June 30, 2012 - - - The accompanying Notes are an integral part of these Consolidated Financial Statements. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Value Added Statement – R$ thousand Description 2 nd Quarter % 1 st Quarter % 1 st Half % 1 st Half % 1) Income 1.1) Financial intermediation 1.2) Fee and commission 1.3) Allowance for loan losses 1.4) Other 2) Financial intermediation expenses 3) Inputs acquired from third-parties Materials, water, electricity and gas (141,518) (2.0) (157,351) (1.8) (298,869) (1.9) (291,103) (1.8) Outsourced services (832,281) (12.0) (832,417) (9.5) (1,664,698) (10.6) (1,713,146) (10.8) Communication (415,221) (6.0) (409,514) (4.7) (824,735) (5.2) (768,613) (4.8) Financial system services (162,944) (2.3) (163,397) (1.9) (326,341) (2.1) (229,825) (1.4) Advertising and marketing (162,191) (2.3) (152,510) (1.7) (314,701) (2.0) (395,887) (2.5) Transportation (214,702) (3.1) (212,324) (2.4) (427,026) (2.7) (358,904) (2.3) Data processing (267,944) (3.9) (262,204) (3.0) (530,148) (3.4) (444,380) (2.8) Maintenance and repairs (145,141) (2.1) (145,616) (1.7) (290,757) (1.8) (261,425) (1.6) Security and surveillance (104,772) (1.5) (100,240) (1.1) (205,012) (1.3) (155,935) (1.0) Travel (33,566) (0.5) (32,926) (0.4) (66,492) (0.4) (70,881) (0.4) Other (240,937) (3.4) (238,620) (2.6) (479,557) (3.2) (412,386) (2.7) 4) Gross value added (1-2-3) 5) Depreciation and amortization 6) Net value added produced by the entity (4-5) 7) Value added received through transfer Equity in the earnings (losses) of unconsolidated companies 18,610 0.3 40,167 0.5 58,777 0.4 50,065 0.3 8) Value added to distribute (6+7) 9) Value added distributed Personnel Salaries 1,401,945 20.2 1,353,564 15.4 2,755,509 17.5 2,341,764 14.7 Benefits 616,593 8.9 585,851 6.7 1,202,444 7.6 1,005,968 6.3 Government Severance Indemnity Fund for Employees (FGTS) 129,744 1.9 121,295 1.4 251,039 1.6 216,633 1.4 Other 493,185 7.0 429,932 4.8 923,117 6.0 807,316 5.2 Taxes, Fees and Contributions Federal 1,132,576 16.3 3,156,858 35.9 4,289,434 27.3 5,384,172 33.9 State 1,947 - 1,645 - 3,592 - 2,109 - Municipal 133,778 1.9 137,873 1.6 271,651 1.7 224,852 1.4 9.3) Value distributed to providers of capital Rentals 195,702 2.8 182,515 2.1 378,217 2.4 319,370 2.0 Asset leasing 2,986 - 2,378 - 5,364 - 5,726 - 9.4) Value distributed to shareholders Interest on shareholders’ equity 771,080 11.1 777,420 8.9 1,548,500 9.8 1,560,353 9.8 Dividends 192,348 2.8 174,860 2.0 367,208 2.3 315,799 2.0 Retained earnings 1,869,540 26.9 1,840,256 21.0 3,709,796 23.6 3,611,276 22.7 Non-controlling interests in retained earnings 16,049 0.2 17,718 0.2 33,767 0.2 97,700 0.6 The accompanying Notes are an integral part of these Consolidated Financial Statements. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Consolidated Statement of Cash Flows – R$ thousand 2 nd Quarter 1 st Quarter 1 st Half 1 st Half Cash flow from operating activities: Net Income before income tax and social contribution Adjustments to Net Income before income tax and social contribution Allowance for loan losses 3,650,406 3,298,274 6,948,680 5,219,181 Depreciation and amortization 673,855 654,696 1,328,551 1,170,985 Losses from/provisions for asset impairment - - - 5,967 (Reversal)/expenses with civil, labor and tax provisions 878,092 1,051,791 1,929,883 4,905,664 Expenses with adjustment for inflation and interest on technical reserves for insurance, pension plans and capitalization bonds 1,496,462 2,197,321 3,693,783 3,085,279 Equity in the earnings (losses) of unconsolidated companies (18,610) (40,167) (58,777) (50,065) (Gain)/loss on sale of investments (5,361) (29,205) (34,566) - (Gain)/loss on sale of fixed assets 1,892 4,646 6,538 2,784 (Gain)/loss on sale of foreclosed assets 45,114 50,355 95,469 127,687 Other 101,696 24,331 126,027 114,268 Adjusted net income before taxes Decrease in interbank investments 10,146,122 16,799,797 26,945,919 1,141,492 (Increase)/decrease in securities and derivative financial instruments (12,613,127) 25,598,473 12,985,346 (10,013,598) (Increase)/decrease in interbank and interdepartmental accounts 444,067 (1,885,745) (1,441,678) (1,493,745) (Increase) in loan and leasing operations (11,121,829) (4,203,682) (15,325,511) (22,497,236) (Increase) in insurance premiums receivable (273,531) (167,925) (441,456) (371,824) Increase in technical reserves for insurance, pension plans and capitalization bonds 3,339,510 1,102,819 4,442,329 3,675,933 Increase/(decrease) in deferred income (30,743) (25,223) (55,966) 144,873 (Increase) in other receivables and other assets (6,209,857) (3,253,062) (9,462,919) (8,553,849) (Increase)/decrease in compulsory deposits in the Brazilian Central Bank (990,407) 11,831,805 10,841,398 34,581 Increase/(decrease) in deposits 3,193,384 (3,547,677) (354,293) 20,360,312 Increase/(decrease) in federal funds purchased and securities sold under agreements to repurchase 12,044,214 16,481,811 28,526,025 (7,292,665) Increase in funds from issuance of securities 2,675,581 6,960,186 9,635,767 11,369,611 Increase/(decrease) in borrowings and onlending 782,034 (6,134,694) (5,352,660) 7,011,404 Increase in other liabilities 3,949,169 6,254,535 10,203,704 4,364,515 Income tax and social contribution paid (746,093) (3,681,591) (4,427,684) (3,466,796) Net cash provided by/(used in) operating activities 14,310,253 73,938,507 88,248,760 Cash flow from investing activities: (Purchases)/proceeds from available-for-sale securities (9,379,757) (52,283,516) (61,663,273) (6,782,363) (Purchases)/proceeds from held-to-maturity securities (666,064) 47,590 (618,474) (888,679) Proceeds from sale of foreclosed assets 6,061 51,158 57,219 104,863 Sale of investments 83,120 33,096 116,216 2,594 Proceeds from the sale of premises and equipment and operating leased assets 96,629 167,983 264,612 8,398 Acquisition of foreclosed assets (211,634) (150,389) (362,023) (289,465) Acquisition of investments (824) (1,409) (2,233) (130,249) Acquisition of premises and equipment and operating leased assets (348,391) (546,919) (895,310) (439,797) Acquisition of intangible assets (414,618) (427,942) (842,560) (630,921) Dividends and interest on shareholders' equity received 44,732 9,600 54,332 49,765 Net cash provided by/(used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts 3,968,869 3,212,160 7,181,029 (1,751,235) Capital increase - - - 1,511,441 Dividends and interest on shareholders’ equity paid (186,518) (2,364,275) (2,550,793) (2,300,298) Decrease/Increase in non-controlling interests (59,418) (2,712) (62,130) 29,627 Acquisition of own shares - (1,826) (1,826) (53,042) Net cash provided by/(used in) financing activities 3,722,933 843,347 4,566,280 Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents – at the beginning of the period 58,541,258 36,860,152 36,860,152 36,240,382 Cash and cash equivalents – at the end of the period 65,783,698 58,541,258 65,783,698 42,279,824 Net increase/(decrease) in cash and cash equivalents The accompanying Notes are an integral part of these Consolidated Financial Statements . Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Table of Contents of the Notes to the Consolidated Financial Statements We present below the Notes to the Consolidated Financial Statements of Bradesco, subdivided as follows: Page 1) OPERATIONS 2) PRESENTATION OF THE FINANCIAL STATEMENTS 3)SIGNIFICANT ACCOUNTING POLICIES 4) INFORMATION FOR COMPARISON PURPOSES 5) STATEMENT OF FINANCIAL POSITION AND INCOME STATEMENT ADJUSTED BY OPERATING SEGMENT 6) CASH AND CASH EQUIVALENTS 7) INTERBANK INVESTMENTS 8) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 9) INTERBANK ACCOUNTS – COMPULSORY DEPOSITS 10) LOAN OPERATIONS 11) OTHER RECEIVABLES 12) OTHER ASSETS 13) INVESTMENTS 14) PREMISES AND EQUIPMENT AND LEASED ASSETS 15) INTANGIBLE ASSETS 16) DEPOSITS, FEDERAL FUNDS PURCHASED AND SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 170 17) BORROWING AND ONLENDING 18) PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY 19) SUBORDINATED DEBT 20) OTHER LIABILITIES 21) INSURANCE, PENSION PLAN AND CAPITALIZATION BOND OPERATIONS 22) NON-CONTROLLING INTERESTS IN SUBSIDIARIES 23) SHAREHOLDERS’ EQUITY (PARENT COMPANY) 24) FEE AND COMMISSION INCOME 25) PERSONNEL EXPENSES 26) OTHER ADMINISTRATIVE EXPENSES 27) TAX EXPENSES 28) OTHER OPERATING INCOME 29) OTHER OPERATING EXPENSES 30) NON-OPERATING INCOME 31) RELATED PARTY TRANSACTIONS (DIRECT AND INDIRECT) 32) FINANCIAL INSTRUMENTS 33) EMPLOYEE BENEFITS 34) INCOME TAX AND SOCIAL CONTRIBUTION 35) OTHER INFORMATION Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector publicly traded company that offers multiple services by carrying out all types of authorized banking activities through its commercial, foreign exchange, consumer financing and housing loan portfolios. The Bank operates in a number of other activities through its direct and indirect subsidiaries, particularly in leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. Operations are conducted within the context of the Bradesco Organization’s companies, working in an integrated manner in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The consolidated financial statements of Bradesco include the financial statements of Banco Bradesco, its foreign branches, subsidiaries and jointly-controlled entities, in Brazil and abroad, including SPEs (Special Purpose Entities). They were prepared based on accounting practices determined by Laws 4,595/64 (Brazilian Financial System Law) and 6,404/76 (Brazilian Corporation Law), with the amendments introduced by Laws 11,638/07 and 11,941/09 related to the accounting of operations, as well as the rules and instructions of the National Monetary Council (CMN) and the Brazilian Central Bank (Bacen), Brazilian Securities and Exchange Commission (CVM), when applicable, National Private Insurance Council (CNSP), Insurance Superintendence (Susep) and National Supplementary Healthcare Agency (ANS), and consider the financial statements of leasing companies based on the finance lease accounting method, whereby leased fixed assets are reclassified to the leasing operations account, less the residual value paid in advance. In the preparation of our consolidated financial statements, intercompany transactions, including investments, asset and liability account balances, revenue, expenses and unrealized profit were eliminated and net income and shareholders’ equity due to non-controlling interests were accounted for in a separate line item. In the case of investments which are jointly controlled with other shareholders, asset, liability and income and loss components were proportionally consolidated in the consolidated financial statements in proportion to the interest in the capital stock of each investee. Goodwill determined on acquisition of investments in subsidiaries/affiliates and jointly-controlled entities is included in investments and intangible assets (Note 15a). The exchange variation arising from transactions of foreign branches and subsidiaries is presented in the income statement accounts together with changes in the value of derivative financial instruments and borrowing and onlending operations, in order to eliminate the effect of these investment hedge instruments. The financial statements include estimates and assumptions, such as: the calculation of estimated losses from loan operations; estimates of the fair value of certain financial instruments; civil, tax and labor provisions; losses from impairment of securities classified as available-for-sale and held-to-maturity and non-financial assets; other provisions; the calculation of technical reserves for insurance, pension plans and capitalization bonds; and the determination of the useful life of specific assets. Actual results may differ from those established by these estimates and assumptions. Bradesco’s consolidated financial statements were approved by the Board of Directors on July 20, 2012. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements We present below the main direct and indirect investees included in the Consolidated Financial Statements: Activity Total ownership interest June 30 March 31 June 30 Financial Area – Brazil Alvorada Cartões, Crédito, Financiamento e Investimento S.A. Banking 100.00% 100.00% 100.00% Banco Alvorada S.A. Banking 99.95% 99.95% 99.95% Banco Bradesco Financiamentos S.A. Banking 100.00% 100.00% 100.00% Banco Bankpar S.A. Banking 100.00% 100.00% 100.00% Banco Bradesco BBI S.A. Investment bank 98.35% 98.35% 98.35% Banco Boavista Interatlântico S.A. Banking 100.00% 100.00% 100.00% Bankpar Leasing Mercantil S.A. Leasing 100.00% 100.00% 100.00% Banco Bradesco Cartões S.A. Cards 100.00% 100.00% 100.00% Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% 100.00% 100.00% Banco BERJ S.A. (1) (2) Banking 100.00% 96.23% - Bradesco Leasing S.A. Leasing Mercantil Leasing 100.00% 100.00% 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% 100.00% 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% 100.00% 100.00% Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% 100.00% 100.00% Banco Bradescard S.A. (3) Cards 100.00% 100.00% 100.00% Cielo S.A. (4) Services 28.65% 28.65% 28.65% Cia. Brasileira de Soluções e Serviços - Alelo (4) Services 50.01% 50.01% 50.01% Tempo Serviços Ltda. Services 100.00% 100.00% 100.00% Financial Area – Abroad Banco Bradesco Argentina S.A. Banking 99.99% 99.99% 99.99% Banco Bradesco Europa S.A. Banking 100.00% 100.00% 100.00% Banco Bradesco S.A. Grand Cayman Branch (5) Banking 100.00% 100.00% 100.00% Banco Bradesco New York Branch Banking 100.00% 100.00% 100.00% Bradesco Securities, Inc. Brokerage 100.00% 100.00% 100.00% Bradesco Securities, UK. Brokerage 100.00% 100.00% 100.00% Insurance, Pension Plan and Capitalization Bond Area Atlântica Capitalização S.A. Capitalization bonds 100.00% 100.00% 100.00% Bradesco Argentina de Seguros S.A. Insurance 99.90% 99.90% 99.90% Bradesco Auto/RE Companhia de Seguros Insurance 100.00% 100.00% 100.00% Bradesco Capitalização S.A. Capitalization bonds 100.00% 100.00% 100.00% Bradesco Saúde S.A. Insurance/health 100.00% 100.00% 100.00% Odontoprev S.A. Dental health 43.50% 43.50% 43.50% Bradesco Seguros S.A. Insurance 100.00% 100.00% 100.00% Bradesco Vida e Previdência S.A. Pension plan/insurance 100.00% 100.00% 100.00% Atlântica Companhia de Seguros Insurance 100.00% 100.00% 100.00% Other Activities Andorra Holdings S.A. Holding 100.00% 100.00% 100.00% Bradseg Participações S.A. Holding 100.00% 100.00% 100.00% Bradescor Corretora de Seguros Ltda. Insurance brokerage 100.00% 100.00% 100.00% Bradesplan Participações Ltda. Holding 100.00% 100.00% 100.00% BSP Empreendimentos Imobiliários S.A. (6) Real estate 100.00% 100.00% - Cia. Securitizadora de Créditos Financeiros Rubi Credit acquisition 100.00% 100.00% 100.00% Columbus Holdings S.A. Holding 100.00% 100.00% 100.00% Nova Paiol Participações Ltda. Holding 100.00% 100.00% 100.00% Scopus Tecnologia Ltda. Information technology 100.00% 100.00% 100.00% União Participações Ltda. Holding 100.00% 100.00% 100.00% Company acquired at an auction held by the Rio de Janeiro State Government in May 2011, consolidated as of November 2011, after approval by Bacen; Increase in ownership interest due to acquisition of shares at an auction held in May 2012 and redemption of shares from non-controlling shareholders in June 2012; Current name of Banco Ibi S.A; Company proportionally consolidated, pursuant to CMN Resolution 2,723/00 and CVM Rule 247/96; The special purpose entity International Diversified Payment Rights Company is being consolidated. The company takes part in the securitization operation of future flow of payment orders received from overseas (Note 16d); and Company incorporated in October 2011. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements 3) SIGNIFICANT ACCOUNTING POLICIES a) Functional and Presentation Currencies Consolidated financial statements are presented in reais, which is Bradesco’s functional currency. Operations of foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and therefore, assets, liabilities and income or loss are adjusted to comply with accounting practices adopted in Brazil and translated into reais using the exchange rate of the applicable currency. Gains and losses arising from this translation process are allocated in the period’s income statement to items “Derivative Financial Instruments” and “Borrowing and Onlending Operations”. b) Determination of net income Net income is determined on the accrual basis of accounting, which establishes that income and expenses should be included in the determination of net income in the period to which they relate, simultaneously when correlated, regardless of receipt or payment. Transactions with fixed rates are recorded at their redemption value and income and expenses related to future periods are recorded as a deduction from the corresponding assets and liabilities. Financial income and expenses are prorated daily and calculated based on the exponential method, except when relating to discounted notes or to foreign transactions which are calculated based on the straight-line method. Floating rate or foreign-currency-indexed transactions are updated to the reporting date. Insurance and coinsurance premiums, net of premiums assigned in coinsurance and reinsurance and corresponding commissions, are recognized in income after issuance of corresponding insurance policies and invoices, and recognized on a straight-line basis during the policies’ effective period through accrual and reversal of unearned premiums reserve and deferred selling expenses (deferred acquisition costs). Revenues from premiums and the corresponding selling expenses (deferred acquisition costs), relating to risks in effect but not issued, are recorded in the income statement at the beginning of the risk coverage, based on estimated figures. Revenues and expenses arising from DPVAT insurance operations are recorded based on information provided by the Seguradora Líder dos Consórcios do Seguro DPVAT S.A. Accepted coinsurance and retrocession operations are recorded based on the information received from other companies and IRB - Brasil Resseguros S.A., respectively. Reinsurance operations with IRB Brasil Resseguros S.A. are recorded based on operating and financial transactions sent by IRB whereas operations with other reinsurance companies are recorded based on accounting subject to their analysis. The deferral of reinsurance premiums granted is solidly conducted with the corresponding reinsurance premium and/or reinsurance contract. The brokerage and obtainment of new insurance operations are deferred and recorded in the income statement within a 12-month period on a straight-line basis. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements Pension plan contributions and life insurance premiums with a survival clause are recognized in the income statement as they are received. Income from capitalization bonds are accounted as of its effective receipt. As of 2011, the Company began recognizing expired securities. Revenues from expired capitalization plans are recorded after the statute of limitation, as per Article 206 of the Brazilian Civil Code. The expenses for placement of capitalization bonds, classified as “Acquisition Costs,” are recognized as they are incurred. Payments of redemptions through drawings are recorded as expenses within the month they are made. Expenses with technical reserves for pension plans and capitalization bonds are recorded when their corresponding revenues are recognized. c) Cash and cash equivalents Cash and cash equivalents are represented by: cash in domestic and foreign currency, investments in gold, investments in federal funds purchases and securities sold under agreements to repurchase and interest-earning deposits in other banks, with maturity at inception of 90 days or less and present an insignificant risk of change in fair value, used by Bradesco to manage its short-term commitments. The breakdown of cash and cash equivalents and investments recorded in cash and cash equivalents is presented in Note 6. d) Interbank investments Unrestricted purchase and sale commitments are recorded at fair value. Other investments are recorded at acquisition cost, plus income earned up to the reporting date, net of loss accrual, when applicable. The breakdown, terms and proceeds relating to interbank investments is presented in Note 7. e) Securities – Classification · Trading securities – securities acquired for the purpose of being actively and frequently traded. They are recorded at the acquisition cost, plus income earned and adjusted to market value in the income statement for the period; · Available-for-sale securities – securities that are not specifically intended for trading purposes or to be held to maturity. They are recorded at their acquisition cost, plus income earned, which is recorded in profit or loss in the period and adjusted to market value within shareholders' equity, net of tax effects, which will be recognized in profit or loss only when effectively realized; and · Held-to-maturity securities – securities for which there is intention and financial capacity to hold in the portfolio up to maturity. They are recorded at acquisition cost, plus earnings recognized in profit or loss for the period. Securities classified in the trading and available-for-sale categories, as well as derivative financial instruments, are stated at their estimated fair value in the consolidated statement of financial position. The fair value is generally based on market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair value may require judgment or significant estimates by Management. The classification, breakdown and segmentation of securities are presented in Note 8 (a to d). Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements f) Derivative financial instruments (assets and liabilities) Classified based on Management’s intended use thereof on the date of entering into the operation and whether it was carried out for hedging purposes or not. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customers’ requests for the management of their positions. Gains and losses are recorded in income or expenses accounts of the respective financial instruments. Derivative financial instruments used to mitigate risks deriving from exposure to variations in the market value of financial assets and liabilities are designated as hedges and are classified according to their nature as a: · Market risk hedge: for financial instruments classified in this category as well as the hedge-related financial assets and liabilities, gains and losses, realized or not, are recorded in the income statement; and · Cash flow hedge: the effective portion of valuation or devaluation of financial instruments classified in this category is recorded, net of tax effects, in a specific account in shareholders’ equity. The ineffective portion of the respective hedge is directly recognized in the income statement. The breakdown of amounts included in derivative financial instruments, in equity and memorandum accounts, is disclosed in Note 8 (e to h). g) Loan and leasing operations, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loan and leasing operations, advances on foreign exchange contracts and other receivables with credit characteristics are classified according to their corresponding risk levels in compliance with: (i) the parameters established by CMN Resolution 2,682/99, at nine levels of risk from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment risk. This assessment, which is carried out on a periodic basis, considers current economic conditions and past loan loss experience, as well as specific and general risks relating to operations, borrowers and guarantors. Moreover, the length of the delay in payment defined in CMN Resolution 2,682/99 is also taken into account for customer risk rating purposes as follows: Past-due period (1) Customer rating ● from 15 to 30 days B ● from 31 to 60 days C ● from 61 to 90 days D ● from 91 to 120 days E ● from 121 to 150 days F ● from 151 to 180 days G ● more than 180 days H For operations with unexpired terms more than 36 months, the past-due periods are doubled, as allowed by CMN Resolution 2,682/99. Interest and adjustment for inflation on past-due operations are recognized only up to the 59 th day they are past due. From the 60 th day, they are recognized in deferred income. H-rated past-due operations remain at this level for six months, after which they are written-off against the existing allowance and controlled in memorandum accounts for at least five years. Renegotiated operations are maintained, at least, at the same classification as their prior rating. Renegotiations already charged-off against the allowance and that were recorded in memorandum accounts are rated as “H” level and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant payment on the operation or when new material facts justify a change in risk level, the operation may be reclassified to a lower risk category. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements The estimated allowance for loan losses is calculated at an amount sufficient to cover probable losses and takes into consideration CMN and Bacen rules and instructions, together with assessments carried out by the Management, in the determination of credit risk. Types, figures, terms, risk levels, concentration, economic activity sector, renegotiation and income from loan operations, as well as the breakdown of expenses and equity accounts of allowance for loan losses are presented in Note 10. h) Income tax and social contribution (assets and liabilities) Income tax and social contribution credits, calculated on income tax and social contribution losses and temporary additions are recorded in “Other Receivables - Sundry” and the provisions for deferred tax liabilities on tax differences in leasing depreciation and mark-to-market adjustments of securities are recorded in “Other Liabilities – Tax and Social Security”. Only the income tax rate applies to the tax difference in leasing depreciation. Tax credits on temporary additions will be realized upon use and/or reversal of the corresponding provisions to which they refer. Tax credits on tax losses and negative basis of social contribution will be realized as taxable income is generated, considering the 30% limit of the taxable profit of the reference period. Such tax credits are recorded based on current expectations for realization, taking into account the technical studies and analyses carried out by Management. The provision for income tax is recorded at a rate of 15% of taxable income, plus a 10% surcharge. Social contribution on net income is calculated at a 15% rate for financial institutions and insurance companies and at 9% for other companies. Provisions were recorded for other income and social contribution taxes in accordance with specific applicable legislation. Pursuant to Law 11,941/09, changes in the determination criteria for income, costs and expenses included in the net income for the period, enacted by Law 11,638/07 and by Articles 37 and 38 of Law 11,941/09, shall not have an effect on taxable income, and, for tax purposes, accounting methods and criteria in force on December 31, 2007 are considered. For accounting purposes, the tax effects of adopting the aforementioned laws are recorded in the corresponding deferred tax assets and liabilities. The breakdown of income tax and social contribution, the statement of their calculation, origin and expectation of realization of tax credits, as well as unrecorded tax credits, are presented in Note 34. i) Prepaid expenses Prepaid expenses are represented by payments for future benefits or services, which are recognized in the income statement according to the accrual method of accounting. Incurred costs related to corresponding assets that will generate revenues in subsequent periods are recorded in the income statement according to terms and amounts of benefits expected and written-off directly in the income statement, when corresponding assets and rights are no longer part of the institution’s assets or future expected benefits may no longer be realized. The breakdown of prepaid expenses is presented in Note 12b. j) Investments Investments in subsidiaries, jointly-controlled entities and unconsolidated companies, with significant influence over the investee or ownership of 20% or more in voting capital, are evaluated by the equity method of accounting. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements Tax incentives and other investments are assessed at acquisition cost, net of the provision for impairment, when applicable . Subsidiaries’ and jointly-controlled entities’ accounts were included in the consolidated financial statements, and their breakdown is detailed in Note 2. The breakdown of unconsolidated companies, as well as of other investments, is presented in Note 13. k) Premises and equipment Relate to tangible assets used in the Bank’s activities or acquired for this purpose, including those from operations which transfer risks, benefits and controls of the assets. Fixed assets are stated at acquisition cost, net of the respective accumulated depreciations, calculated using the straight-line method according to the estimated economic useful life of assets, as follows: premises – 4% p.a.; furniture and fixtures, machinery and equipment – 10% p.a.; transport systems – 20% p.a.; and data processing systems – 20% to 50% p.a., and reduced by impairment provisions, when applicable. The breakdown of asset costs and corresponding depreciation, including those arising from operating leases, as well as the unrecorded surplus value for real estate and fixed asset ratios, is presented in Note 14. l) Intangible assets Intangible assets are intangible rights acquired for business activities or used with that purpose. Intangible assets comprise: · Future profitability/customer portfolio acquired and acquisition of the right to provide banking services: this is recorded and amortized, when applicable, over the period in which the asset will directly and indirectly contribute to future cash flows and reduced by impairment provisions, when applicable; and · Software: recorded at cost less amortization calculated using the straight-line method during the estimated useful life (20% to 50% p.a.), which is estimated as of the date it is available for use and reduced by impairment provisions, when applicable. Internal software development costs are recognized as assets when it is possible to demonstrate the intention and ability to complete such development, as well as reliably measuring costs directly attributable to the software, which will be amortized during its estimated useful life, considering the future economic benefits generated. The breakdown of goodwill and other intangible assets, including transactions of these rights by class, is presented in Note 15. m) Asset impairment Securities classified as available-for-sale and held-to-maturity, as well as non-financial assets, except other assets and tax credits, are tested, at least annually, for impairment. If an impairment loss is recognized, it must be recognized in the income statement for the period when the book value of an asset exceeds its recoverable value calculated by: (i) the potential sale value or realization value less the respective expenses or (ii) the value in use calculated by the cash generating unit, whichever is highest. A cash generating unit is the smallest identifiable group of assets that generates cash flows substantially independent from other assets and groups. Impairment losses, when applicable, are presented in Note 15 (b and c). Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements n) Deposits and federal funds purchased and securities sold under agreements to repurchase These are recorded at the amount of the liabilities and include, when applicable, related charges up to the reporting date, on a daily prorated basis. The breakdown of securities recorded in deposits and federal funds purchased and securities sold under agreements to repurchase, as well as its terms and amounts recognized in the statement of financial position and income statement, is presented in Note 16. o) Technical reserves related to insurance, pension plan and capitalization bond activities · Damage, health and group insurance lines, except individual life: - The unearned premiums reserve (PPNG) daily calculated on a pro-rata basis, using premiums net of coinsurance assignment, but including reinsurance transfer operations, is comprised of the portion corresponding to risk periods not arising from insurance policies, and includes the estimate for risks in effect but not issued (RVNE); - The complementary reserve for premium (PCP) is recorded on a monthly basis to complement the PPNG and includes estimates for the risks in effect but not issued (RVNE); - The premium deficiency reserve is recorded when there is insufficiency of the unearned premium reserve to cover incurred claims, considering expected indemnities and related expenses, throughout periods to be incurred related to risks in effect on the reference date of calculation. For individual life insurance, the reserve is recorded to cover differences between the expected present value of indemnities and related future expenses and the expected present value from future premiums; - The mathematical reserve for unvested benefits (PMBaC) is calculated using the difference between the current amount of future benefits and the current amount of future contributions, corresponding to liabilities assumed; - The reserve for vested benefits from the individual health plan portfolio refers to a 5-year coverage for dependents if the policyholder is deceased, adopting a formula included in the actuarial technical note approved by ANS; - The reserve for vested benefits from the individual health plan portfolio comprises liabilities arising from payment release contractual clauses referring to health plan coverage, and its recognition complies with Normative Resolution 75/04 of ANS, and premiums for the payment release of “Bradesco Saúde policyholders - Plano GBS”; - The reserve for redemptions and other amounts to rectify (PROVR) comprises all amounts relating to redemptions to rectify and refund of premiums not yet transferred to the recipient entity; - The reserve for claims incurred but not reported (IBNR) is calculated based on the estimate of claims that have already incurred but have not been reported to the insurance company yet; and - The reserve for unsettled claims (PSL) considers all notices of loss received up to the reporting date and related costs, such as expenses with rectification of claims, fees of loss of suits, among others. The reserve is monetarily restated and includes all claims in litigation; Other reserves are recorded, in the individual health portfolio, to cover the differences between the expected present indemnity amount and future related expenses and the present value of future premiums. Regarding damage insurance, other technical reserves refer to premiums of extended warranty for products whose manufacturer’s guarantee has not ended . Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements · Individual life insurance, excluding equity contribution insurance with survival coverage: - The unexpired risks reserve (PRNE) is calculated on a daily pro-rata basis, using premiums net of coinsurance assignment, yet including reinsurance transfer operations, is comprised of the portion corresponding to periods of risks not arising from insurance policies, and includes the estimate for risks in effect but not issued (RVNE); - The supplementary premium reserve (PCP) is monthly recorded to complement the PRNE and considers the estimate to risks in effect but not issued (RVNE); - The mathematical reserve for unvested benefits (PMBaC) is calculated by the difference between the current amount of future benefits and the current amount of future contributions, corresponding to liabilities; - The reserve for redemption and other amounts to rectify (PROVR) comprises figures related to redemptions to rectify, refund of premiums and portability requested and not yet transferred to the recipient entity; - The reserve for benefits incurred but not reported (IBNR) is calculated based on the estimate of claims that have already incurred but have not been reported to the insurance company yet; - The reserve for benefits to rectify (PBR) considers all notices of claims received up to the reporting date and related costs, such as expenses with rectification of claims, fees of loss of suits, among others. The reserve is monetarily restated and includes all claims in litigation; - The reserve for risk fluctuation (POR) is recorded to cover possible statistical deviation between expected and observed events; and - The financial fluctuation reserve (POF) is recorded up to a limit of 15% of the mathematical reserve for benefits to be granted related to pension plans in the category of variable contribution with a guarantee of earnings to cover possible financial fluctuations. The real interest rate of 4% p.a. is used to calculate this provision. · Pension plans and life insurance covering survival: - The unearned premiums reserve (PRNE) is calculated on a daily pro-rata basis, using premiums net of coinsurance assignment, but including reinsurance transfer operations, and is comprised of the portion corresponding to periods of risks not arising from insurance policies, and includes the estimate for risks in effect but not issued (RVNE); - The mathematical reserve for unvested benefits (PMBaC) refers to participants whose benefits have yet to begin. In defined benefit pension plans, the reserve represents the difference between the current value of future benefits and the current value of future contributions, corresponding to obligations assumed under retirement, disability, pension and regular income plans. The reserve is calculated using methodologies and assumptions set forth in the actuarial technical notes; - Mathematical reserves for unvested benefits pegged to life insurance and unrestricted benefit generating pension plans (VGBL and PGBL), in addition to defined contribution plans, represent the amount of contributions made by participants, net of costs and other contractual charges, plus financial earnings generated by investments in fund quotas in Exclusive Investment Funds (FIEs); - The reserve for redemption and other amounts to rectify (PROVR) comprises figures related to redemptions to rectify, refund of premiums and portability requested and not yet transferred to the recipient entity; - The mathematical reserve for vested benefits (PMBaC) granted refers to participants already using the benefits and corresponds to the present value of future obligations related to the payment of ongoing benefits; Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements - The contribution deficiency (PIC) is recorded for a possible unfavorable fluctuation in technical risks taken in the mathematical reserve for benefits to be granted, considering that the participants are likely to have a higher survival rate. In plans covering survival, the reserve is calculated on an actuarial basis and takes into consideration the actuarial tables AT-2000 Male (normalized) for males and AT-2000 Female (normalized) for females, with an improvement rate of 1.5% p.a. and actual interest rate of 4% p.a. In disability plans covering survival risks, the provision takes into consideration the biometric AT-49 Male table and real interest rate of 4% p.a. The improvement rate is calculated using a technique that automatically updates the survival table, considering the expected increase in future survival rates; - The reserve for administrative expenses (PDA) is recorded to cover future administrative expenses of defined benefit, defined contribution and variable contribution plans; - The reserve for financial surplus (PEF) corresponds to the portion of financial revenue from the investment of provisions that exceeds the minimum returns from pension plans that have a financial excess participation clause ; - The reserve for technical surplus (PET) corresponds to the difference between the expected and the observed amount of events incurred in the period for pension plans with interest clause in technical surplus; - The reserve for events incurred but not reported (IBNR), related to pension plan operations, is recorded in compliance with Susep Circular Letter 288/05; - The reserve for benefits to rectify (PBR) considers all notices of loss received up to the reporting date and related costs, such as expenses with rectification of claims, fees of loss of suits, among others. The reserve is monetarily restated and includes all claims in litigation; - The reserve for risk fluctuation (POR) is recorded to cover statistical deviation between expected and observed events; and - The financial fluctuation reserve (POF) is recorded up to a limit of 15% of the mathematical reserve for benefits to be granted related to pension plans in the category of variable contribution with a guarantee of earnings to cover possible financial fluctuations. The real interest rate of 4% p.a. is used to calculate this provision. · Capitalization bonds: - The mathematical reserve for redemptions is recorded for each active or suspended capitalization bond during the estimated term set forth in the general conditions of the plan, and it is calculated according to the methodology set forth in the actuarial technical notes; - The reserves for redemptions are established for the expired capitalization bonds and unexpired plans where early redemption has been required by the customer. The reserves are adjusted for inflation based on the indexes determined in each plan; - The reserves for unrealized and payable drawings are recorded to cover prizes in future drawings (unrealized) and also for prizes in drawings where customers have already been selected (payable); - The reserve for contingencies is recorded to cover possible insufficiencies related to payments of redemptions required and/or premiums from drawings; and Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements - The reserve for administrative expenses is recorded to cover the plan’s disclosure and selling expenses, brokerage and other expenses. The reserve complies with the methodology set forth in an actuarial technical note. Technical reserves by account, product and segment, as well as amounts and breakdown of plan assets covering these technical reserves, are presented in Note 21. p) Provisions, contingent assets and liabilities and legal liabilities – tax and social security The provisions, contingent assets and liabilities, and legal liabilities are recognized, measured and disclosed in accordance with the criteria defined by CPC 25, approved by CMN Resolution 3,823/09 and CVM Resolution 594/09: · Contingent assets: are not recognized in the financial statements, except when Management has control over the situation or when there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, characterizing the gain as practically certain and confirmed expectations of receipt or compensation with another liability. Contingent assets with probable chances of success are disclosed in the notes to the financial statements; · Provisions: these are recorded taking into consideration the opinion of legal advisors, the nature of the lawsuits, similarity with previous processes, complexity and positioning of the courts, whenever the loss is assessed as probable, which would cause a probable outflow of funds for the settlement of liabilities and when the amounts involved are measurable with sufficient reliability; · Contingent liabilities: according to CPC 25, the term “contingent” refers to liabilities that will not be recorded as their existence will only be confirmed by the occurrence of one or more future and uncertain events beyond Management’s control. Contingent liabilities with possible losses are not recognized in the consolidated financial statements and are disclosed in the note when relevant. Liabilities classified as remote are not recorded as provision nor disclosed; and · Legal obligations - provision for tax risks: results from judicial proceedings, being contested on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully recognized in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recorded, by type, are presented in Note 18. q) Funding expenses Expenses related to funding transactions involving the issuance of securities are recognized in the income statement over the term of the transaction and are presented as reduction of the corresponding liability, and presented in Notes 16c and 19. r) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and monetary and exchange variations (on a daily prorated basis), and less provision for losses, when deemed appropriate. Liabilities comprise known or measurable amounts, including related charges and monetary and exchange variations (on a daily prorated basis). Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements s) Subsequent events These refer to events occurring between the reporting date of financial statements and the date their issuance is authorized. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing on the reporting date of the financial statements; and · Events not resulting in adjustments: events relating to conditions not existing on the reporting date of the financial statements. There was no subsequent event for the consolidated financial statements as of June 30, 2012. 4) INFORMATION FOR COMPARISON PURPOSES Reclassifications No reclassifications or other material information were recorded in current or previous periods that may affect the comparability with the financial statements for the period ended June 30, 2012. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements 5) STATEMENT OF FINANCIAL POSITION AND INCOME STATEMENT ADJUSTED BY OPERATING SEGMENT a) Statement of financial position R$ thousand Financial (1) (2) Insurance group (2) (3) Other activities (2) Eliminations Total consolidated Brazil Abroad Brazil Abroad Assets Current and long-term assets Cash and due from banks 9,646,082 4,288,832 233,160 385 6,662 (177,897) 13,997,224 Interbank investments 90,754,900 2,103,229 - 92,858,129 Securities and derivative financial instruments 184,138,061 10,438,626 128,286,206 3,849 435,169 (794,635) 322,507,276 Interbank and interdepartmental accounts 62,510,217 - 62,510,217 Loan and leasing operations 214,348,388 61,685,258 - - - (37,757,763) 238,275,883 Other receivables and other assets 79,215,279 751,981 8,480,120 2,061 435,470 (3,970,779) 84,914,132 Permanent assets Investments 40,107,790 19,227 1,712,799 152 167,748 (40,118,632) 1,889,084 Premises and equipment and leased assets 3,738,007 17,284 726,689 18 41,339 - 4,523,337 Intangible assets 8,043,179 27,551 871,378 - 103,038 - 9,045,146 Total on June 30, 2012 Total on March 31, 2012 Total on June 30, 2011 Liabilities Current and long-term liabilities Deposits 190,244,668 27,208,443 - - - (383,177) 217,069,934 Federal funds purchased and securities sold under agreements to repurchase 224,802,655 1,175,955 - - - (4,358) 225,974,252 Funds from issuance of securities 39,784,888 12,384,041 - - - (1,011,000) 51,157,929 Interbank and interdepartmental accounts 3,617,758 771 - 3,618,529 Borrowing and onlending 78,064,940 7,364,221 - - - (37,534,883) 47,894,278 Derivative financial instruments 3,440,440 127,645 - 3,568,085 Technical reserves from insurance, pension plans and capitalization bonds - - 111,788,019 1,085 - - 111,789,104 Other liabilities: - Subordinated debts 25,407,968 8,683,153 - 34,091,121 - Other 62,470,081 394,571 10,724,416 732 412,706 (3,767,656) 70,234,850 Deferred income - Non-controlling interests in subsidiaries Shareholders’ equity - Total on June 30, 2012 Total on March 31, 2012 Total on June 30, 2011 Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements b) Income statement R$ thousand Financial (1) (2) Insurance group (2) (3) Other activities (2) Eliminations Total consolidated Brazil Abroad Brazil Abroad Revenues from financial intermediation 42,034,585 769,289 5,353,153 - 20,163 (223,137) 47,954,053 Expenses from financial intermediation 28,607,292 746,535 3,693,783 - - (223,360) 32,824,250 Gross income from financial intermediation - Other operating income/expenses (8,852,855) 25,189 1,270,866 (95) 34,402 (223) (7,522,716) Operating income - Non-operating income (96,024) 3,645 (19,432) - (425) - (112,236) Income before taxes and non-controlling interests - Income tax and social contribution (724,526) (934) (1,096,031) (119) (13,970) - (1,835,580) Non-controlling interests in subsidiaries (4,693) - (28,901) - (173) - (33,767) Net income for the 1 st half of 2012 - Net income for the 1 st half of 2011 - Net income for the 2 nd quarter of 2012 - Net income for the 1 st quarter of 2012 - The “Financial” segment comprises: financial institutions; holding companies (which are mainly responsible for managing financial resources); as well as credit card, consortium and asset management companies; The asset, liability, income and expense balances among companies from the same segment are being eliminated; The “Insurance Group” segment comprises insurance, pension plan and capitalization bond companies; and Related to amounts eliminated among companies from different segments, as well as among operations carried out in Brazil and abroad. 6) CASH AND CASH EQUIVALENTS R$ thousand June 30 March 31 June 30 Funds available in domestic currency 9,320,776 17,254,340 5,483,512 Funds available in foreign currency 4,676,339 7,814,216 2,231,279 Investments in gold 109 101 83 Total cash and due from banks Short-term interbank investments (1) 51,786,474 33,472,601 34,564,950 Total cash and cash equivalents Refer to operations with maturity dates at inception of 90 days or less and with insignificant risk of change in fair value. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements 7) INTERBANK INVESTMENTS a) Breakdown and maturities R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days June 30 March 31 June 30 Investments in federal funds purchased and securities sold under agreements to repurchase: Own portfolio position - - ● National treasury notes 5,083,840 1,563,343 - - 6,647,183 1,042,171 30,557,728 ● National treasury bills 3,427,040 484,748 - - 3,911,788 7,046,560 230,380 ● Financial treasury bills - 479,253 6,833,946 ● Other 928 - - - 928 618 - Funded position - - ● Financial treasury bills 128,443 - - - 128,443 5,059,896 17,276,150 ● National treasury notes 41,291,683 3,260,451 - - 44,552,134 47,364,191 12,168,998 ● National treasury bills 14,199,957 6,800,142 - - 21,000,099 8,944,891 5,569,159 Short position - - ● National treasury bills 4,017,624 1,997,094 - - 6,014,718 4,531,660 5,499,129 Subtotal - - Interest-earning deposits in other banks : ● Interest-earning d eposits in other banks 4,960,513 1,712,920 1,951,115 1,978,788 10,603,336 10,221,638 8,018,886 ● Provisions for losses (131) (139) (230) - (500) (495) (7,163) Subtotal Total on June 30, 2012 % Total on March 31, 2012 % Total on June 30, 2011 % b) Income from interbank investments Classified in the income statement as income on securities transactions. R$ thousand 2 nd Quarter 1 st Quarter 1 st Half 1 st Half Income from investments in purchase and sale commitments: · Own portfolio position 329,993 455,172 785,165 1,704,746 · Funded position 1,371,859 1,508,993 2,880,852 2,362,127 · Short position 280,696 163,669 444,365 503,373 Subtotal Income from interest-earning deposits in other banks Total (Note 8h) Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements 8) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by business segment and issuer R$ thousand Financial Insurance/ capitalization bonds Pension plans Other activities June 30 % March 31 % June 30 % Trading securities 57.6 - Government securities 76,706,503 1,118,163 18,200 242,650 78,085,516 27.9 71,892,738 28.3 49,319,589 26.3 - Corporate securities 35,382,827 2,242,713 577,512 77,267 38,280,319 13.7 37,018,709 14.7 27,973,245 14.9 - Derivative financial instruments (1) 3,151,941 - - - 3,151,941 1.1 2,265,385 0.9 2,259,072 1.2 - PGBL / VGBL restricted bonds - - 41,640,069 - 41,640,069 14.9 37,145,196 14.6 25,376,974 13.7 Available-for-sale securities 41.0 - Government securities 59,724,673 10,102,672 24,862,483 - 94,689,828 33.8 56,601,663 22.3 36,807,495 19.6 - Corporate securities 16,626,822 1,584,201 1,920,372 58,123 20,189,518 7.2 16,983,542 6.7 15,084,296 8.1 Held-to-maturity securities (4) - - 1.4 - Government securities 323,880 - 3,616,541 - 3,940,421 1.4 31,294,478 12.3 29,918,615 16.0 - Corporate securities - 449,791 0.2 462,062 0.2 Subtotal 100.0 Purchase and sale commitments (2) 1,984,099 7,045,542 33,433,999 66,024 42,529,664 41,307,953 44,223,223 Overall total - Government securities 136,755,056 11,220,835 28,497,224 242,650 176,715,765 63.1 159,788,879 63.0 116,045,699 61.8 - Corporate securities 55,161,590 3,826,914 2,497,884 135,390 61,621,778 22.0 56,717,427 22.4 45,778,675 24.5 - PGBL / VGBL restricted bonds - - 41,640,069 - 41,640,069 14.9 37,145,196 14.6 25,376,974 13.7 Subtotal 100.0 Purchase and sale commitments (2) 1,984,099 7,045,542 33,433,999 66,024 42,529,664 41,307,953 44,223,223 Overall total Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements b) Breakdown of consolidated portfolio by issuer Securities (3) R$ thousand June 30 March 31 June 30 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Restated cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market Fair/book value (5) (6) (7) Mark-to-market Government securities Financial treasury bills 265,942 148,939 830,229 6,681,685 7,926,795 7,923,387 3,408 7,708,980 2,829 7,265,149 (43,707) National treasury bills 29,187,402 959,548 13,634,613 45,892,921 89,674,484 88,259,078 1,415,406 66,035,689 790,288 35,967,004 (149,641) National treasury notes 8,126,165 539,270 8,027,584 61,050,282 77,743,301 70,268,678 7,474,623 84,404,243 658,398 71,177,880 (251,488) Brazilian foreign debt notes 19,218 18,474 496,629 675,571 1,209,892 1,066,251 143,641 1,443,689 120,275 1,460,687 75,063 Privatization currencies - - - 77,905 77,905 65,007 12,898 79,040 10,417 84,482 13,309 Foreign government securities - 67,259 - 58 67,317 67,307 10 103,726 - 75,868 30 Other 6,973 3,461 3,892 1,745 16,071 15,402 669 13,512 (33) 14,629 (202) Corporate securities Bank deposit certificates 332,973 1,360,511 54,695 1,244,929 2,993,108 2,993,108 - 2,487,518 - 1,884,451 - Shares 5,100,498 - - - 5,100,498 6,841,694 (1,741,196) 4,320,027 (1,129,026) 4,083,407 (845,303) Debentures 14,159 1,061,206 1,548,088 24,625,828 27,249,281 27,306,285 (57,004) 25,072,384 (67,393) 21,714,062 (16,430) Promissory notes 129,425 1,053,058 6,158 - 1,188,641 1,193,135 (4,494) 807,765 (2,497) 191,312 (2,289) Foreign corporate securities 132,945 - 21,234 7,136,679 7,290,858 7,019,956 270,902 5,070,851 317,218 3,631,192 141,537 Derivative financial instruments (1) 2,146,149 344,524 299,466 361,802 3,151,941 2,906,357 245,584 2,265,385 92,876 2,259,072 65,267 Other 7,265,197 480,115 109,286 6,792,853 14,647,451 14,195,608 451,843 16,693,497 248,665 12,015,179 (1,640) PGBL / VGBL restricted bonds - - - Subtotal Purchase and sale commitments (2) 39,941,728 2,554,159 225 33,552 42,529,664 42,529,664 - 41,307,953 - 44,223,223 - Hedge – cash flow (Note 8g) - (948,962) - (998,291) - 418,395 Overall total Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements c) Consolidated classification by category, maturity and operating segment I) Trading securities Securities (3) R$ thousand June 30 March 31 June 30 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/ book value (5) (6) (7) Restated cost Mark-to-market Fair/ book value (5) (6) (7) Mark-to-market Fair/ book value (5) (6) (7) Mark-to-market - Financial National treasury bills 18,149,767 27,071 1,190,084 34,932,450 54,299,372 53,363,689 935,683 32,610,606 547,956 24,874,629 (69,993) Financial treasury bills 238,123 59,357 664,989 5,181,227 6,143,696 6,141,047 2,649 6,429,571 2,220 5,931,111 (38,477) Bank deposit certificates 305,518 456,253 44,359 272,584 1,078,714 1,078,714 - 877,221 - 378,259 - Derivative financial instruments (1) 2,146,149 344,524 299,466 361,802 3,151,941 2,906,357 245,584 2,265,385 92,876 2,259,072 65,267 Debentures 5,951 526,509 1,548,088 23,665,269 25,745,817 25,826,045 (80,228) 23,617,964 (74,708) 20,239,214 (18,321) Promissory notes 123,851 1,019,455 - - 1,143,306 1,147,800 (4,494) 722,185 (2,497) 147,325 (2,284) National treasury notes 8,122,015 409,574 1,670,467 5,986,558 16,188,614 15,931,969 256,645 29,198,292 245,453 16,842,384 (109,529) Foreign corporate securities 444 - 17,412 43,143 60,999 61,173 (174) 50,403 794 55,519 1,008 Foreign government securities - 67,259 - 58 67,317 67,307 10 103,726 - 75,868 30 Shares 843,424 - - - 843,424 851,774 (8,350) 183,500 (1,684) 64,349 (16) Other 5,323,540 306,373 10,859 877,299 6,518,071 6,518,479 (408) 9,065,377 (1,014) 4,703,730 986 - Insurance companies and capitalization bonds - - - Financial treasury bills - 50,424 115,131 875,937 1,041,492 1,041,492 - 551,106 - 583,919 - National treasury bills 25,002 - - 10,566 35,568 35,568 - 34,397 - 27,407 - Bank deposit certificates 629 171,702 7,529 487,764 667,624 667,624 - 412,360 - 472,086 - National treasury notes - - 1,405 39,698 41,103 41,103 - 2,665,666 - 576,020 - Other 1,291,944 32,436 6,158 244,551 1,575,089 1,575, 089 - 1,285,010 - 1,208,230 - - Pension plans Financial treasury bills - 525 - 5,279 5,804 5,804 - 15,365 - 6,973 - National treasury notes - - - 12,394 12,394 11,218 1,176 11,887 825 57,667 (8) PGBL / VGBL restricted bonds 9,334,581 3,432,623 2,769,195 26,103,670 41,640,069 41,640,069 - 37,145,196 - 25,376,974 - Other 501,902 - - 75,612 577,514 577, 514 - 770,253 - 714,638 - - Other activities - - - Financial treasury bills 9,260 4,213 40,501 164,500 218,474 218,474 - 212,994 - 251,040 - Bank deposit certificates - 8,863 2,808 16,379 28,050 28,050 - 16,843 - 9,114 - National treasury bills 10,679 800 - 8,498 19,977 19,977 - 22,354 - 11,294 - Debentures - 657 - 4,678 5,335 5,335 - 5,230 - 7,931 - National treasury notes 4,150 49 - - 4,199 4,199 - 10,053 - 24,378 - Other 2,264 19,948 513 21,157 43,882 43,882 - 39,084 - 29,749 - Subtotal Purchase and sale commitments (2) - - - Financial/other 2,017,536 32,362 225 - 2,050,123 2,050,123 - 2,189,926 - 2,394,009 - Insurance companies and capitalization bonds 6,448,810 60,879 - - 6,509,689 6,509,689 - 5,353,369 - 5,120,601 - Pension plans - PGBL/VGBL 30,218,215 2,460,918 - 33,099 32,712,232 32,712,232 - 33,469,510 - 34,734,077 - - Funds 678,532 - - - 678,532 678,532 - 295,148 - 1,974,536 - Overall total Derivative financial instruments (liabilities) Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements II) Available-for-sale securities Securities (3) (8) R$ thousand June 30 March 31 June 30 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/ book value (5) (6) (7) Restated cost Mark-to-market Fair/ book value (5) (6) (7) Mark-to-market Fair/ book value (5) (6) (7) Mark-to-market - Financial National treasury bills 11,001,954 931,677 12,444,528 10,941,408 35,319,567 34,839,844 479,723 33,368,330 242,331 11,026,933 (79,656) Brazilian foreign debt securities 16,141 18,474 223,226 628,171 886,012 742,371 143,641 1,128,269 120,479 680,975 73,875 Foreign corporate securities 126,599 - 3,822 7,093,536 7,223,957 6,952,881 271,076 5,020,449 316,425 3,570,673 140,530 National treasury notes - 9 6,355,713 16,644,401 23,000,123 22,614,954 385,169 21,521,219 412,119 24,520,456 (141,951) Financial treasury bills 18,559 34,420 1,051 378,470 432,500 431,954 546 409,954 400 398,488 (5,357) Bank deposit certificates 24,776 723,694 - 468,202 1,216,672 1,216,672 - 1,163,284 - 984,358 - Debentures - 8,269 - 713,271 721,540 721,472 68 705,097 103 727,874 142 Shares 1,552,806 - - - 1,552,806 2,031,449 (478,643) 1,241,078 (353,249) 1,220,760 (157,138) Privatization currencies - - - 77,905 77,905 65,007 12,898 79,040 10,417 84,482 13,309 Other 77,177 159,206 101,804 5,582,226 5,920,413 5,435,706 484,707 5,588,481 279,215 5,245,057 25,926 - Insurance companies and capitalization bonds 74 Financial treasury bills - - 74 16,757 16,831 16,810 21 17,742 21 18,939 - National treasury notes - - - 10,085,842 10,085,842 8,307,771 1,778,071 - Shares 1,316,485 - - - 1,316,485 1,813,104 (496,619) 1,391,166 (286,143) 1,323,472 (262,141) Debentures 8,197 141,961 - 90,935 241,093 229,858 11,235 198,581 7,084 192,163 1,542 Other 20,983 - - 5,639 26,622 54,688 (28,066) 25,956 (26,489) 31,443 (26,319) - Pension plans Shares 1,382,815 - - - 1,382,815 2,140,398 (757,583) 1,502,048 (487,951) 1,462,144 (426,008) Financial treasury bills - - 8,484 59,513 67,997 67,804 193 72,248 196 72,825 130 National treasury notes - - - 24,794,485 24,794,485 19,740,907 5,053,578 - Debentures 11 383,025 - 139,791 522,827 510,907 11,920 81,904 129 75,692 206 Other 14,731 - - - 14,731 18,469 (3,738) 15,370 (3,291) 50,228 (1,247) Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements Securities (3) (8) R$ thousand June 30 March 31 June 30 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/ book value (5) (6) (7) Restated cost Mark-to-market Fair/ book value (5) (6) (7) Mark-to-market Fair/ book value (5) (6) (7) Mark-to-market - Other activities - Bank deposit certificates 2,050 - - - 2,050 2,050 - 4,864 - 3,785 - Other 56,073 - - - 56,073 56,073 - 50,125 - 201,044 - Subtotal Purchase and sale commitments (2) - Insurance companies and capitalization bonds - Pension plans 42,782 - - 453 43,235 43,235 - Funds 42,782 - - 453 43,235 43,235 - Subtotal Hedge – cash flow (Note 8g) - (948,962) - (998,291) - 418,395 Overall total (8) Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements III) Held-to-maturity securities Securities (3) R$ thousand June 30 March 31 June 30 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Restated cost (5) (6) Restated cost (5) (6) Restated cost (5) (6) Financial - Brazilian foreign debt notes 3,077 - 273,403 47,400 323,880 297,353 761,640 Insurance companies and capitalization bonds - Debentures - 28,921 29,321 National treasury notes - 8,185,529 7,890,338 Pension plans - - Debentures - 420,870 432,741 National treasury notes - 129,638 - 3,486,903 3,616,541 22,811,596 21,266,637 Overall total (4) Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements d) Breakdown of the portfolios by financial statement classification Securities R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total on June 30 (3) (5) (6) (7) Total on March 31 (3) (5) (6) (7) Total on June 30 (3) (5) (6) (7) Own portfolio Fixed income securities ● Financial treasury bills 265,942 109,228 773,069 4,405,483 5,553,722 5,531,802 4,792,260 ● Purchase and sale commitments (2) 39,941,728 2,554,159 225 33,552 42,529,664 41,307,953 44,223,223 ● National treasury notes 8,126,165 129,861 233,046 38,427,377 46,916,449 56,194,530 29,962,605 ● Brazilian foreign debt securities 13,901 18,474 252,717 456,563 741,655 482,888 254,295 ● Bank deposit certificates 332,973 1,360,511 54,695 1,244,929 2,993,108 2,487,518 1,884,451 ● National treasury bills 20,271,497 3,800 346,475 207,132 20,828,904 1,059,458 2,311,375 ● Foreign corporate securities 125,167 - 21,234 6,511,499 6,657,900 3,816,406 1,432,858 ● Debentures 14,159 1,061,206 1,548,088 24,625,828 27,249,281 25,072,384 21,714,062 ● Promissory notes 129,425 1,053,058 6,158 - 1,188,641 807,765 191,312 ● Foreign government securities - 67,259 - 58 67,317 103,726 75,868 ● PGBL/VGBL restricted bonds 9,334,581 3,432,623 2,769,195 26,103,670 41,640,069 37,145,196 25,376,974 ● Other 7,272,170 483,576 113,178 6,794,598 14,663,522 16,707,009 12,029,808 Equity securities - - - ● Shares of listed companies (technical provision) 1,531,810 - - - 1,531,810 1,811,145 1,728,161 ● Shares of listed companies (other) 3,568,688 - - - 3,568,688 2,508,882 2,355,246 Restricted securities Repurchase agreements ● National treasury bills 8,915,905 955,748 12,419,055 43,018,157 65,308,865 60,570,888 31,275,361 ● Brazilian foreign debt securities 5,317 - 243,912 219,008 468,237 960,801 1,206,392 ● Financial treasury bills - 2,501 4,521 521,553 528,575 284,856 294,435 ● National treasury notes - 409,409 7,689,322 22,417,374 30,516,105 28,209,713 41,215,275 ● Foreign corporate securities 7,778 - - 625,180 632,958 1,254,445 2,198,334 Brazilian Central Bank - ● National treasury bills - 1,002,782 1,301,564 Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements Securities R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total on June 30 (3) (5) (6) (7) Total on March 31 (3) (5) (6) (7) Total on June 30 (3) (5) (6) (7) Privatization currencies - - - Guarantees provided - ● National treasury bills - - 144,864 1,670,254 1,815,118 1,600,145 71,241 ● Financial treasury bills - 37,210 52,639 1,736,789 1,826,638 1,874,837 2,119,052 ● National treasury notes - - 105,216 205,531 310,747 - - Derivative financial instruments (1) Securities subject to unrestricted repurchase agreements - - ● National treasury bills - - 724,219 997,378 1,721,597 1,802,416 1,007,463 ● Financial treasury bills - - - 17,860 17,860 17,485 59,402 Overall total % Consistent with the criterion adopted by Bacen Circular Letter 3,068/01 and due to the characteristics of the securities, we are considering the derivative financial instruments, except those considered as cash flow hedges under the category “Trading Securities”; These refer to investment fund resources and managed portfolios applied on purchase and sale commitments with Bradesco, whose owners are consolidated subsidiaries, included in the consolidated financial statements; The investment fund quotas were distributed according to the instruments composing their portfolios and preserving the category classification of the funds; In compliance with the provisions of Article 8 of Bacen Circular Letter 3,068/01, Bradesco declares that it has both the financial capacity and the intention to hold to maturity the securities classified as ‘held-to-maturity.’ This financial capacity is evidenced in Note 32a, which presents the maturities of asset and liability operations. As at June 30, 2012, R$28,501,990 thousand was transferred from “Held to Maturity” to “Available-for-Sale” due to reclassification made by the Insurance Group after adoption of CPCs 38 and 40; The number of days to maturity was based on the maturity of the securities, regardless of their accounting classification; This column reflects book value subsequent to mark-to-market according to item (7), except for held-to-maturity securities, whose market value is higher than the restated cost in the amount of R$2,221,338 thousand (R$6,477,950 thousand on March 31, 2012 and R$3,457,591 thousand on June 30, 2011); The market value of securities is determined based on the market price available on the reporting date. Should there be no market prices available, amounts are estimated based on the prices quoted by dealers, on pricing models, quotation models or price quotations for instruments with similar characteristics; in case of investment funds, the restated cost reflects the market value of the respective quotas; and In the first half of 2012, other than temporary impairments were not realized for the securities classified as “available for sale.” Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements e) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recorded in the statement of financial position or in memorandum accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposures. These operations involve a series of derivatives, including interest rate swaps, currency swaps, futures and options. Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly in order to mitigating the risks of operations carried out by the Bank and its subsidiaries. Securities classified in the trading and available-for-sale categories, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their estimated fair value. Fair value is generally based on market prices or quotations for assets or liabilities with similar characteristics. Should market prices not be available, fair values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair value may require judgment or significant estimates by the Management. Market price quotations are used to determine the fair value of derivative financial instruments. The fair value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors. The information to build yield curves is mainly obtained from the Securities, Commodities and Futures Exchange (BM&FBOVESPA) and the domestic and international secondary market. These yield curves are used to determine the fair value of currency swaps, interest rate and other risk factors swaps. The fair value of forward and futures contracts is also determined based on market price quotations for derivatives traded at the stock exchange or using methodologies similar to those outlined for swaps. The fair values of loan derivative instruments are determined based on market price quotation or from specialized entities. The fair value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair value of corresponding assets. Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swap and futures operations and are registered at the OTC Clearing House (CETIP) and BM&FBOVESPA. Operations involving forward contracts of indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Derivative financial instruments abroad refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges of Chicago and New York, as well as the over-the-counter markets. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements I) Amount of derivative financial instruments recorded in equity and memorandum accounts R$ thousand June 30 March 31 June 30 Overall amount Net amount Overall amount Net amount Overall amount Net amount Futures contracts Purchase commitments: - Interbank market 40,918,242 - 39,672,495 - 24,939,155 - - Foreign currency 10,504,659 - 14,395,228 - 6,558,007 - - Other 10,333 - 3,762 - - - Sale commitments : - Interbank market 199,271,376 158,353,134 107,452,629 67,780,134 127,332,061 102,392,906 - Foreign currency 34,158,916 23,654,257 23,697,830 9,302,602 15,859,337 9,301,330 - Other 1,124,898 1,114,565 1,096,835 1,093,073 1,251,500 1,251,500 Option contracts Purchase commitments: - Interbank market 51,627,400 - 37,016,660 14,407,160 19,383,650 - - Foreign currency 617,196 - 720,132 - 229,232 - - Other 743,543 - 473,772 - 683,699 - Sale commitments: - Interbank market 65,521,650 13,894,250 22,609,500 - 20,218,600 834,950 - Foreign currency 823,684 206,488 1,189,137 469,005 1,572,330 1,343,098 - Other 1,066,301 322,758 973,888 500,116 815,944 132,245 Forward contracts Purchase commitments: - Foreign currency 23,924,878 9,216,756 26,033,837 9,753,316 4,661,005 - - Other 972,576 - 116,057 - 67,824 - Sale commitments: - Foreign currency 14,708,122 - 16,280,521 - 5,915,486 1,254,481 - Other 1,259,094 286,518 1,430,359 1,314,302 409,452 341,628 Swap contracts Assets (long position): - Interbank market 7,380,073 - 6,394,832 - 2,886,823 - - Fixed rate 2,035,035 - 2,182,916 - 623,232 - - Foreign currency (3) 23,241,531 - 16,670,411 - 13,144,704 4,373,384 - Reference Interest Rate (TR) 15,000 - 15,000 - 15,034 - - Special Clearance and Custody System Rate (Selic) 21,273 21,012 21,436 18,633 32,345 5,991 - General Price Index –Market (IGP-M) 2,102,500 1,300,776 2,030,873 1,348,450 1,723,951 1,448,753 - Other 1,948,964 968,518 1,601,326 703,267 1,030,530 587,263 Liabilities (short position): - Interbank market 7,676,179 296,106 6,891,256 496,424 6,806,431 3,919,608 - Fixed rate 3,128,402 1,093,367 2,676,811 493,895 660,915 37,683 - Foreign currency (3) 23,343,946 102,415 16,887,979 217,568 8,771,320 - - TR 1,111,077 1,096,077 1,218,745 1,203,745 1,249,723 1,234,689 - Selic 261 - 2,803 - 26,354 - - IGP-M 801,724 - 682,423 - 275,198 - - Other 980,446 - 898,059 - 443,267 - Derivatives include operations maturing in D+1. Includes cash flow hedges to protect CDI-related funding, in the amount of R$43,208,629 thousand (R$50,521,744 thousand on March 31, 2012 and R$57,502,527 thousand on June 30, 2011) (Note 8g); Includes specific hedges to protect investments abroad that totaled R$22,039,753 thousand (R$19,852,177 thousand on March 31, 2012 and R$16,617,177 thousand on June 30, 2011); and Includes credit derivative operations (Note 8f). For the purpose of obtaining an increased liquidation guarantee in operations with financial institutions and customers, Bradesco set forth agreements for compensation and liquidation of obligations within the National Financial System, in accordance with CMN Resolution 3,263/05. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements II) Breakdown of derivative financial instruments (assets and liabilities) stated at restated cost and market value R$ thousand June 30 March 31 June 30 Restated cost Mark-to-market adjustment Market value Restated cost Mark-to-market adjustment Market value Restated cost Mark-to-market adjustment Market value Adjustment receivables – swaps 522,409 174,587 696,996 488,839 87,427 576,266 1,532,971 83,973 1,616,944 Receivable forward purchases 1,393,852 - 1,393,852 316,476 - 316,476 62,982 - 62,982 Receivable forward sales 927,406 - 927,406 1,347,775 - 1,347,775 568,798 - 568,798 Premiums on exercisable options 62,690 70,997 133,687 19,419 5,449 24,868 29,054 (18,706) 10,348 Total assets Adjustment payables – swaps (458,288) (536,367) (994,655) (568,300) (349,249) (917,549) (413,402) 19,869 (393,533) Payable forward purchases (1,044,245) - (1,044,245) (171,988) - (171,988) (367,969) - (367,969) Payable forward sales (1,389,447) - (1,389,447) (1,562,415) - (1,562,415) (397,475) - (397,475) Premiums on written options (92,519) (47,219) (139,738) (60,885) 10,058 (50,827) (79,787) 17,432 (62,355) Total liabilities III) Futures, option, forward and swap contracts – (Notional) R$ thousand 1 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total on June 30 Total on March 31 Total on June 30 Futures contracts 70,458,929 5,152,022 79,430,212 130,947,261 285,988,424 186,318,779 175,940,060 Option contracts 16,386,441 510,009 103,294,015 209,309 120,399,774 62,983,089 42,903,455 Forward contracts 30,355,141 2,553,277 3,261,190 4,695,062 40,864,670 43,860,774 11,053,767 Swap contracts 12,264,083 12,678,480 3,410,103 7,694,714 36,047,380 28,340,528 17,839,675 Total on June 30, 2012 Total on March 31, 2012 Total on June 30, 2011 Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements IV) Types of guarantee margin for derivative financial instruments, mainly futures contracts R$ thousand June 30 March 31 June 30 Government securities National treasury notes 3,001,541 143,225 1,501,123 Financial treasury bills 34,700 34,038 31,315 National treasury bills 3,553,173 3,986,464 1,293,865 Total V) Revenues and expenses, net R$ thousand 2 nd Quarter 1 st Quarter 1 st Half 1 st Half Swap contracts (444,133) (100,135) (544,268) 493,853 Forward contracts 218,510 (141,389) 77,121 (280,480) Option contracts 34,797 26,743 61,540 (350) Futures contracts (1,428,884) (298,591) (1,727,475) 945,547 Foreign exchange variation of investments abroad 380,459 (97,953) 282,506 (986,533) Total VI) Overall amounts of derivative financial instruments, broken down by trading place and counter parties R$ thousand June 30 March 31 June 30 CETIP (over-the-counter) 161,548,368 31,858,785 20,335,016 BM&FBOVESPA (stock exchange) 280,309,953 246,035,902 214,278,318 Abroad (over-the-counter ) (1) 35,763,455 42,410,154 10,208,708 Abroad (stock exchange ) (1) 5,678,472 1,198,329 2,914,915 Total Comprise operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets. On June 30, 2012, counterparties are distributed among corporate entities with 91%, financial institutions with 8% and individuals/others with 1%. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements f) Credit Default Swaps (CDS) In general, these represent bilateral agreements in which one of the parties purchases protection against the credit risk of a certain financial instrument (the risk is transferred). The selling counterparty receives remuneration that is usually paid in a linear manner during the term of the agreement. In the case of a default, the purchasing counterparty will receive a payment to offset the loss incurred on the financial instrument. In this case, the selling counterparty usually receives the underlying asset of the agreement in exchange for the payment. R$ thousand Credit risk amount Effect on the calculation of the required shareholders’ equity June 30 March 31 June 30 June 30 March 31 June 30 Sold protection Credit swaps whose underlying assets are : ● Securities – Brazilian public debt (323,408) (528,409) (452,719) - - - ● Derivatives with companies (4,043) (3,644) (3,122) (222) (200) (172) Purchased protection Credit swaps whose underlying assets are : ● Securities – Brazilian public debt 656,922 628,625 476,136 - - - ● Derivatives with companies 26,277 23,687 4,683 2,890 2,606 515 Total Deposited margin 5,053 4,555 6,357 Bradesco carries out operations involving credit derivatives in order to better manage its risk exposure and assets. Contracts related to the credit derivatives operations described above have several maturities up to 2013. The mark-to-market of protection rates that remunerate the counterparty selling protection amounts to R$505 thousand (R$(993) thousand on March 31, 2012 and R$654 thousand on June 30, 2011). There was no credit event related to triggering events as defined in the contracts in the period. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements g) Cash flow hedge Bradesco uses cash flow hedges to protect its cash flows from payment of interest rates on funds indexed to Bank Deposit Certificates (CDB), related to variable interest rate risk of Interbank Deposit Rate (DI Cetip), thus registering fixed cash flows. Bradesco trades DI Future contracts at BM&FBOVESPA since 2009, using them as cash flow hedges for funding linked to DI. The following table presents the DI Future position, where: R$ thousand June 30 March 31 June 30 DI Future with maturity between 2012 and 2017 43,208,629 50,521,744 57,502,527 Funding indexed to CDI 41,691,552 49,100,823 57,473,929 Mark-to-market adjustment recorded in shareholders’ equity (1) (948,962) (998,291) 418,395 Ineffective market value recorded in the income statement (56) (453) 17 The adjustment in shareholders’ equity is R$(569,377) thousand, net of tax effects (R$(598,975) thousand on March 31, 2012 and R$251,037 thousand on June 30, 2011). The effectiveness of the hedge portfolio was assessed in conformity with Bacen Circular Letter 3,082/02. h) Income from securities, insurance, pension plans and capitalization bonds financial activities and derivative financial instruments R$ thousand 2 nd Quarter 1 st Quarter 1 st Half 1 st Half Fixed income securities 6,016,083 5,138,381 11,154,464 6,239,210 Interbank investments (Note 7b) 2,175,753 2,376,279 4,552,032 4,880,670 Equity securities 683 15,016 15,699 8,851 Subtotal Financial result of insurance, pension plans and capitalization bonds 2,202,039 3,151,543 5,353,582 4,960,069 Income from derivative financial instruments (Note 8e V) (1,239,251) (611,325) (1,850,576) 172,037 Total Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements 9) INTERBANK ACCOUNTS – COMPULSORY DEPOSITS a) Compulsory reserve R$ thousand Remuneration June 30 March 31 June 30 Reserve requirements – demand deposits not remunerated 8,524,372 8,717,465 7,981,845 Reserve requirements – savings deposits savings index 12,348,150 11,959,479 10,907,864 Time reserve requirements (1) Selic rate 15,059,103 14,918,473 19,538,124 Collection of funds from rural loan (2) not remunerated - - 39,722 Additional reserve requirements Selic rate 24,437,733 23,783,534 26,694,883 · Savings deposits 6,173,067 5,978,759 5,453,932 · Demand deposits 4,092,235 3,899,553 3,912,803 · Time deposits (1) 14,172,431 13,905,222 17,328,148 Restricted deposits – National Housing System (SFH) TR + interest rate 547,312 540,115 517,365 Funds from rural loan not remunerated 578 578 578 Total For more information on new rules on compulsory time deposit funds, see Note 35c; and In August 2011, funds from rural loan, collected to Bacen, were refunded, pursuant to Circular Letter 3,460/09. b) Revenue from compulsory deposits R$ thousand 2 nd Quarter 1 st Quarter 1 st Half 1 st Half Compulsory deposits - Bacen (reserves requirement) 1,015,338 1,247,263 2,262,601 2,857,252 Restricted deposits - SFH 6,649 7,258 13,907 14,395 Total Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements LOAN OPERATIONS Information related to loan operations, including advances on foreign exchange contracts, leasing operations and other receivables with credit characteristics, can be found below are as follows: a) By type and maturity R$ thousand Performing loans 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total on June 30 (A) % Total on March 31 (A) % Total on June 30 (A) % Discounted trade receivables and loans (1) 17,438,282 13,898,343 8,784,187 15,098,959 18,576,101 47,494,693 121,290,565 38.7 116,730,904 38.5 109,921,931 39.1 Financing 3,887,270 4,075,410 3,256,876 8,347,354 15,482,327 56,062,746 91,111,983 29.0 87,860,803 28.9 77,838,160 27.8 Agricultural and agribusiness financing 996,924 1,037,773 953,538 2,767,294 3,021,865 6,525,997 15,303,391 4.9 15,326,288 5.0 14,422,611 5.1 Subtotal Leasing operations 519,729 415,038 403,242 1,148,324 1,945,549 3,862,360 8,294,242 2.6 9,065,214 3.0 11,700,196 4.2 Advances on foreign exchange contracts 972,847 978,328 1,330,308 2,347,310 1,438,441 3,063 7,070,297 2.2 6,662,093 2.2 6,768,910 2.4 Subtotal Other receivables (3) 4,826,244 3,080,610 1,390,832 2,443,653 1,533,837 505,678 13,780,854 4.4 12,813,396 4.2 12,067,268 4.3 Total loan operations Sureties and guarantees (4) 1,691,250 690,317 1,410,271 3,059,392 4,410,366 41,614,554 52,876,150 16.8 50,932,177 16.7 43,443,374 15.5 Loan assignment (5) 27,482 25,944 24,558 66,516 103,481 92,450 340,431 0.1 421,561 0.1 442,156 0.2 Loan assignment – real estate receivables certificate 17,094 17,093 17,092 49,191 73,413 246,821 420,704 0.1 477,906 0.2 551,965 0.2 Co-obligation in rural loan assignment (4) - 130,734 130,734 - 130,616 - 140,963 0.1 Loans available for import (4) 70,368 114,312 49,071 265,642 665,109 525,258 1,689,760 0.5 1,486,594 0.5 1,588,510 0.6 Confirmed export credits (4) 18,821 10,859 5,576 29,587 10,212 14,373 89,428 - 69,182 - 41,321 - Acquisition of credit card receivables 588,077 262,270 186,822 486,108 550,429 133,087 2,206,793 0.7 2,161,280 0.7 1,286,227 0.5 Overall total on June 30, 2012 Overall total on March 31, 2012 Overall total on June 30, 2011 Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements R$ thousand Non-performing loans Installments past due 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total on June 30 (B) % Total on March 31 (B) % Total on June 30 (B) % Discounted trade receivables and loans (1) 1,040,426 988,355 904,857 1,867,235 2,409,823 7,210,696 84.0 7,056,338 84.3 6,219,141 82.7 Financing 238,815 188,480 112,439 210,211 205,188 955,133 11.1 884,025 10.6 683,263 9.1 Agricultural and agribusiness financing 21,956 30,333 8,174 18,670 19,369 98,502 1.1 87,714 1.0 86,883 1.2 Subtotal Leasing operations 68,853 53,003 32,470 58,008 46,192 258,526 3.0 278,699 3.3 391,866 5.2 Advances on foreign exchange contracts (2) 3,964 2,632 845 - - 7,441 0.1 9,209 0.1 19,170 0.3 Subtotal Other receivables (3) 2,140 2,867 2,775 3,832 52,730 64,344 0.7 61,300 0.7 113,611 1.5 Overall total on June 30, 2012 Overall total on March 31, 2012 Overall total on June 30, 2011 Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements R$ thousand Non-performing loans Outstanding Installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total on June 30 (C) % Total on March 31 (C) % Total on June 30 (C) % Discounted trade receivables and loans (1) 649,397 530,977 431,409 1,021,000 1,459,390 3,280,061 7,372,234 53.8 6,800,179 52.6 5,000,939 47.1 Financing 220,091 205,793 201,339 575,284 986,447 2,899,873 5,088,827 37.1 4,746,396 36.8 3,656,389 34.5 Agricultural and agribusiness financing 5,462 4,788 4,829 5,557 31,158 170,649 222,443 1.6 194,531 1.5 313,281 3.0 Subtotal Leasing operations 62,280 55,134 53,783 156,330 265,518 442,445 1,035,490 7.5 1,170,149 9.1 1,627,516 15.4 Subtotal Other receivables (3) 96 92 91 229 327 565 1,400 - 1,285 - 3,281 - Overall total on June 30, 2012 Overall total on March 31, 2012 Overall total on June 30, 2011 Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements R$ thousand Overall total Total on June 30 (A+B+C) % Total on March 31 (A+B+C) % Total on June 30 (A+B+C) % Discounted trade receivables and loans (1) 135,873,495 40.4 130,587,421 40.1 121,142,011 40.7 Financing 97,155,943 28.9 93,491,224 28.7 82,177,812 27.5 Agricultural and agribusiness financing 15,624,336 4.6 15,608,533 4.8 14,822,775 5.0 Subtotal Leasing operations 9,588,258 2.8 10,514,062 3.2 13,719,578 4.6 Advances on foreign exchange contracts (2) - Note 11a 7,077,738 2.1 6,671,302 2.1 6,788,080 2.3 Subtotal Other receivables (3) 13,846,598 4.1 12,875,981 4.0 12,184,160 4.1 Total loan operations Sureties and guarantees (4) 52,876,150 15.7 50,932,177 15.7 43,443,374 14.6 Loan assignment (5) 340,431 0.1 421,561 0.1 442,156 0.1 Loan assignment – real estate receivables certificate 420,704 0.1 477,906 0.1 551,965 0.2 Co-obligation in rural loan assignment (4) 130,734 - 130,616 - 140,963 - Loans available for imports 1,689,760 0.5 1,486,594 0.5 1,588,510 0.5 Confirmed exports loans (4) 89,428 - 69,182 - 41,321 - Acquisition of credit card receivables 2,206,793 0.7 2,161,280 0.7 1,286,227 0.4 Overall total on June 30, 2012 Overall total on March 31, 2012 Overall total on June 30, 2011 Including loans of credit card operations and operations for advances of credit card receivables in the amount of R$18,141,175 thousand (R$17,558,714 thousand on March 31, 2012 and R$16,713,840 thousand on June 30, 2011); Advances on foreign exchange contracts are classified as a deduction from “Other Liabilities”; Item “Other Receivables” comprises receivables on sureties and guarantees honored, receivables on sale of assets, trade and credit receivables, income from foreign exchange contracts and export contracts receivables and credit card receivables (cash and installment purchases at merchants) in the amount of R$12,582,104 thousand (R$12,098,763 thousand on March 31, 2012 and R$11,210,660 thousand on June 30, 2011); Recorded in memorandum accounts; Restated amount of loan assignment up to June 30, 2012, March 31, 2012 and June 30, 2011, respectively, net of installments received; and Ratio between each type and the total loan portfolio, including sureties and guarantee, loan assignment and acquisition of receivables. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements b) By type and risk level R$ thousand Risk levels AA A B C D E F G H Total on June 30 % Total on March 31 % Total on June 30 % Discounted trade receivables and loans 28,866,666 55,794,661 8,883,335 25,087,749 4,095,355 2,516,998 1,509,816 1,378,589 7,740,326 135,873,495 48.7 130,587,421 48.3 121,142,011 48.3 Financings 18,053,098 39,277,390 22,667,103 13,086,903 1,303,164 492,351 411,419 320,522 1,543,993 97,155,943 34.8 93,491,224 34.7 82,177,812 32.8 Agricultural and agribusiness financings 2,081,792 3,445,637 4,303,879 5,117,592 336,046 84,717 174,312 28,477 51,884 15,624,336 5.6 15,608,533 5.8 14,822,775 5.9 Subtotal Leasing operations 86,332 2,303,277 1,588,823 4,345,602 439,581 139,656 108,888 87,430 488,669 9,588,258 3.4 10,514,062 3.9 13,719,578 5.4 Advances on foreign exchange contracts (2) 3,786,193 1,317,026 1,239,407 654,352 57,695 4,232 2,283 1,580 14,970 7,077,738 2.5 6,671,302 2.5 6,788,080 2.7 Subtotal Other receivables 238,282 10,103,503 429,816 2,532,135 124,479 35,361 28,824 21,419 332,779 13,846,598 5.0 12,875,981 4.8 12,184,160 4.9 Overall total on June 30, 2012 % Overall total on March 31, 2012 % Overall total on June 30, 2011 % Ratio between each type and the total loan portfolio, excluding sureties and guarantee, loan assignment, acquisition of receivables and co-obligation in rural loan assignment; and See Note 11a. Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements c) Maturity ranges and risk level R$ thousand Risk levels Non-performing loan operations AA A B C D E F G H Total on June 30 % Total on March 31 % Total on June 30 % Outstanding installments - - 1 to 30 - - 144,710 258,490 109,695 69,000 51,722 58,485 245,224 937,326 6.8 817,922 6.3 700,557 6.6 31 to 60 - - 133,735 201,910 104,012 67,227 50,710 41,192 197,998 796,784 5.8 788,472 6.1 638,899 6.0 61 to 90 - - 111,554 165,604 92,766 61,381 45,389 37,220 177,537 691,451 5.0 648,625 5.0 564,841 5.3 91 to 180 - - 236,718 390,230 246,819 167,867 124,193 103,556 489,017 1,758,400 12.8 1,655,059 12.8 1,395,284 13.2 181 to 360 - - 369,874 595,668 391,437 273,807 191,887 163,591 756,576 2,742,840 20.0 2,619,249 20.3 2,151,791 20.3 More than 360 - - 844,542 1,383,356 1,138,989 775,580 519,161 433,837 1,698,128 6,793,593 49.6 6,383,213 49.5 5,150,034 48.6 Past due installments (2) - - 1 to 14 - - 60,641 131,072 65,983 38,613 24,420 20,390 96,797 437,916 5.1 322,188 3.8 325,138 4.3 15 to 30 - - 339,676 256,386 115,711 46,600 32,906 23,721 123,238 938,238 10.9 994,801 11.9 914,621 12.2 31 to 60 - - 27,514 532,251 242,629 120,445 76,199 49,129 217,503 1,265,670 14.7 1,200,657 14.3 1,043,036 13.9 61 to 90 - - 200 18,843 396,529 159,280 104,747 66,916 315,045 1,061,560 12.4 1,090,000 13.0 956,317 12.7 91 to 180 - - - 6,660 34,841 326,843 457,653 480,559 851,400 2,157,956 25.1 2,007,449 24.0 1,866,095 24.8 181 to 360 - 11,821 23,285 46,672 2,555,263 2,637,041 30.7 2,662,898 31.8 2,231,665 29.7 More than 360 - 96,261 96,261 1.1 99,292 1.2 177,062 2.4 Subtotal - - Specific provision - - 22,691 118,214 293,941 635,540 851,136 1,067,687 7,819,987 10,809,196 10,575,790 8,668,946 Ratio between maturities and type of installments; and Operations maturing after 36 months have their past-due periods multiplied by two, as allowed by CMN Resolution 2,682/99. Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements R$ thousand Risk levels Performing loan operations AA A B C D E F G H Total on June 30 % Total on March 31 % Total on June 30 % Outstanding installments 1 to 30 4,607,329 15,369,272 2,365,022 5,452,727 326,634 87,654 54,390 39,372 338,896 28,641,296 11.2 27,024,715 10.8 27,971,802 12.0 31 to 60 4,535,578 11,722,868 1,793,983 4,757,101 269,005 57,488 36,897 29,102 283,480 23,485,502 9.1 22,745,463 9.2 19,119,138 8.2 61 to 90 2,992,754 7,538,528 1,669,963 3,519,139 161,807 64,022 21,822 16,766 134,182 16,118,983 6.3 16,150,987 6.5 14,950,809 6.4 91 to 180 6,293,901 14,160,515 4,021,624 6,832,880 364,410 114,727 49,724 38,497 276,616 32,152,894 12.5 30,544,840 12.3 30,009,656 12.9 181 to 360 9,560,389 18,517,661 5,360,174 7,342,376 505,107 168,399 62,901 50,071 430,391 41,997,469 16.4 39,268,822 15.8 36,101,737 15.5 More than 360 25,122,412 44,932,650 21,632,433 18,979,640 1,789,946 662,561 307,536 138,941 889,069 114,455,188 44.5 112,723,871 45.4 104,565,934 45.0 Generic provision - 561,209 368,432 1,406,516 341,692 346,455 266,635 218,925 2,352,634 5,862,498 5,530,127 5,692,340 Overall total on June 30, 2012 (2) Existing provision - 563,235 396,919 2,900,057 1,737,991 1,601,637 1,512,240 1,797,325 10,172,621 20,682,025 Minimum required provision - 561,209 391,123 1,524,730 635,633 981,995 1,117,771 1,286,612 10,172,621 16,671,694 Excess provision - 2,026 5,796 1,375,327 1,102,358 619,642 394,469 510,713 - 4,010,331 Overall total on March 31, 2012 (2) Existing provision - 549,220 396,237 2,995,916 1,870,726 1,121,954 1,373,601 1,704,518 10,105,267 20,117,439 Minimum required provision - 546,950 390,994 1,454,483 680,651 691,475 1,020,861 1,215,236 10,105,267 16,105,917 Excess provision - 2,270 5,243 1,541,433 1,190,075 430,479 352,740 489,282 - 4,011,522 Overall total on June 30, 2011 (2) Existing provision - 525,550 243,668 2,707,230 1,379,030 996,566 1,335,842 1,461,835 8,714,904 17,364,625 Minimum required provision - 524,002 238,711 1,719,518 509,499 619,043 991,871 1,043,738 8,714,904 14,361,286 Excess provision - 1,548 4,957 987,712 869,531 377,523 343,971 418,097 - 3,003,339 (1) Ratio between maturities and types; and (2) The overall total includes performing loan operations in the amount of R$256,851,332 thousand (R$248,458,698 thousand on March 31, 2012 and R$232,719,076 thousand on June 30, 2011) and non-performing loan operations of R$22,315,036 thousand (R$21,289,825 thousand on March 31, 2012 and R$18,115,340 thousand on June 30, 2011). Bradesco Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements d) Concentration of loan operations R$ thousand June 30 % (1) March 31 % (1) June 30 % (1) Largest borrower 2,695,001 1.0 2,459,030 0.9 2,242,730 0.9 10 largest borrowers 15,034,781 5.4 13,390,420 5.0 14,636,948 5.8 20 largest borrowers 23,849,797 8.5 22,003,023 8.2 22,979,451 9.2 50 largest borrowers 37,099,425 13.3 35,259,087 13.1 36,274,219 14.5 100 largest borrowers 48,492,619 17.4 46,021,948 17.1 45,964,280 18.3 In relation to total of Bacen portfolio. e) By economic activity sector R$ thousand June 30 % March 31 % June 30 % Public sector Federal Government Petrochemical 262,680 0.1 470,715 0.2 739,614 0.3 Financial intermediaries 1,379 - 2,799 - 9,128 - State Government Production and distribution of electricity 220,256 0.1 283,971 0.1 334,031 0.1 Private sector Manufacturing Food products and beverages 13,031,279 4.6 12,875,597 4.8 12,532,737 5.0 Steel, metallurgy and mechanics 8,437,376 3.0 8,074,260 3.0 8,179,044 3.3 Pulp and paper 4,182,487 1.5 3,962,803 1.5 3,295,455 1.3 Chemical 3,867,776 1.4 3,363,267 1.2 4,027,414 1.6 Oil refining and production of alcohol 3,614,232 1.3 3,227,648 1.2 2,894,091 1.2 Textiles and apparel 3,109,838 1.1 3,130,527 1.2 3,051,636 1.2 Light and heavy vehicles 2,722,629 1.0 2,750,041 1.0 2,435,224 1.0 Rubber and plastic articles 2,604,477 0.9 2,481,607 0.9 2,427,940 1.0 Electric and electronic products 2,156,191 0.8 2,129,878 0.8 2,072,428 0.8 Furniture and wood products 1,962,424 0.7 1,962,029 0.7 1,726,563 0.7 Extraction of metallic and non-metallic ores 1,910,812 0.7 1,716,717 0.6 1,960,527 0.8 Non-metallic materials 1,755,485 0.6 1,699,927 0.6 1,448,775 0.6 Automotive parts and accessories 1,191,660 0.4 1,118,923 0.4 972,488 0.4 Leather articles 775,091 0.3 728,941 0.3 630,635 0.2 Publishing, printing and reproduction 721,043 0.3 720,375 0.3 614,404 0.2 Other industries 1,665,616 0.6 1,096,659 0.4 1,110,899 0.4 Commerce Merchandise in specialty stores 11,973,098 4.3 11,691,879 4.3 10,410,376 4.2 Food products, beverages and tobacco 5,143,131 1.8 4,861,639 1.8 4,579,454 1.8 Non-specialized retailer 4,272,247 1.5 4,023,795 1.5 3,818,923 1.5 Automobile 3,124,580 1.1 3,577,564 1.3 3,296,244 1.3 Clothing and footwear 3,347,543 1.2 3,232,515 1.2 3,496,046 1.4 Motor vehicle repairs, parts and accessories 3,107,987 1.1 3,035,501 1.1 2,724,484 1.1 Grooming and household articles 2,496,040 0.9 2,403,840 0.9 2,592,479 1.0 Waste and scrap 2,094,463 0.8 2,027,118 0.8 1,753,392 0.7 Fuel 1,840,109 0.7 1,863,808 0.7 1,756,401 0.7 Trade intermediary 1,587,697 0.6 1,619,103 0.6 1,550,546 0.6 Wholesale of goods in general 1,556,220 0.6 1,418,423 0.5 1,334,514 0.5 Agricultural products 1,472,555 0.5 1,367,345 0.5 1,089,642 0.5 Other commerce 1,501,825 0.5 1,413,153 0.6 1,246,458 0.5 Financial intermediaries Services Civil construction 16,522,200 5.8 15,519,003 5.8 13,383,208 5.3 Transportation and storage 15,408,340 5.5 15,225,315 5.6 14,392,237 5.7 Real estate activities, rentals and corporate services 11,115,340 4.0 10,845,090 4.0 9,806,687 3.9 Production and distribution of electric power, gas and water 5,016,796 1.8 4,998,440 1.9 4,768,529 1.9 Holding companies, legal, accounting and business advisory services 3,028,824 1.1 2,978,407 1.1 1,925,993 0.8 Hotels and catering 2,460,979 0.9 2,384,461 0.9 2,037,894 0.8 Social services, education, health, defense and social security 2,120,646 0.8 2,168,343 0.8 1,934,529 0.8 Clubs, leisure, cultural and sport activities 2,196,741 0.8 1,848,067 0.7 1,496,658 0.6 Telecommunications 459,474 0.2 513,688 0.2 448,868 0.2 Other services 7,146,460 2.6 6,550,866 2.3 4,663,672 1.9 Agriculture, cattle raising, fishing, forestry and timber industry Individuals Total Report on Economic and Financial Analysis – June 2012 Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Notes to the Consolidated Financial Statements f) Breakdown of loan operations and allowance for loan losses Risk level R$ thousand Portfolio balance Non-performing loans Performing loans Total % Past due Outstanding Total – non-performing loans %
